


Exhibit 10.24

 

EXECUTION VERSION

 

 

U.S. $100,000,000

 

MASTER REPURCHASE AND SECURITIES CONTRACT

 

by and between

 

NRFC WF LOAN, LLC,

as Seller

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Buyer

 

Dated as of November 22, 2011

 

 

 

Master Repurchase and Securities Contract

(Wells Fargo/NRFC WF Loan, LLC)

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE 1 APPLICABILITY

1

Section 1.01

Applicability

1

 

 

 

ARTICLE 2 DEFINITIONS AND INTERPRETATION

1

Section 2.01

Definitions

1

Section 2.02

Rules of Interpretation

27

 

 

 

ARTICLE 3 THE TRANSACTIONS

29

Section 3.01

Procedures

29

Section 3.02

Transfer of Purchased Assets

30

Section 3.03

Excess Funding Capacity

30

Section 3.04

Maximum Amount

31

Section 3.05

Early Repurchase Date; Mandatory Repurchases

31

Section 3.06

Repurchase

31

Section 3.07

Extension of the Facility Termination Date

32

Section 3.08

Payment of Price Differential and Fees

33

Section 3.09

Payment, Transfer and Custody

33

Section 3.10

Repurchase Obligations Absolute

34

 

 

 

ARTICLE 4 MARGIN MAINTENANCE

34

Section 4.01

Margin Deficit

34

 

 

 

ARTICLE 5 WATEFALL ACCOUNT; APPLICATION OF INCOME; LIQUIDITY RESERVE ACCOUNT

35

Section 5.01

Waterfall Account; Securities

35

Section 5.02

Before Event of Default

36

Section 5.03

After Event of Default

36

Section 5.04

Seller to Remain Liable

37

Section 5.05

Liquidity Reserve Account

37

 

 

 

ARTICLE 6 CONDITIONS PRECEDENT

38

Section 6.01

Conditions Precedent to Initial Transaction

38

Section 6.02

Conditions Precedent to All Transactions

39

 

 

 

ARTICLE 7 REPRESENTATIONS AND WARRANTIES OF SELLER

41

Section 7.01

Seller

41

Section 7.02

Repurchase Documents

41

Section 7.03

Solvency

42

Section 7.04

Taxes

42

Section 7.05

True and Complete Disclosure

42

Section 7.06

Compliance with Laws

43

Section 7.07

Compliance with ERISA

43

Section 7.08

No Default or Material Adverse Effect

44

Section 7.09

Purchased Assets

44

Section 7.10

Purchased Assets Acquired from Transferors

44

Section 7.11

Transfer and Security Interest

44

Section 7.12

No Broker

45

 

 

i

--------------------------------------------------------------------------------


 

Section 7.13

Interest Rate Protection Agreements

45

Section 7.14

Separateness

45

Section 7.15

Appraisal

45

 

 

 

ARTICLE 8 COVENANTS OF SELLER

45

Section 8.01

Existence; Governing Documents; Conduct of Business

45

Section 8.02

Compliance with Laws, Contractual Obligations and Repurchase Documents

46

Section 8.03

Protection of Buyer’s Interest in Purchased Assets

46

Section 8.04

Actions of Seller Relating to Distributions, Indebtedness, Guarantee
Obligations, Contractual Obligations and Liens

47

Section 8.05

[Reserved.]

47

Section 8.06

Delivery of Income

47

Section 8.07

Delivery of Financial Statements and Other Information

48

Section 8.08

Delivery of Notices

49

Section 8.09

Hedging

50

Section 8.10

Pledge and Security Agreement

50

Section 8.11

Post-Closing

50

 

 

 

ARTICLE 9 SINGLE-PURPOSE ENTITY

51

Section 9.01

Covenants Applicable to Seller

51

 

 

 

ARTICLE 10 EVENTS OF DEFAULT AND REMEDIES

52

Section 10.01

Events of Default

52

Section 10.02

Remedies of Buyer as Owner of the Purchased Assets

54

 

 

 

ARTICLE 11 SECURITY INTEREST

56

Section 11.01

Grant

56

Section 11.02

Effect of Grant

56

Section 11.03

Seller to Remain Liable

57

Section 11.04

Waiver of Certain Laws

57

 

 

 

ARTICLE 12 INCREASED COSTS; CAPITAL ADEQUACY

57

Section 12.01

Market Disruption

57

Section 12.02

Illegality

58

Section 12.03

Breakfunding

58

Section 12.04

Increased Costs

58

Section 12.05

Capital Adequacy

58

Section 12.06

Withholding Taxes

59

Section 12.07

Payment and Survival of Repurchase Obligations

60

 

 

 

ARTICLE 13 INDEMNITY AND EXPENSES

60

Section 13.01

Indemnity

60

Section 13.02

Expenses

62

 

 

 

ARTICLE 14 INTENT

 

62

Section 14.01

Safe Harbor

62

Section 14.02

Right to Liquidate

63

Section 14.03

Federal Deposit Insurance Act

63

Section 14.04

Federal Deposit Insurance Corporation Improvement Act

63

 

ii

--------------------------------------------------------------------------------


 

Section 14.05

Master Netting Agreement

63

 

 

 

ARTICLE 15 DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

63

Section 15.01

Disclosure

63

 

 

 

ARTICLE 16 NO RELIANCE

64

Section 16.01

No Reliance

64

 

 

 

ARTICLE 17 SERVICING

64

Section 17.01

Servicing Rights

65

Section 17.02

Accounts Related to Purchased Assets

65

Section 17.03

Servicing Reports

66

Section 17.04

Modification of Servicing Agreements

66

Section 17.05.

Event of Default

66

 

 

 

ARTICLE 18 MISCELLANEOUS

66

Section 18.01

Governing Law

66

Section 18.02

Submission to Jurisdiction; Service of Process

66

Section 18.03

IMPORTANT WAIVERS

67

Section 18.04

Integration

68

Section 18.05

Single Agreement

68

Section 18.06

Use of Employee Plan Assets

68

Section 18.07

Survival and Benefit of Seller’s Agreements

68

Section 18.08

Assignments and Participations

69

Section 18.09

Ownership and Hypothecation of Purchased Assets

70

Section 18.10

Confidentiality

70

Section 18.11

No Implied Waivers; Amendments

71

Section 18.12

Notices and Other Communications

71

Section 18.13

Counterparts; Electronic Transmission

71

Section 18.14

No Personal Liability

71

Section 18.15

Protection of Buyer’s Interests in the Purchased Assets; Further Assurances

72

Section 18.16

Default Rate

73

Section 18.17

Set-off

73

Section 18.18

Seller’s Waiver of Setoff

74

Section 18.19

Periodic Due Diligence Review

74

Section 18.20

Time of the Essence

74

Section 18.21

Joint and Several Repurchase Obligations

74

Section 18.22

Patriot Act Notice

76

Section 18.23

Successors and Assigns

76

Section 18.24

Acknowledgement of Anti-Predatory Lending Policies

76

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

 

 

 

 

 

Exhibit A

 

—

 

Form of Transaction Request

Exhibit B

 

—

 

Form of Confirmation

Exhibit C

 

—

 

Form of Irrevocable Redirection Notice

Exhibit D-1

 

—

 

Form of Closing Certificate

Exhibit D-2

 

—

 

Form of Power of Attorney (Seller)

Exhibit D-3

 

—

 

Form of Power of Attorney (Pledgor)

Exhibit D-4

 

—

 

Form of Patriot Act Certificate

Exhibit E-1

 

—

 

Form of Compliance Certificate

Exhibit E-2

 

—

 

Form of Repurchase Certificate

Exhibit F

 

—

 

Form of Controlled Account Agreement

Exhibit G

 

—

 

Form of Assignment and Acceptance

Exhibit H

 

—

 

Form of Additional Seller Joinder Agreement

 

 

 

 

 

SCHEDULES

 

 

 

 

 

 

 

 

 

Schedule 1

 

—

 

Representations and Warranties with respect to Purchased Assets

 

 

 

 

 

ANNEXES

 

 

 

 

 

 

 

 

 

Annex 1

 

—

 

Party Addresses

Annex 2

 

—

 

Seller’s Account

Annex 3

 

—

 

Sponsor Competitors

 

iv

--------------------------------------------------------------------------------


 

THIS MASTER REPURCHASE AND SECURITIES CONTRACT, dated as of November 22, 2011
(as amended, modified, restated, replaced, waived, substituted, supplemented or
extended from time to time, this “Agreement”), is made by and between NRFC WF
LOAN, LLC, a Delaware limited liability company, as seller (as more specifically
defined below, “Seller”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as buyer (as more specifically defined below, “Buyer”). 
Seller and Buyer (each a “Party”) hereby agree as follows:

 

ARTICLE 1

 

APPLICABILITY

 

Section 1.01                            Applicability.  Subject to the terms and
conditions of the Repurchase Documents, from time to time during the Funding
Period and at the request of Seller, the Parties may enter into transactions in
which Seller agrees to sell, transfer and assign to Buyer certain Assets and all
related rights in and interests related to such Assets on a servicing released
basis, against the transfer of funds by Buyer representing the Purchase Price
for such Assets, with a simultaneous agreement by Buyer to transfer to Seller
and Seller to repurchase such Assets in a repurchase transaction at a date not
later than the Facility Termination Date, against the transfer of funds by
Seller representing the Repurchase Price for such Assets.

 

ARTICLE 2

 

DEFINITIONS AND INTERPRETATION

 

Section 2.01                            Definitions.

 

“Accelerated Repurchase Date”:  Defined in Section 10.02.

 

“Accepted Servicing Practices”:  With respect to any Purchased Asset, the
commercial mortgage servicing practices of prudent financial or mortgage lending
institutions that service Whole Loans in the jurisdiction where the related
Underlying Mortgaged Property is located or, so long as Wells is the Servicer,
as otherwise defined in the Servicing Agreement.

 

“Account Control Agreement”: A bank account control agreement in favor of Buyer
with respect to a bank account related to a Purchased Asset, in form and
substance satisfactory to Buyer.

 

“Additional Amount”:  Defined in Section 12.06(a).

 

“Additional Seller Joinder Agreement”:  An Additional Seller Joinder Agreement,
substantially in the form of Exhibit H, duly executed and delivered by each
party thereto.

 

“Additional Sellers”:  Any additional party or parties that has executed and
delivered an Additional Seller Joinder Agreement and has become a “Seller” under
the Repurchase Documents.

 

“Affiliate”:  With respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, such
Person.

 

--------------------------------------------------------------------------------


 

“Agreement”:  Defined in the Preamble hereto.

 

“Alternative Rate”:  A per annum rate based on an index approximating the
behavior of LIBOR, as reasonably determined by Buyer.

 

“Anti—Terrorism Laws”:  Any Requirements of Law relating to money laundering or
terrorism, including Executive Order 13224 signed into law on September 23,
2001, the regulations promulgated by the Office of Foreign Assets Control and
the Patriot Act.

 

“Applicable Percentage”:  For each Purchased Asset, the applicable percentage
elected by Seller for such Purchased Asset on the Purchase Date therefor as
specified in the relevant Confirmation, which applicable percentage shall not
exceed the lesser of the Approved Applicable Percentage and the Maximum
Applicable Percentage.

 

“Appraisal”:  A FIRREA-compliant appraisal addressed to and reasonably
satisfactory to Buyer of the related Underlying Mortgaged Property from a
third-party appraiser.

 

“Approved Applicable Percentage”:  The applicable percentage initially approved
by Buyer in its discretion with respect to a Purchased Asset on the Purchase
Date therefor, as set forth in the related Confirmation.

 

“Approved Purchase Price”:  For each Purchased Asset, (a) as of the Purchase
Date for such Purchased Asset, the Asset Value (calculated using the Approved
Applicable Percentage) of such Purchased Asset, and, (b) as of any other date,
the amount described in the preceding clause (a), (i) reduced by any amount of
Margin Deficit transferred by Seller to Buyer pursuant to Section 4.01 and
applied to the outstanding Purchase Price of such Purchased Asset, (ii) reduced
by any Principal Payments remitted to the Waterfall Account and applied to the
outstanding Purchase Price of such Purchased Asset by Buyer pursuant to clauses
fourth and sixth of Section 5.02 or clause fourth of Section 5.03, as
applicable, (iii) without duplication of clause (ii), reduced by any payments
made by Seller or otherwise applied by Buyer in reduction of the outstanding
Purchase Price for such Purchased Asset, and (iv) increased by any additional
amounts (if any) advanced (or, in the case of a Reallocation, deemed advanced)
to Seller by Buyer pursuant to Section 3.01, Section 3.03 and/or
Section 4.01(a), in each case, before or as of such determination date with
respect to such Purchased Asset.

 

“Approved Representation Exception”:  Any Representation Exceptions furnished by
Seller to Buyer and approved by Buyer in its discretion prior to or after the
related Purchase Date.

 

“Asset”:  Any Whole Loan, the Underlying Mortgaged Property for which is
included in the categories for Types of Mortgaged Property, or any other asset
approved by Buyer in its sole and absolute discretion, but excluding any real
property acquired by Seller through foreclosure or deed in lieu of foreclosure,
distressed debt or any Equity Interest issued by a special purpose entity
organized to issue collateralized debt or loan obligations.

 

“Asset Value”:  As of any date of determination with respect to an Asset, an
amount equal to the product of the Market Value for such Asset times the
Applicable Percentage (or the Approved Applicable Percentage, if applicable) for
such Asset; provided, however, the Asset Value of any Purchased Asset may be
reduced, by an amount determined by Buyer in its discretion, which amount may,
in Buyer’s discretion, be reduced to zero (0), at any time and for any reason
(excluding, solely with respect to Core

 

2

--------------------------------------------------------------------------------


 

Assets and Flex Assets, for any reason relating to fluctuations in current
interest rates and interest rate spreads), including, but not limited to, the
following:

 

(a)                               reductions required to maintain a PPV of the
Required PPV Percentage or less;

 

(b)                               reductions required to maintain a Debt Yield
of the Required Debt Yield Percentage or greater; and

 

(c)                                any Credit Event.

 

“Assignment of Leases”:  Defined in the Custodial Agreement.

 

“Bankruptcy Code”:  Title 11 of the United States Code (11 U.S.C. § 101, et
seq.), as amended, modified or replaced from time to time.

 

“Book Value”:  With respect to an Asset, as of any date, an amount, as certified
by Seller in the related Confirmation, equal to the lesser of (a) the
outstanding principal amount or par value thereof as of such date, and
(b) (i) the price that Seller initially paid or advanced in respect thereof,
plus (ii) any additional amounts advanced by Seller, minus (iii) (A) principal
payments received by Seller and (B) reductions made by Seller in connection with
losses and other write-downs.

 

“Business Day”:  Any day other than (a) a Saturday or a Sunday, (b) a day on
which banks in the States of New York, California or North Carolina are
authorized or obligated by law or executive order to be closed, (c) any day on
which the New York Stock Exchange, the Federal Reserve Bank of New York or
Custodian is authorized or obligated by law or executive order to be closed, or
(d) if the term “Business Day” is used in connection with the determination of
LIBOR, a day dealings in Dollar deposits are not carried on in the London
interbank market.

 

“Buyer”:  Wells, in its capacity as Buyer under this Agreement and the other
Repurchase Documents, together with its successors and permitted assigns.

 

“Capital Lease Obligations”:  With respect to any Person, the amount of all
obligations of such Person to pay rent or other amounts under a lease of
property to the extent and in the amount that such obligations are required to
be classified and accounted for as a capital lease on a balance sheet of such
Person.

 

“Change of Control”:  The occurrence of any of the following events: (a) any
“person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act, as amended) shall become, or obtain rights (whether by means of
warrants, options or otherwise) to become, the beneficial owner, directly or
indirectly, of 49% or more of the total voting power of all classes of Equity
Interests of any Repurchase Party entitled to vote generally in the election of
the directors (or the applicable equivalent), (b) Guarantor shall cease to own
and control, of record and beneficially, 51% or more of the “Common Stock” (as
defined in the Governing Documents of Pledgor) of Pledgor and/or voting
interests eligible for the election of directors generally of Pledgor, or
(c) Pledgor shall cease to own and control, of record and beneficially, 100% of
the Equity Interests of Seller.

 

“Closing Certificate”:  A true and correct certificate in the form of
Exhibit D-1, executed by a Responsible Officer of Seller, Guarantor or Pledgor.

 

3

--------------------------------------------------------------------------------


 

“Closing Date”:  November 22, 2011.

 

“CMBS Asset”:  A fixed rate Whole Loan which Seller expects to repurchase for
inclusion in a securitization or other capital markets transaction.  The
decision to purchase (and, if Buyer decides to purchase, the terms and
conditions for purchase) of any such Whole Loan shall be in the discretion of
Buyer and the designation of any such Whole Loan as a CMBS Asset shall be in the
discretion of Buyer.

 

“CMBS Repurchase Agreement”:  That certain Master Repurchase and Securities
Contract, dated as of October 28, 2011, by and between NRFC WF CMBS, LLC, as
seller, and Wells, as buyer, as the same shall be amended, modified, waived,
supplemented, extended, replaced or restated from time to time.

 

“Code”:  The Internal Revenue Code of 1986 and the regulations promulgated and
rulings issued thereunder, in each case as amended, modified or replaced from
time to time.

 

“Commonly Controlled Entity”:  An entity, whether or not incorporated, which is
under common control with Seller, Guarantor or Pledgor within the meaning of
Section 4001(b)(1) of ERISA or is part of a group which includes Seller,
Guarantor or Pledgor and which is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 412 of
the Code to the extent required by such section, Section 414(m) or 414(o) of the
Code.

 

“Compliance Certificate”:  A true and correct certificate in the form of
Exhibit E-1, executed by a Responsible Officer of Seller and/or Guarantor, as
applicable.

 

“Concentration Limit”:  Unless otherwise agreed to in writing by Buyer, with
respect to the Purchased Assets, as follows:

 

(a)                                 the aggregate outstanding Purchase Price for
Hotel-Related Assets shall not exceed 25% of the Maximum Amount;

 

(b)                                 the aggregate outstanding Purchase Price for
Flex Assets shall not exceed 25% of the Maximum Amount; and

 

(c)                                  the aggregate outstanding Purchase Price
for CMBS Assets shall not exceed 15% of the Maximum Amount.

 

“Confirmation”:  A purchase confirmation in the form of Exhibit B, duly
completed, executed and delivered by Seller and Buyer in accordance with
Section 3.01.

 

“Consolidated Subsidiaries”: As of any date and any Person, any and all
Subsidiaries or other entities that are consolidated with such Person in
accordance with GAAP.

 

“Contingent Liabilities”:  With respect to any Person as of any date, all of the
following as of such date:  (a) liabilities and obligations (including any
Guarantee Obligations) of such Person in respect of “off—balance sheet
arrangements” (as defined in the Off—Balance Sheet Rules defined below in this
definition), (b) obligations, including Guarantee Obligations, whether or not
required to be disclosed in the footnotes to such Person’s financial statements,
guaranteeing in whole or in part any Non—Recourse Indebtedness, lease, dividend
or other obligation, excluding, however (i) contractual indemnities (including
any indemnity or price—adjustment provision relating to the purchase or sale of
securities or

 

4

--------------------------------------------------------------------------------


 

other assets) and (ii) guarantees of non—monetary obligations that have not yet
been called on or quantified, of such Person or any other Person, and
(c) forward commitments or obligations to fund or provide proceeds with respect
to any loan or other financing that is obligatory and non—discretionary on the
part of the lender.  The amount of any Contingent Liabilities described in the
preceding clause (b) shall be deemed to be, (i) with respect to a guarantee of
interest or interest and principal, or operating income guarantee, the sum of
all payments required to be made thereunder (which, in the case of an operating
income guarantee, shall be deemed to be equal to the debt service for the note
secured thereby), through (x) in the case of an interest or interest and
principal guarantee, the stated date of maturity of the obligation (and
commencing on the date interest could first be payable thereunder), or, (y) in
the case of an operating income guarantee, the date through which such guarantee
will remain in effect, and, (ii) with respect to all guarantees not covered by
the preceding clause (i), an amount equal to the stated or determinable amount
of the primary obligation in respect of which such guarantee is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as recorded on
the balance sheet and in the footnotes to the most recent financial statements
of such Person.  “Off—Balance Sheet Rules” means the Disclosure in Management’s
Discussion and Analysis About Off—Balance Sheet Arrangements and Aggregate
Contractual Obligations, Securities Act Release Nos. 33—8182; 34—47264; FR—67
International Series Release No. 1266 File No. S7—42—02, 68 Fed. Reg. 5982
(Feb. 5, 2003) (codified at 17 CFR Parts 228, 229 and 249).

 

“Contractual Obligation”:  With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust, deed
to secure debt, contract, undertaking, agreement, instrument or other document
to which such Person is a party or by which it or any of its property or assets
are bound or are subject.

 

“Control”:  With respect to any Person, the direct or indirect possession of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.  “Controlling,” “Controlled” and “under common Control” have
correlative meanings.

 

“Controlled Account Agreement”:  (a) A control agreement in the form of
Exhibit F attached hereto with respect to the Waterfall Account, dated as of the
date of this Agreement, among Seller, Buyer and Waterfall Account Bank, or (b) a
control agreement with respect to the Liquidity Reserve Account, dated on or
before the initial Purchase Date, among Seller, Buyer and Waterfall Account
Bank, in each case, as the same shall be amended, modified, waived,
supplemented, extended, replaced or restated from time to time.

 

“Core Asset”:  An Asset that is not a Flex Asset or CMBS Asset.

 

“Credit Approval Memo”:  With respect to an Asset, the internal memorandum
produced by Seller or an Affiliate of Seller in connection with Seller’s or such
Affiliate’s internal approval process for the origination or purchase of such
Asset.

 

“Credit Event”:  The determination by Buyer that any of the following events or
any similar event, occurrence or condition has occurred with respect to a
Purchased Asset: (a) the deterioration in value of any Purchased Asset or any
Underlying Mortgaged Property relating to any Purchased Asset, (b) any decline
in the Net Income or Net Cash Flow of any Purchased Asset or any Underlying
Mortgaged Property related thereto, (c) any deterioration in the operations,
property, assets, business, financial condition, payment ability, credit quality
or prospects of any Underlying Obligor under any Mortgage Note, (d) the loss of
any security interest (or the priority thereof) with respect to (i) any

 

5

--------------------------------------------------------------------------------


 

Purchased Asset or under any of the Repurchase Documents or (ii) any Underlying
Mortgaged Property or other collateral for any Purchased Asset or under any of
the Mortgage Loan Documents for any Purchased Asset, (e) the failure of any
Purchased Asset to qualify for Bankruptcy Code safe harbor treatment (as more
fully described in Article 14 hereof), (f) Seller fails to deliver any reports
required under the Repurchase Documents with respect to any Purchased Asset and
Buyer determines that such failure adversely affects Buyer’s ability to
determine the Market Value of such Purchased Asset, (g) any Representation
Breach of a representation made herein with respect to such Purchased Asset, or
any representation made in any Mortgage Loan Document with respect to such
Purchased Asset is not true and correct, in each case, other than an Approved
Representation Exception, (h) a Purchased Asset is no longer an Eligible Asset,
(i) any Purchased Asset with respect to which Buyer deems a material adverse
change has occurred that Buyer deems to make the Purchased Asset uncollectible
on a timely basis, including, but not limited to, by reason of Underlying
Obligor default, an Insolvency Event with respect to the Underlying Obligor or
litigation involving the Purchased Asset or Underlying Obligor, (j) any
Purchased Asset with respect to which Seller has failed to deliver the Mortgage
Note, the other Mortgage Loan Documents and the other material documents
required by the Custodial Agreement to Custodian for the benefit of Buyer within
the time periods required by the Custodial Agreement or Mortgage Note or other
Mortgage Loan Documents have been released to Seller or Servicer and the same
are not returned within the time periods required by the Custodial Agreement,
(k) any material written information provided by Seller, Guarantor, Pledgor or
any Affiliate of any of the foregoing to Buyer with respect to such Purchased
Asset is untrue in any material respect, (l) any Retained Interest, funding
obligation or any other obligation of any kind with respect to such Purchased
Asset has been transferred to Buyer without its prior written consent, (m) a
Purchased Asset is not repurchased on the related Repurchase Date, (n) Seller is
not in compliance with the Portfolio Debt Yield Test, or (o) any other event,
circumstance, condition or situation determined by Buyer to be a credit event
with respect to or affecting a Purchased Asset or the Underlying Mortgaged
Property for a Purchased Asset.

 

“Current Appraisal”:  An Appraisal dated within six (6) months of the date of
determination which such Appraisal shall be approved by Buyer.

 

“Current Mark-to-Market Value”:  For any Asset, as of any date, the market value
for such Asset as of such date, as such market value is determined by Buyer in
its discretion, which market value may be zero (0).

 

“Custodial Agreement”:  The Custodial Agreement, dated as of the date hereof,
among Buyer, Seller and Custodian, as the same shall be amended, modified,
waived, supplemented, extended, replaced or restated from time to time.

 

“Custodian”:  Wells Fargo Bank, National Association, or any successor permitted
by the Custodial Agreement.

 

“Debt Service”:  With respect to any Person, the amount required to pay all
amounts owed in respect of principal and interest on the Indebtedness of such
Person.

 

“Debt Yield”:  With respect to each Asset and for any relevant time period, the
percentage equivalent of the quotient obtained by dividing (a) the Net Cash Flow
from the related Underlying Mortgaged Properties as determined by Buyer by (b)
the outstanding Approved Purchase Price of such Asset.  For the avoidance of
doubt, in determining the Debt Yield, Buyer shall use an annual number in the
numerator of such calculation.

 

6

--------------------------------------------------------------------------------

 

“Default”:  Any event that, with the giving of notice or the lapse of time, or
both, would become an Event of Default.

 

“Default Rate”:  As of any date, the lesser of (i) the Pricing Rate in effect on
such date plus 500 basis points (5.00%) and (ii) the highest rate permitted by
Requirements of Law.

 

“Defaulted Asset”:  Any Asset (a) that is thirty (30) or more days (or, in the
case of payments due at maturity, one (1) day) delinquent in the payment of
principal, interest, fees, distributions or any other amounts payable under the
related Mortgage Loan Documents, (b) for which there is a Representation Breach
with respect to such Asset, other than an Approved Representation Exception,
(c) for which there is a material non—monetary default under the related
Mortgage Loan Documents beyond any applicable notice or cure period, (d) as to
whose Underlying Obligor an Insolvency Event has occurred, or (e) that is in
foreclosure or proposed foreclosure or in respect of which Seller or Servicer
has made a determination to foreclose with respect to any Lien on the related
Underlying Mortgaged Property.

 

“Derivatives Contract”:  Any rate swap transaction, basis swap, credit
derivative transaction, forward rate transaction, commodity swap, commodity
option, forward commodity contract, equity or equity index swap or option, bond
or bond price or bond index swap or option or forward bond or forward bond price
or forward bond index transaction, interest rate option, forward foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross—currency rate swap transaction, currency
option, spot contract, or any other similar transaction or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, including any obligations or liabilities thereunder.

 

“Derivatives Termination Value”:  With respect to any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in the preceding clause (a), the
amounts determined as the mark—to—market value(s) for such Derivatives
Contracts, as determined based on one or more mid—market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include Buyer).

 

“Determination Date”:  With respect to a Remittance Date, the date that is two
(2) Business Days preceding such Remittance Date.

 

“Dollars” and “$”:  Lawful money of the United States of America.

 

“Early Repurchase Date”:  Defined in Section 3.05.

 

“Eligible Asset”:  An Asset:

 

(a)                                  that has been approved as a Purchased Asset
by Buyer;

 

(b)                                 that was originated by Seller or, to the
extent required pursuant to Section 7.10, as to which Seller has provided a true
sale opinion to Buyer with respect to its purchase by Seller from a third-party;

 

7

--------------------------------------------------------------------------------


 

(c)                                  with respect to which no Representation
Breach exists, other than an Approved Representation Exception;

 

(d)                                 that is not a Defaulted Asset;

 

(e)                                  with respect to which there are no future
funding obligations on the part of Seller or Buyer or any other Person except as
may be disclosed by Seller in writing to and approved by Buyer in the
Confirmation;

 

(f)                                    which, at all times, shall have a Debt
Yield which is equal to or greater than the Required Debt Yield Percentage;

 

(g)                                 which, at all times, shall have a PPV which
does not exceed the Required PPV Percentage;

 

(h)                                 with respect to any Hotel-Related Asset,
(i) Seller has provided Buyer a copy of the executed franchise agreement or
management agreement and related documents for operation of the hotel under the
national flag, any reports issued by the franchisor/brand with respect to the
Underlying Obligor’s performance under the franchise agreement or management
agreement, as applicable, and a comfort letter signed by the franchisor/brand
(which comfort letter shall run to the benefit of successors and assigns of
Seller), each of which shall be acceptable to Buyer, (ii) the hotel is managed
by a manager acceptable to Buyer, and (iii) with respect to the management of
the hotel, Seller has provided to Buyer copies of the management agreement and
subordination of management agreement, each of which shall be acceptable to
Buyer;

 

(i)                                     whose Underlying Mortgaged Property is
located in the United States, whose Underlying Obligors are domiciled in the
United States, and all obligations thereunder and under the Mortgage Loan
Documents are denominated and payable in Dollars;

 

(j)                                     which does not violate any Concentration
Limit;

 

(k)                                  whose Underlying Obligors are not
Sanctioned Entities;

 

(l)                                     that does not involve an Equity Interest
held or to be held by Seller, Guarantor or any Affiliate of Seller or Guarantor
that would result in (i) an actual or potential conflict of interest, (ii) an
affiliation with an Underlying Obligor which results or could reasonably be
expected to result in the loss or impairment of any material rights of the
holder of the Asset; provided, Seller shall disclose to Buyer before the
Purchase Date each Equity Interest held or to be held by Seller, Guarantor or
any Affiliate of Seller or Guarantor with respect to such Asset whether or not
it satisfies either of the preceding clauses (i) or (ii); and

 

(m)                               that is secured by a perfected, first priority
security interest on a commercial or multi-family property;

 

provided, that notwithstanding the failure of an Asset to conform to the
requirements of this definition, Buyer may, subject to such terms, conditions
and requirements and Applicable Percentage adjustments as Buyer may require, as
determined in Buyer’s sole and absolute discretion, designate in writing any
such non—conforming Asset as an Eligible Asset, which designation (1) may
include a temporary or permanent waiver of one or more Eligible Asset
requirements, and (2) shall not be deemed a

 

8

--------------------------------------------------------------------------------


 

waiver of the requirement that all other Assets and Purchased Assets must be
Eligible Assets (including any Assets that are similar or identical to the Asset
or Purchased Asset subject to the waiver).

 

“Environmental Laws”:  Any federal, state, foreign or local statute, law, rule,
regulation, ordinance, code, guideline, written policy and rule of common law
now or hereafter in effect, and any judicial or administrative interpretation
thereof, including any judicial or administrative order, consent decree or
judgment, relating to the environment, employee health and safety or hazardous
materials, including CERCLA, RCRA, the Federal Water Pollution Control Act, the
Toxic Substances Control Act, the Clean Air Act, the Safe Drinking Water Act,
the Oil Pollution Act of 1990, the Emergency Planning and the Community
Right-to-Know Act of 1986, the Hazardous Material Transportation Act, the
Occupational Safety and Health Act, and any state and local or foreign
counterparts or equivalents.

 

“Equity Interests”:  With respect to any Person, (a) any share, interest,
participation and other equivalent (however denominated) of capital stock of (or
other ownership, equity or profit interests in) such Person, (b) any warrant,
option or other right for the purchase or other acquisition from such Person of
any of the foregoing, (c) any security convertible into or exchangeable for any
of the foregoing, and (d) any other ownership or profit interest in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date.

 

“ERISA”:  The Employee Retirement Income Security Act of 1974 and the
regulations promulgated and rulings issued thereunder, as each of the foregoing
are amended, modified or replaced from time to time.

 

“Event of Default”:  Defined in Section 10.01.

 

“Excess Funding Capacity”:  With respect to a Purchased Asset for which the
Applicable Percentage may be less than the Approved Applicable Percentage, an
amount equal to the product of (a) the difference between the Approved
Applicable Percentage and the current Applicable Percentage with respect to such
Purchased Asset and (b) the Market Value of such Purchased Asset as of the
relevant date of determination.

 

“Exchange Act”: The Securities Exchange Act of 1934, as amended, modified or
replaced from time to time.

 

“Exit Fee”:  Defined in the Fee Letter.

 

“Extended Facility Termination Date”:  Defined in Section 3.07.

 

“Extension Fee”:  Defined in the Fee Letter.

 

“Facility”:  The facility evidenced by and the Transactions contemplated under
the Repurchase Documents.

 

“Facility Termination Date”:  The earliest of (a) the Initial Facility
Termination Date (or, in the case that the Initial Facility Termination Date is
extended in accordance with Section 3.07 hereof, such extended date), (b) any
Accelerated Repurchase Date, and (c) any date on which the Facility Termination
Date shall otherwise occur in accordance with the Repurchase Documents or
Requirements of Law.

 

9

--------------------------------------------------------------------------------


 

“FDIA”:  Defined in Section 14.03.

 

“FDICIA”:  Defined in Section 14.04.

 

“Fee Letter”:  The fee letter, dated as of the date hereof, between Buyer and
Seller, as amended, modified, waived, supplemented, extended, restated or
replaced from time to time.

 

“FIRREA”:  Defined in Section 7.15.

 

“First Extended Facility Termination Date”:  Defined in Section 3.07.

 

“Flex Asset”:  A Whole Loan (other than a Hotel-Related Asset) that has a PPV of
less than or equal to 50% or, if a Hotel-Related Asset, 45%.  The decision to
purchase (and, if Buyer decides to purchase, the terms and conditions for
purchase) of any such Whole Loan shall be in the discretion of Buyer and the
designation of any such Whole Loan as a Flex Asset shall be in the discretion of
Buyer.  Furthermore, in the event an Asset that is initially characterized as a
Flex Asset later satisfies the Required PPV Percentage and Required Debt Yield
Percentage for a Core Asset, Buyer may, in its sole and absolute discretion,
designate any such Asset as a Core Asset, which will be evidenced by the
execution and delivery of a new Confirmation with respect to such Asset by Buyer
and Seller.

 

“Foreign Corrupt Practices Act”:   Title 15 of the United States Code (15 U.S.C.
§§ 78dd—1, et seq.), as amended, modified or replaced from time to time.

 

“Funding Expiration Date”:  The earliest of (a) the Initial Facility Termination
Date, (b) any Accelerated Repurchase Date, and (c) any date on which the Funding
Expiration Date shall otherwise occur in accordance with the provisions hereof
or Requirements of Law.

 

“Funding Period”:  The period from the Closing Date to and including the Funding
Expiration Date.

 

“GAAP”:  Generally accepted accounting principles as in effect from time to time
in the United States, consistently applied.

 

“General Assignment”:  Defined in the Custodial Agreement.

 

“Governing Documents”:  With respect to any Person, its articles or certificate
of incorporation or formation, by-laws, partnership, limited liability company,
memorandum and articles of association, operating or trust agreement and/or
other organizational, charter or governing documents.

 

“Governmental Authority”:  Any (a) nation or government, (b) state or local or
other political subdivision thereof, (c) central bank or similar monetary or
regulatory authority, (d) Person, agency, authority, instrumentality, court,
regulatory body, central bank or other body or entity exercising executive,
legislative, judicial, taxing, quasi—judicial, quasi—legislative, regulatory or
administrative functions or powers of or pertaining to government, (e) court or
arbitrator having jurisdiction over such Person, its Affiliates or its assets or
properties, (f) stock exchange on which shares of stock of such Person are
listed or admitted for trading, (g) accounting board or authority that is
responsible for the establishment or interpretation of national or international
accounting principles, and (h) supra-national body such as the European Union or
the European Central Bank.

 

10

--------------------------------------------------------------------------------


 

“Ground Lease”:  A ground lease containing the following terms and conditions: 
(a) a remaining term that extends not less than twenty (20) years beyond the
maturity date of the Asset, (b) the right of the lessee to mortgage and encumber
its interest in the leased property without the consent of the lessor or with
such consent given, (c) the obligation of the lessor to give the holder of any
mortgage lien on such leased property written notice of any defaults on the part
of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so, (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease, and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.

 

“Guarantee Obligation”:  With respect to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of the obligations
for which the guaranteeing person has issued a reimbursement, counterindemnity
or similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends, Contractual Obligation, Derivatives Contract or
other obligations or Indebtedness (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided, that
the term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the
maximum stated amount of the primary obligation relating to such Guarantee
Obligation (or, if less, the maximum stated liability set forth in the
instrument embodying such Guarantee Obligation); provided, further, that in the
absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum anticipated
liability in respect thereof as reasonably determined by such Person.

 

“Guarantor”:  Jointly and severally, NorthStar Realty Finance Corp., a Maryland
corporation, and NorthStar Realty Finance, Limited Partnership, a Delaware
limited partnership, together with their successors and permitted assigns.

 

“Hedge Counterparty”:  Either (a) Wells (or any Affiliate thereof) in its
capacity as counterparty to any Interest Rate Protection Agreement, or (b) any
other counterparty (which may be Buyer or its Affiliate) approved by Buyer to
any Interest Rate Protection Agreement with Seller, in either case, which
agreement contains a consent satisfactory to Buyer to the collateral assignment
to Buyer of the rights (but none of the obligations) of Seller thereunder.

 

“Hotel-Related Asset”:  An Asset the Underlying Mortgaged Property for which
includes a hotel.

 

“Income”:  With respect to any Purchased Asset, all of the following (in each
case with respect to the entire par amount of the Asset represented by such
Purchased Asset and not just with respect to the portion of the par amount
represented by the Purchase Price advanced against such Asset):  (a) all
Principal Payments, (b) all Interest Payments, (c) all other income,
distributions, receipts, payments, collections, prepayments, recoveries,
proceeds (including insurance and condemnation proceeds) and

 

11

--------------------------------------------------------------------------------


 

other payments or amounts of any kind paid, received, collected, recovered or
distributed on, in connection with or in respect of such Purchased Asset,
including principal payments, interest payments, principal and interest
payments, prepayment fees, extension fees, exit fees, defeasance fees, transfer
fees, make whole fees, late charges, late fees and all other fees or charges of
any kind or nature, premiums, yield maintenance charges, penalties, default
interest, dividends, gains, receipts, allocations, rents, interests, profits,
payments in kind, returns or repayment of contributions, net sale, foreclosure,
liquidation, securitization or other disposition proceeds, insurance payments,
settlements and proceeds, and (d) all payments received from Hedge
Counterparties pursuant to Interest Rate Protection Agreements related to such
Purchased Asset; provided, that any amounts that under the applicable Mortgage
Loan Documents are required to be deposited into and held in escrow or reserve
to be used for a specific purpose, including, without limitation, taxes,
insurance and tenant improvements, shall not be included in the term “Income”
unless and until (i) an event of default exists under such Mortgage Loan
Documents, (ii) the holder of the related Purchased Asset has exercised or is
entitled to exercise rights and remedies with respect to such amounts,
(iii) such amounts are no longer required to be held for such purpose under such
Mortgage Loan Documents and the lender thereunder is entitled to apply such
amounts to the obligations under such Mortgage Loan Documents, or (iv) such
amounts may be applied to all or a portion of the outstanding Indebtedness under
such Mortgage Loan Documents.

 

“Indebtedness”:  With respect to any Person and any date, all of the following
with respect to such Person as of such date: (a) obligations in respect of money
borrowed (including principal, interest, assumption fees, prepayment fees, yield
maintenance charges, penalties, exit fees, contingent interest and other
monetary obligations whether choate or inchoate and whether by loan, the
issuance and sale of debt securities or the sale of property or assets to
another Person subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets, or otherwise),
(b) obligations, whether or not for money borrowed (i) represented by notes
payable, letters of credit or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, (iii) constituting purchase money indebtedness, conditional sales
contracts, title retention debt instruments or other similar instruments, upon
which interest charges are customarily paid or that are issued or assumed as
full or partial payment for property or services rendered, or (iv) in connection
with the issuance of Preferred Equity or trust preferred securities, (c) Capital
Lease Obligations, (d) reimbursement obligations under any letters of credit or
acceptances (whether or not the same have been presented for payment),
(e) Off—Balance Sheet Obligations, (f) obligations to purchase, redeem, retire,
defease or otherwise make any payment in respect of any mandatory redeemable
stock issued by such Person or any other Person (inclusive of forward equity
contracts), valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends, (g) as applicable, all obligations
of such Person (but not the obligation of others) in respect of any keep well
arrangements, credit enhancements, contingent or future funding obligations
under any Purchased Asset or any obligation senior to any Purchased Asset,
unfunded interest reserve amount under any Purchased Asset or any obligation
that is senior to any Purchased Asset, purchase obligation, repurchase
obligation, sale/buy—back agreement, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than mandatory redeemable stock)), (h) net obligations
under any Derivatives Contract not entered into as a hedge against existing
indebtedness, in an amount equal to the Derivatives Termination Value thereof,
(i) all Non—Recourse Indebtedness, recourse indebtedness and all indebtedness of
other Persons which such Person has guaranteed or is otherwise recourse to such
Person, (j) all indebtedness of another Person secured by (or for which the
holder of such indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien (other than certain Permitted Liens) on property or
assets owned by such Person, even though such Person has not assumed or become
liable for the payment of such indebtedness or other payment obligation
(provided, that if such Person has not

 

12

--------------------------------------------------------------------------------


 

assumed or become liable for the payment of such indebtedness, then for the
purposes of this definition the amount of such indebtedness shall not exceed the
market value of the property subject to such Lien), (k) all Contingent
Liabilities, (l) all obligations of such Person incurred in connection with the
acquisition or carrying of fixed assets by such Person or obligations of such
Person to pay the deferred purchase or acquisition price of property or assets,
including contracts for the deferred purchase price of property or assets that
include the procurement of services, (m) indebtedness of general partnerships of
which such Person is liable as a general partner (whether secondarily or
contingently liable or otherwise), and (n) obligations to fund capital
commitments under any Governing Document, subscription agreement or otherwise.

 

“Indemnified Amount”:  Defined in Section 13.01.

 

“Indemnified Person”:  Defined in Section 13.01.

 

“Independent Director” or “Independent Manager”:  An individual who has prior
experience as an independent director, independent manager or independent member
who is provided by CT Corporation, Corporation Service Company, National
Registered Agents, Inc., Wilmington Trust Company, Stewart Management Company,
Lord Securities Corporation or, if none of those companies is then providing
professional Independent Directors or Independent Managers, another nationally
recognized company reasonably approved by Buyer, in each case, that is not an
Affiliate of Seller, Guarantor or Pledgor and that provides professional
Independent Directors and Independent Managers and other corporate services in
the ordinary course of its business, and which individual is duly appointed as a
member of the board of directors or board of managers of such corporation or
limited liability company and is not, has never been, and will not while serving
as Independent Director or Independent Manager be, any of the following:

 

(a)                                  a member, partner, equity holder (other
than a Person who holds shares of NRFC stock constituting less than 1% of the
outstanding stock of NRFC or owns shares of NRFC through a manager’s account),
manager, director, officer or employee of Seller, Guarantor, Pledgor, any of
their respective equity holders or Affiliates (other than (a) as an Independent
Director or Independent Manager of Seller, Guarantor or Pledgor and (b) as an
Independent Director or Independent Manager of an Affiliate of Seller, Guarantor
or Pledgor or any of their respective single-purpose entity equity holders that
are not in the direct chain of ownership of Seller or any Affiliate thereof and
that are required by a creditor to be a single purpose bankruptcy remote
entities, provided that such Independent Director or Independent Manager is
employed by a company that routinely provides professional Independent Directors
or Independent Managers);

 

(b)                                 a creditor, supplier or service provider
(including provider of professional services) to Seller, Guarantor, Pledgor, any
single-purpose entity equity holder, or any of their respective equity holders
or Affiliates (other than a nationally-recognized company that routinely
provides professional Independent Directors or Independent Managers and other
corporate services to Seller, Guarantor, Pledgor, any single-purpose entity
equity holder, or any of their respective equity holders or Affiliates in the
ordinary course of business);

 

(c)                                  a family member of any such member,
partner, equity holder, manager, director, officer, employee, creditor, supplier
or service provider; or

 

13

--------------------------------------------------------------------------------


 

(d)                                 a Person that controls (whether directly,
indirectly or otherwise) any Person described in any of the preceding
clauses (a), (b) or (c).

 

A natural Person who otherwise satisfies the preceding definition other than
clause (a) by reason of being the Independent Director or Independent Manager of
a “special purpose entity” affiliated with Seller, Guarantor or Pledgor shall
not be disqualified from serving as an Independent Director or Independent
Manager of Seller, Guarantor or Pledgor, provided that the fees that such
individual earns from serving as Independent Directors or Independent Managers
of affiliates of Seller, Guarantor or Pledgor in any given year constitute in
the aggregate less than 5% of such individual’s annual income for that year.

 

“Initial Approved PPV Percentage”:  With respect to any Purchased Asset, the PPV
of such Purchased Asset approved by Buyer as of the related Purchase Date, as
set forth in the related Confirmation, which Initial Approved PPV Percentage
shall not be greater than the Required PPV Percentage.

 

“Initial Facility Termination Date”:  November 20, 2013.

 

“Insolvency Action”:  With respect to any Person, the taking by such Person of
any action resulting in an Insolvency Event, other than solely under
clause (g) of the definition thereof.

 

“Insolvency Event”:  With respect to any Person, (a) the filing of a decree or
order for relief by a court having jurisdiction in the premises with respect to
such Person or any substantial part of its assets or property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its assets or
property, or ordering the winding—up or liquidation of such Person’s affairs,
and such decree or order shall remain unstayed and in effect for a period of
sixty (60) days, (b) the commencement by such Person of a voluntary case under
any applicable Insolvency Law now or hereafter in effect, (c) the consent by
such Person to the entry of an order for relief in an involuntary case under any
Insolvency Law, (d) the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its assets or
property, (e) the making by such Person of any general assignment for the
benefit of creditors, (f) the admission in a legal proceeding of the inability
of such Person to pay its debts generally as they become due, (g) the failure by
such Person generally to pay its debts as they become due, or (h) the taking of
action by such Person in furtherance of any of the foregoing.

 

“Insolvency Laws”:  The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments and similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

 

“Insolvency Proceeding”:  Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.

 

“Interest Payments”:  With respect to any Purchased Asset, all payments of
interest, income, receipts, dividends and any other collections and
distributions received from time to time in connection with any such Purchased
Asset.

 

14

--------------------------------------------------------------------------------


 

“Interest Rate Protection Agreement”:  With respect to any or all Purchased
Assets, any futures contract, options related contract, short sale of United
States Treasury securities or any interest rate swap, cap, floor or collar
agreement, total return swap or any other similar arrangement providing for
protection against fluctuations in interest rates or the exchange of nominal
interest obligations, either generally or under specific contingencies, in each
case with a Hedge Counterparty and that is acceptable to Buyer.

 

“Internal Control Event”:  Fraud that involves management or other employees who
have a significant role in the internal controls of Seller or any other
Repurchase Party over financial reporting.

 

“Investment”:  With respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means of
(a) the purchase or other acquisition of any Equity Interest in another Person,
(b) a loan, advance or extension of credit to, capital contribution to, guaranty
or credit enhancement of Indebtedness of, or purchase or other acquisition of
any Indebtedness of, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person.  Any
binding commitment or option (when exercised) to make an Investment in any other
Person shall constitute an Investment.  Except as expressly provided otherwise,
for purposes of determining compliance with any covenant contained in the
Repurchase Documents, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

“Investment Company Act”:  The Investment Company Act of 1940, as amended,
restated or modified from time to time, including all rules and regulations
promulgated thereunder.

 

“Irrevocable Redirection Notice”:  A notice in the form of Exhibit C sent by
Seller or by Servicer on Seller’s behalf directing the remittance of Income and
other amounts required to be delivered hereunder with respect to a Purchased
Asset to Servicer (if Servicer is Wells) or the Waterfall Account, as
applicable, duly executed by Seller, Servicer and, subject to Section 8.06, the
applicable Underlying Obligor (or other applicable Person) with respect to such
Purchased Asset.

 

“LIBOR”:  For each Pricing Period, the rate (expressed as a percentage per annum
and rounded upward, if necessary, to the next nearest 1/100 of 1%) for deposits
in Dollars, for a one (1) month period, that appears on Reuters Screen LIBOR01
(or the successor thereto) as the London interbank offered rate for deposits in
Dollars as of 11:00 a.m., London time, on the Pricing Rate Reset Date for such
Pricing Period.  If such rate does not appear on Reuters Screen LIBOR01 as of
11:00 a.m., London time, on such Pricing Rate Reset Date, Buyer shall request
the principal London office of the Reference Banks selected by Buyer to provide
such banks’ offered quotation (expressed as a percentage per annum) to leading
banks in the international Eurocurrency market for deposits in Dollars for a one
(1) month period as of 11:00 a.m., London time, on such Pricing Rate Reset Date
for amounts of not less than the aggregate Repurchase Price of all Purchased
Assets.  If at least two (2) such offered quotations are so provided, LIBOR
shall be the arithmetic mean of such quotations.  If fewer than two (2) such
quotations are so provided, Buyer shall request any three (3) major banks in New
York City selected by Buyer to provide such banks’ rate (expressed as a
percentage per annum) for loans in Dollars to leading banks in the international
Eurocurrency market for a one (1) month period as of approximately 11:00 a.m.,
New York time, on the applicable Pricing Rate Reset Date for amounts of not less
than the aggregate Repurchase Price of all Purchased Assets.  If at least two
(2) such rates are so provided, LIBOR shall be the arithmetic mean of such
rates.

 

15

--------------------------------------------------------------------------------


 

“LIBO Rate”:  For any Pricing Period, the rate (expressed as a percentage per
annum and rounded upward, if necessary, to the next nearest 1/100 of 1%)
determined for such Pricing Period in accordance with the following formula:

 

 

 

LIBOR for such Pricing Period

 

 

 

 

1 – Reserve Requirement

 

 

 

“Lien”:  Any mortgage, statutory or other lien, pledge, charge, right, claim,
adverse claim, attachment, levy, hypothecation, assignment, deposit arrangement,
security interest, UCC financing statement or encumbrance of any kind on or
otherwise relating to any Person’s assets or properties in favor of any other
Person or any preference, priority or other security agreement or preferential
arrangement of any kind.

 

“Limited Guaranty”:  The Limited Guaranty, dated as of the date hereof, executed
by Guarantor in favor of Buyer, as such agreement is amended, modified,
restated, replaced, waived, substituted, supplemented or extended from time to
time.

 

“Liquidity Reserve Account”:  A deposit account established at the Waterfall
Account Bank, in accordance with Section 5.05, in the name of Seller, pledged to
Buyer and subject to a Controlled Account Agreement.

 

“Margin Call”:  Defined in Section 4.01(b).

 

“Margin Correction Deadline”:  Defined in Section 4.01(b).

 

“Margin Deficit”:  Defined in Section 4.01(a).

 

“Market Disruption Event”:  Any event or events that, in the reasonable
determination of Buyer, results in (a) the effective absence of a “repo market”
or related “lending market” for purchasing (subject to repurchase) or financing
debt obligations secured by commercial mortgage loans or securities, (b) Buyer
not being able to finance Purchased Assets through the “repo market” or “lending
market” with traditional counterparties at rates that would have been reasonable
prior to the occurrence of such event or events, (c) the effective absence of or
material change since the Closing Date in the “securities market” for securities
backed by Purchased Assets, or (d) Buyer not being able to sell securities
backed by Purchased Assets at prices that would have been reasonable prior to
the occurrence of such event or events.

 

“Market Value”:  For any Asset, as of any date, the lower of the Current
Mark-to-Market Value and Book Value for such Asset, as of such date, as
determined by Buyer.

 

“Material Action”:  Any material extension, amendment, waiver, termination,
rescission, cancellation, release or other modification to the terms of, or any
collateral, guaranty or indemnity for, or the exercise of any material right or
remedy of a holder (including all lending, corporate and voting rights,
remedies, consents, approvals and waivers) of, any Purchased Asset or the
related Mortgage Loan Document or any other action, direction or decision that
could reasonably be expected to adversely affect the value or collectability of
any amounts due with respect to the Purchased Assets, as determined by Buyer.

 

16

--------------------------------------------------------------------------------

 

“Material Adverse Effect”:  A material adverse effect on or material adverse
change in or to (a) the financial condition or credit quality of Seller,
Guarantor or any other Repurchase Party, (b) the ability of Seller or any other
Repurchase Party to pay and perform any monetary obligations or perform any
other material Repurchase Obligations and other material obligations under the
Repurchase Documents, (c) the validity, legality, binding effect or
enforceability of any Repurchase Document, Mortgage Loan Document, Purchased
Asset or security interest granted hereunder or thereunder, (d) the rights and
remedies of Buyer or any Indemnified Person under any Repurchase Document,
Mortgage Loan Document or Purchased Asset, or (e) the perfection or priority of
any Lien granted under any Repurchase Document or Mortgage Loan Document, in
each case, as determined by Buyer.

 

“Materials of Environmental Concern”:  Any hazardous, toxic or harmful
substances, materials, wastes, pollutants or contaminants defined as hazardous
or toxic in or regulated under any Environmental Law.

 

“Maximum Amount”:  $100,000,000, as such amount may be reduced in accordance
with the following proviso; provided, that on and after the earlier of the
Funding Expiration Date and the Facility Termination Date, the Maximum Amount on
any date shall be the aggregate Purchase Price outstanding for all Transactions
as of such date, as such amount declines over the term hereof as Purchased
Assets are repurchased, Purchase Price is repaid and Margin Deficits are
satisfied.

 

“Maximum Applicable Percentage”:  Defined in the Fee Letter.

 

“Moody’s”:  Moody’s Investors Service, Inc. or, if Moody’s Investors
Service, Inc. is no longer issuing ratings, another nationally recognized rating
agency reasonably acceptable to Buyer.

 

“Mortgage”:  Each mortgage, deed of trust, assignment of rents, security
agreement and fixture filing, or other instruments creating and evidencing a
Lien on real property and other property and rights incidental thereto.

 

“Mortgage Asset File”:  Defined in the Custodial Agreement.

 

“Mortgage Asset File Checklist”:  Defined in the Custodial Agreement.

 

“Mortgage Loan Documents”:  With respect to any Purchased Asset, those documents
executed in connection with, evidencing or governing such Purchased Asset and
the related Underlying Mortgaged Property and which are or are required to be
delivered to Custodian under the Custodial Agreement.  For the avoidance of
doubt, only an Interest Rate Protection Agreement or other Derivatives Contract
entered into by an Underlying Obligor shall be considered a Mortgage Loan
Document.

 

“Mortgage Note”:  The original executed promissory note or other evidence of the
indebtedness of a Mortgagor with respect to a commercial mortgage loan.

 

“Mortgaged Property”:  The real property (including all improvements, buildings,
fixtures, building equipment and personal property thereon and all additions,
alterations and replacements made at any time with respect to the foregoing) and
all other collateral securing repayment of the debt evidenced by a Mortgage
Note.

 

“Mortgagor”:  The obligor on a Mortgage Note, including any Person who has
assumed or guaranteed the obligations of the obligor thereunder or under the
Mortgage Loan Documents.

 

17

--------------------------------------------------------------------------------


 

“Multiemployer Plan”:  A Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Flow”:  With respect to any Purchased Asset and for any period, the
net cash flow of the related Underlying Mortgaged Property for such period as
underwritten by Buyer.

 

“Net Income”:  With respect to any Person for any period, the net income of such
Person for such period as determined in accordance with GAAP.

 

“Non-Recourse Carve-Out Guaranty”:  The Non-Recourse Carve-Out Guaranty, dated
as of the date hereof, executed by Guarantor in favor of Buyer, as such
agreement is amended, modified, restated, replaced, waived, substituted,
supplemented or extended from time to time.

 

“Non—Recourse Indebtedness”:  With respect to any Person and any date,
indebtedness of such Person as of such date for borrowed money in respect of
which recourse for payment (except for customary exceptions for fraud,
misapplication of funds, environmental indemnities, Insolvency Events,
non-approved transfers or other events) is contractually limited to specific
assets of such Person encumbered by a Lien securing such Indebtedness.

 

“Non—Utilization Fee”:  Defined in the Fee Letter.

 

“Non—U.S. Person”:  Defined in Section 12.06(b).

 

“NRFC Luxembourg”: NRFC Luxembourg Holdings I S.A R. L.

 

“Off-Balance Sheet Obligations”:  With respect to any Person and any date, to
the extent not included as a liability on the balance sheet of such Person, all
of the following with respect to such Person as of such date:  (a) monetary
obligations under any financing lease or so-called “synthetic,” tax retention or
off-balance sheet lease transaction that, upon the application of any Insolvency
Laws, would be characterized as indebtedness; (b) monetary obligations under any
sale and leaseback transaction that does not create a liability on the balance
sheet of such Person; or (c) any other monetary obligation arising with respect
to any other transaction that (i) is characterized as indebtedness for tax
purposes but not for accounting purposes or (ii) is the functional equivalent of
or takes the place of borrowing but that does not constitute a liability on the
balance sheet of such Person (for purposes of this clause (c), any transaction
structured to provide tax deductibility as interest expense of any dividend,
coupon or other periodic payment will be deemed to be the functional equivalent
of a borrowing).

 

“Office of Foreign Assets Control”:  The U.S. Department of the Treasury’s
Office of Foreign Assets Control.

 

“Other Taxes”:  Defined in Section 12.06(b).

 

“Participant”:  Defined in Section 18.08(b).

 

“Party”:  Defined in the Preamble.

 

“Patriot Act”:  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as amended,
modified or replaced from time to time.

 

18

--------------------------------------------------------------------------------


 

“Patriot Act Certificate”:  A certificate in the form of Exhibit D-3 attached
hereto.

 

“PBGC”:  The Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA or any successor thereto.

 

“Permitted Liens”:  Any of the following as to which no enforcement, collection,
execution, levy or foreclosure proceeding has been commenced:  (a) Liens for
state, municipal, local or other local taxes not yet due and payable or which
are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP, (b) Liens imposed by
Requirements of Law, such as materialmen’s, mechanics’, carriers’, workmen’s,
repairmen’s and similar Liens, arising in the ordinary course of business
securing obligations that are not overdue for more than thirty (30) days, and
(c) Liens granted pursuant to or by the Repurchase Documents.

 

“Person”:  An individual, corporation, limited liability company, business
trust, partnership, trust, unincorporated organization, joint stock company,
sole proprietorship, joint venture, Governmental Authority or any other form of
entity.

 

“Plan”:  An employee pension benefit plan as defined in Section 3(2) of ERISA
that is subject to Section 412 of the Code or Section 303 of ERISA in respect of
which any Seller, Servicer, Guarantor or any Commonly Controlled Entity
sponsors, contributes to or is obligated to contribute to, if such plan were
terminated at such time, would under Section 4069 of ERISA be deemed to be, an
“employer” as defined in Section 3(5) of ERISA.

 

“Pledge and Security Agreement”:  The Pledge and Security Agreement, dated as of
the date hereof, executed by Pledgor in favor of Buyer, as such agreement is
amended, modified, restated, replaced, waived, substituted, supplemented or
extended from time to time.

 

“Pledged Collateral”:  Defined in the Pledge and Security Agreement.

 

“Pledgor”:  NRFC Sub-REIT Corp., a Maryland corporation, together with its
successors and permitted assigns.

 

“Pledgor Controlled Account Agreement”:  The Deposit Account Control Agreement
with respect to the Pledgor Liquidity Reserve Account, dated as of October 28,
2011, among Pledgor, Wells, as buyer under the CMBS Repurchase Agreement, and
Wells, as bank.

 

“Pledgor Required Liquidity Amount”:  $35,000,000.

 

“Pledgor Liquidity Reserve Account”:  The deposit account # 4122004617 Pledgor
maintains at Buyer in compliance with Section 4.12 of the Pledge Agreement.

 

“Portfolio Debt Yield Test”:  The Debt Yield for all Purchased Assets (on a
combined basis) shall be at all times at least equal to the Required Portfolio
Debt Yield Percentage on a weighted average basis.

 

“Power of Attorney”:  A power of attorney in the form of Exhibit D-2 attached
hereto with respect to Seller or in the form of Exhibit D-3 attached hereto with
respect to Pledgor.

 

19

--------------------------------------------------------------------------------


 

“PPV”: With respect to any Asset, the ratio of (a) the outstanding Approved
Purchase Price for such Asset, and (b) the value of the related Underlying
Mortgaged Property, as such value is determined by Buyer in its discretion and
as such value may be reduced at any time by Buyer in its discretion.

 

“Preferred Equity”:  A performing current pay preferred equity position (with a
put or synthetic maturity date structure replicating a debt instrument)
evidenced by a stock share certificate or other similar ownership certificate
representing the entire equity ownership interest in entities that own income
producing commercial real estate.

 

“Price Differential”:  For any Pricing Period or portion thereof and (a) for any
Transaction outstanding, the sum of the products, for each day during such
Pricing Period or portion thereof, of (i) 1/360th of the Pricing Rate in effect
for each Purchased Asset subject to such Transaction during such Pricing Period,
times (ii) the Purchase Price for such Purchased Asset as of such day, and
(b) for each Pricing Period or portion thereof and all Transactions outstanding,
the sum of the amounts calculated in accordance with the preceding
clause (a) for all Transactions.

 

“Pricing Margin”:  Defined in the Fee Letter.

 

“Pricing Period”:  For any Purchased Asset, (a) in the case of the first
Remittance Date, the period from the Purchase Date for such Purchased Asset to
but excluding such Remittance Date, and (b) in the case of any subsequent
Remittance Date, the one month period commencing on and including the prior
Remittance Date and ending on but excluding such Remittance Date; provided, that
no Pricing Period for a Purchased Asset shall end after the Repurchase Date for
such Purchased Asset.

 

“Pricing Rate”:  For any Pricing Period, the LIBO Rate for such Pricing Period
plus the applicable Pricing Margin, which shall be subject to adjustment and/or
conversion as provided in Sections 12.01 and 12.02; provided, that while an
Event of Default exists, the Pricing Rate shall be the Default Rate.

 

“Pricing Rate Reset Date”:  (a) In the case of the first Pricing Period for each
Purchased Asset, the Purchase Date for such Purchased Asset, and (b) in the case
of each subsequent Pricing Period, two (2) Business Days preceding the
Remittance Date on which such Pricing Period begins.

 

“Principal”:  The Special Purpose Entity that is the general partner of Seller,
if Seller is a limited partnership, or managing member or non member manager of
Seller, if Seller is a limited liability company that is not otherwise a
Delaware single member limited liability company.  Buyer acknowledges that as of
the Closing Date, there is no Principal.

 

“Principal Payments”:  For any Asset, all payments and prepayments of principal
received and applied to the outstanding principal balance of such Asset,
including insurance and condemnation proceeds and recoveries from liquidation or
foreclosure.

 

“Purchase Agreement”:  Any purchase agreement between Seller and any Transferor
pursuant to which Seller purchased or acquired an Asset which is subsequently
sold to Buyer hereunder.

 

“Purchase Date”:  For each Purchased Asset, the date on which such Purchased
Asset is transferred by Seller to Buyer, the date on which Buyer pays an amount
of additional Purchase Price to Seller in accordance with this Agreement and the
date on which the Purchase Price for a Purchased Asset is increased as a result
of a Reallocation.

 

20

--------------------------------------------------------------------------------


 

“Purchase Price”:  For each Purchased Asset, (a) as of the Purchase Date for
such Purchased Asset, the Asset Value of such Purchased Asset, and, (b) as of
any other date, the amount described in the preceding clause (a), (i) reduced by
any amount of Margin Deficit transferred by Seller to Buyer pursuant to
Section 4.01 and applied to the Purchase Price of such Purchased Asset,
(ii) reduced by any Principal Payments remitted to the Waterfall Account and
applied to the Purchase Price of such Purchased Asset by Buyer pursuant to
clauses fourth and sixth of Section 5.02 or clause fourth of Section 5.03, as
applicable, (iii) without duplication of clause (ii), reduced by any payments
made by Seller or otherwise applied by Buyer in reduction of the outstanding
Purchase Price for such Purchased Asset, and (iv) increased by any additional
amounts (if any) advanced to Seller by Buyer pursuant to Section 3.01,
Section 3.03 and/or Section 4.01(a), in each case, before or as of such
determination date with respect to such Purchased Asset.

 

“Purchased Assets”:  (a) For each Transaction, each Asset sold by Seller to
Buyer in such Transaction, and (b) for the Transactions in general, all Assets
sold by Seller to Buyer, in each case including, to the extent relating to such
Asset or Assets, all of Seller’s right, title and interest in and to
(i) Mortgage Loan Documents, (ii) Servicing Rights, (iii) Servicing Files,
(iv) mortgage guaranties and insurance (issued by Governmental Authorities or
otherwise) and claims, payments and proceeds thereunder, (v) insurance policies,
certificates of insurance and claims, payments and proceeds thereunder, (vi) the
principal balance of such Assets, not just the Purchase Price, (vii) amounts and
property from time to time on deposit in the Waterfall Account and the Liquidity
Reserve Account and the Waterfall Account and the Liquidity Reserve Account
themselves, (viii) collection, escrow, reserve, collateral or lock—box accounts
and all amounts and property from time to time on deposit therein, to the extent
of Seller’s or the holder’s interest therein, (ix) Income, (x) amounts and
property from time to time on deposit in the Servicer Accounts and the Servicer
Accounts themselves, (xi) security interests of Seller in Interest Rate
Protection Agreements entered into by Underlying Obligors, (xii) rights of
Seller under any letter of credit, guarantee, warranty, indemnity or other
credit support or enhancement, (xiii) Seller’s rights under any Purchase
Agreement, (xiv) supporting obligations of any kind and (xv) all of the rights
(but none of the obligations) of Seller under any Interest Rate Protection
Agreement entered into in accordance with Section 8.09; provided, that
(A) Purchased Assets shall not include any obligations of Seller or any Retained
Interests, and (B) for purposes of the grant of security interest by Seller to
Buyer and the other provisions of Article 11, Purchased Assets shall include all
of the following:  general intangibles, accounts, chattel paper, deposit
accounts, securities accounts, instruments, securities, financial assets,
uncertificated securities, securities entitlements and investment property (as
such terms are defined in the UCC) and replacements, substitutions, conversions,
distributions or proceeds relating to or constituting any of the items described
in the preceding clauses (i) through (xiv).

 

“Rating Agencies”:  Each of Fitch, Inc., Moody’s, S&P and any other nationally
recognized statistical rating agency.

 

“Reallocation”:  Defined in Section 4.01(a).

 

“Reference Banks”:  Banks, each of which shall (a) be a leading bank in the
international Eurocurrency market, and (b) have an established place of business
in London.  Initially, the Reference Banks shall be JPMorgan Chase Bank,
Barclays Bank, PLC and Deutsche Bank AG.  If any such Reference Bank should be
unwilling or unable to act as such or if Buyer shall terminate the appointment
of any such Reference Bank or if any of the Reference Banks should be removed
from the Reuters Monitor Money Rates Service or in any other way fail to meet
the qualifications of a Reference Bank, Buyer may designate alternative banks
meeting the criteria specified in the preceding clauses (a) and (b).

 

21

--------------------------------------------------------------------------------


 

“Release”:  Any generation, treatment, use, storage, transportation,
manufacture, refinement, handling, production, removal, remediation, disposal,
presence or migration of Materials of Environmental Concern on, about, under or
within all or any portion of any property or Underlying Mortgaged Property.

 

“Release Amount”:  Defined in the Fee Letter.

 

“Remedial Work”:  Any investigation, inspection, site monitoring, containment,
clean—up, removal, response, corrective action, mitigation, restoration or other
remedial work of any kind or nature because of, or in connection with, the
current or future presence, suspected presence, Release or threatened Release in
or about the air, soil, ground water, surface water or soil vapor at, on, about,
under or within all or any portion of any property or Underlying Mortgaged
Property of any Materials of Environmental Concern, including any action
required in order to comply with any applicable Environmental Laws or directives
of any Governmental Authority with regard to any Environmental Laws.

 

“REMIC”:  A real estate mortgage investment conduit.

 

“Remittance Date”:  The 18th day of each month (or if such day is not a Business
Day, the next following Business Day), or such other day as is mutually agreed
to by Seller and Buyer.

 

“Reportable Event”:  Any event set forth in Section 4043(c) of ERISA, other than
an event as to which the notice period is waived under PBGC Reg. §4043.

 

“Representation Breach”:  Any representation, warranty, certification, statement
or affirmation made or deemed made by Seller, Pledgor or Guarantor in any
Repurchase Document (including in Schedule 1) or in any certificate, notice,
report or other document delivered pursuant to any Repurchase Document proves to
be incorrect, false or misleading in any material respect when made or deemed
made, without regard to any knowledge or lack of knowledge thereof by such
Person, other than an Approved Representation Breach.

 

“Representation Exceptions”:  A written list prepared by Seller specifying, in
reasonable detail, the representations and warranties (or portions thereof) set
forth in this Agreement (including in Schedule 1) which are not satisfied with
respect to an Asset.

 

“Repurchase Certificate”:  A true and correct certificate in the form of
Exhibit E-2, executed by a Responsible Officer of Seller.

 

“Repurchase Date”:  For each Purchased Asset, the earliest of (a) the Facility
Termination Date, (b) any Early Repurchase Date therefor, and (c) the Business
Day on which Seller is to repurchase such Purchased Asset as specified by Seller
and agreed to by Buyer in the related Confirmation.

 

“Repurchase Documents”:  Collectively, this Agreement, the Custodial Agreement,
the Limited Guaranty, the Non-Recourse Carve-Out Guaranty, the Fee Letter, the
Controlled Account Agreements, the Pledge and Security Agreement, the Servicing
Agreement, each General Assignment, the Powers of Attorney, all Irrevocable
Redirection Notices, all Account Control Agreements, all Additional Seller
Joinder Agreements, all Confirmations, all UCC financing statements, amendments
and continuation statements filed pursuant to any other Repurchase Document, and
all additional documents, certificates,

 

22

--------------------------------------------------------------------------------


 

agreements or instruments, the execution of which is required, necessary or
incidental to or desirable for performing or carrying out any other Repurchase
Document.  For the avoidance of doubt, Interest Rate Protection Agreements
entered into in connection with Section 8.09 shall not be deemed to be
“Repurchase Documents” for any purpose hereunder.

 

“Repurchase Obligations”:  All obligations of Seller to pay the Repurchase Price
on the Repurchase Date and all other obligations and liabilities of Seller,
Guarantor and Pledgor to Buyer arising under or in connection with the
Repurchase Documents, whether now existing or hereafter arising, and all
interest and fees that accrue in connection with the Repurchase Documents after
the commencement by or against Seller, Guarantor or Pledgor or any Affiliate of
the foregoing of any Insolvency Proceeding naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding (in each case, whether due or accrued).

 

“Repurchase Parties”:  Seller, Guarantor and Pledgor.

 

“Repurchase Price”:  For each Purchased Asset as of any date, an amount equal to
the sum of (a) the outstanding Purchase Price as of such date, (b) the accrued
and unpaid Price Differential for such Purchased Asset as of such date, (c) all
other amounts due and payable as of such date by Seller, Guarantor or Pledgor to
Buyer under this Agreement or any Repurchase Document, in each case, for or
allocable to such Purchased Asset, (d) all amounts payable by Seller, Guarantor
or Pledgor in connection with the termination of any Interest Rate Protection
Agreement with Wells (or any Affiliate of Wells) as Hedge Counterparty relating
to such Purchased Asset, (e) any applicable Exit Fee for such Purchased Asset
and (f) any applicable Release Amount owed for such Purchased Asset.

 

“Required Debt Yield Percentage”: Defined in the Fee Letter.

 

“Required Liquidity Amount”:  $10,000,000.

 

“Required Portfolio Debt Yield Percentage”: Defined in the Fee Letter.

 

“Required PPV Percentage”: Defined in the Fee Letter.

 

“Required Purchase Price Reduction”:  For each three-month period following the
First Extended Facility Termination Date, commencing with the three-month period
ending following the First Extended Facility Termination Date, seven and
one-half percent (7.5%) multiplied by the outstanding aggregate Purchase Price
as of the beginning of each such three-month period.

 

“Requirements of Law”:  With respect to any Person or property or assets of such
Person and as of any date, all of the following applicable thereto as of such
date: all Governing Documents and existing and future laws, statutes, rules,
regulations, treaties, codes, ordinances, permits, certificates, orders and
licenses of and interpretations by any Governmental Authority (including
Environmental Laws, ERISA, regulations of the Board of Governors of the Federal
Reserve System, and laws, rules and regulations relating to usury, licensing,
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy), judgments, decrees,
injunctions, writs, awards or orders of any court, arbitrator or other
Governmental Authority.

 

“Reserve Requirement”:  For each Pricing Period, the aggregate of the rates
(expressed as a decimal fraction) of reserve requirements in effect during such
Pricing Period (including basic, supplemental, marginal and emergency reserves
under any regulations of the Board of Governors of the

 

23

--------------------------------------------------------------------------------


 

Federal Reserve System or other Governmental Authority having jurisdiction with
respect thereto) dealing with reserve requirements prescribed for Eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
such Board of Governors) maintained by Buyer.

 

“Responsible Officer”:  With respect to any Person, the chief executive officer,
the chief financial officer, the chief accounting officer, the
presidents/co-presidents, the general counsel, the treasurer or the chief
operating officer of such Person or such other officer designated as an
authorized signatory in such Person’s Governing Documents.

 

“Retained Interest”:  (a) With respect to any Purchased Asset, (i) all duties,
obligations and liabilities of Seller thereunder, including payment and
indemnity obligations, (ii) all obligations of agents, trustees, servicers,
administrators or other Persons under the documentation evidencing such
Purchased Asset, and (iii) if any portion of the Indebtedness related to such
Purchased Asset is owned by another lender or is being retained by Seller, the
interests, rights and obligations under such documentation to the extent they
relate to such portion, and (b) with respect to any Purchased Asset with an
unfunded commitment on the part of Seller, all obligations to provide additional
funding, contributions, payments or credits.

 

“S&P”:  Standard and Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. or, if Standard & Poor’s Financial Services LLC is
no longer issuing ratings, another nationally recognized rating agency
reasonably acceptable to Buyer.

 

“Sanctioned Entity”:  (a) A country or a government of a country, (b) an agency
of the government of a country, (c) an organization directly or indirectly
controlled by a country or its government, (d) a Person resident in or
determined to be resident in a country, that (in the case of the preceding
clauses (a), (b), (c) and this clause (d)) is subject to a country sanctions
program administered and enforced by the Office of Foreign Assets Control, or
(e) a Person named on the list of Specially Designated Nationals maintained by
the Office of Foreign Assets Control.

 

“Securities Act”:  The Securities Act of 1933, as the same may be amended,
modified or replaced from time to time.

 

“Seller”:  Individually or collectively, as the context requires, NRFC WF Loan,
LLC, a Delaware limited liability company, and each Additional Seller that
becomes a “Seller” hereunder by execution of an Additional Seller Joinder
Agreement.  Each Seller is jointly and severally liable as a Seller under this
Agreement and the other Repurchase Documents.

 

“Servicer”:  Wells Fargo Bank, National Association, as servicer of the
Purchased Assets, or any successor servicer approved by Buyer and, to the extent
required by Section 17.01, consented to by Seller.

 

“Servicer Account”:  Any account established by the Servicer under the Servicing
Agreement in connection with the servicing of any Asset or Purchased Asset.  For
the avoidance of doubt, at any time that an Affiliate of Seller is Servicer,
such Affiliate shall hold no Income or other amounts related to the Purchased
Assets.

 

“Servicing Agreement”:  The Servicing Agreement, dated as of the Closing Date,
by and among Seller, Buyer and Servicer, as the same shall be amended, modified,
waived, supplemented, extended, replaced or restated from time to time, or such
other replacement agreement entered into by Buyer, Seller and any successor
Servicer approved by Buyer for the servicing of Purchased Assets.

 

24

--------------------------------------------------------------------------------


 

“Servicing Fees”:  So long as Wells is Servicer, the amount set forth in the
Servicing Agreement, or, if a successor Servicer has been appointed, the amount
agreed by Buyer, such successor Servicer and, so long as no Default or Event of
Default has occurred and is continuing, Seller.

 

“Servicing File”:  With respect to any Purchased Asset, the file retained and
maintained by Seller and/or Servicer including the originals or copies of all
Mortgage Loan Documents and other documents and agreements relating to such
Purchased Asset which are not required to be delivered by Seller to Custodian
under the Custodial Agreement, including to the extent applicable all servicing
agreements, files, documents, records, data bases, computer tapes, insurance
policies and certificates, appraisals, other closing documentation, payment
history and other records relating to or evidencing the servicing of such
Purchased Asset, which file shall be held by Seller and/or Servicer for and on
behalf of Buyer.

 

“Servicing Rights”:  All right, title and interest of Seller or any other
Repurchase Party in and to any and all of the following:  (a) rights to service,
collect and make all decisions with respect to the Purchased Assets, (b) amounts
received by Seller or any other Person for servicing the Purchased Assets,
(c) late fees, penalties or similar payments with respect to the Purchased
Assets, (d) agreements and documents creating or evidencing any such rights to
service, documents, files and records relating to the servicing of the Purchased
Assets, and rights of Seller or any other Person thereunder, (e) escrow, reserve
and similar amounts with respect to the Purchased Assets, (f) rights to appoint,
designate and retain any other servicers, sub-servicers, special servicers,
agents, custodians, trustees and liquidators with respect to the Purchased
Assets, and (g) accounts and other rights to payment related to the Purchased
Assets.

 

“Single Employer Plan”:  Any Plan that is not a Multiemployer Plan.

 

“Solvent”:  With respect to any Person at any time, having a state of affairs
such that all of the following conditions are met at such time:  (a) the fair
value of the assets and property of such Person is greater than the amount of
such Person’s liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated for purposes
of Section 101(32) of the Bankruptcy Code, (b) the present fair salable value of
the assets and property of such Person in an orderly liquidation of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (c) such Person
is able to realize upon its assets and property and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s assets and property
would constitute unreasonably small capital.

 

“Special Purpose Entity”:  A corporation, limited partnership or limited
liability company that, since the date of its formation (unless otherwise
indicated in this Agreement) and at all times on and after the date hereof, has
complied with and shall at all times comply with the provisions of Article 9.

 

“Sponsor Competitor”:  (a) The Persons identified on Annex 3 attached hereto and
(b) such other Persons as may be agreed by Buyer following proposal by Seller
which additional Persons, if approved by Buyer, shall be included on Annex 3 by
amendment to this Agreement.

 

“Structuring Fee”:  Defined in the Fee Letter.

 

25

--------------------------------------------------------------------------------


 

“Subsidiary”: With respect to any Person, any corporation, partnership, limited
liability company or other entity (heretofore, now or hereafter established) of
which at least a majority of the securities or other ownership interests having
by the terms thereof ordinary voting power to elect a majority of the board of
directors or other Persons performing similar functions of such corporation,
partnership, limited liability company or other entity (without regard to the
occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person, and shall include all
Persons the accounts of which are consolidated with those of such Person
pursuant to GAAP.

 

“Table Funded Purchased Asset”:  An Eligible Asset which is sold to Buyer
simultaneously with the origination or acquisition thereof, which origination or
acquisition, pursuant to Seller’s request, is financed with the Purchase Price
and paid directly to a title company, settlement agent or other Person, in each
case, approved by Buyer, in trust for the current holder of the Asset for
disbursement to the parties entitled thereto in connection with such origination
or acquisition.  A Purchased Asset shall cease to be a Table Funded Purchased
Asset after Custodian has delivered a Trust Receipt (along with a completed
Mortgage Asset File Checklist attached thereto) to Buyer certifying its receipt
of the Mortgage Asset File therefor.

 

“Taxes”:  Defined in Section 12.06(a).

 

“Trading with the Enemy Act”: The Trading with the Enemy Act of the United
States of America (50 U.S.C. App. §§ 1 et seq.), as amended, modified or
replaced from time to time.

 

“Transaction”:  With respect to any Asset, the sale and transfer of such Asset
from Seller to Buyer pursuant to the Repurchase Documents against the transfer
of funds from Buyer to Seller representing the Purchase Price or any additional
advance of Purchase Price for such Asset.

 

“Transaction Request”:  Defined in Section 3.01(a).

 

“Transferor”:  The seller of an Asset under a Purchase Agreement.

 

“Trust Receipt”:  Defined in the Custodial Agreement.

 

“Type”:  With respect to a Mortgaged Property, such Mortgaged Property’s
classification as one of the following:  multifamily, retail, office,
industrial, hospitality, student housing, medical office product, self-storage
or nursing home.

 

“UCC”:  The Uniform Commercial Code as in effect in the State of New York;
provided, that, if, by reason of Requirements of Law, the perfection or priority
of the security interest in any Purchased Asset is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than New York, “Uniform
Commercial Code” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or priority.

 

“Underlying Mortgaged Property”:  With respect to a Whole Loan, the Mortgaged
Property securing such Whole Loan.

 

“Underlying Obligor”:  Individually and collectively, as the context may
require, the Mortgagor and other obligor or obligors under an Asset, including
(i) any Person that has not signed the related Mortgage Note but owns an
interest in the related Underlying Mortgaged Property, which interest has

 

26

--------------------------------------------------------------------------------

 

been encumbered to secure such Asset, and (ii) any other Person who has assumed
or guaranteed the obligations of such Mortgagor under the Mortgage Loan
Documents relating to an Asset.

 

“Underwriting Package”:  With respect to one or more Assets, the Underwriting
Package shall include all of the following, in each case (other than clauses
(a), (b) and (c)), to the extent applicable and available:  (a) the Credit
Approval Memo for such Purchased Asset approved (or to be approved) by Seller’s
investment committee; (b) all Mortgage Loan Documents required to be delivered
to Custodian under Section 2.01 of the Custodial Agreement, (c) a Current
Appraisal, (d) the current occupancy report, tenant stack and rent roll or, with
respect to Hotel-Related Assets, the STR report, (e) at least two (2) years of
property-level financial statements, (f) the current financial statement of the
Underlying Obligor, (g) any and all agreements, documents, reports, or other
information concerning the Purchased Assets received or obtained in connection
with the origination of the Purchased Assets, (h) third-party reports and
agreed-upon procedures, letters and reports (whether drafts or final forms),
site inspection reports, market studies and other due diligence materials
prepared by or on behalf of or delivered to Seller, (i) aging of accounts
receivable and accounts payable, (j) such further documents or information as
Buyer may request, (k) any and all agreements, documents, reports, or other
information concerning the Purchased Assets (including, without limitation, all
of the related Mortgage Loan Documents) received or obtained in connection with
the origination of the Purchased Assets, (l) any other material documents or
reports concerning the Purchased Assets prepared or executed by Seller or
Guarantor, and (m) all documents, instruments and agreement received in respect
of the closing of the acquisition transaction under the Purchase Agreement.

 

“Waterfall Account”: A deposit account, account number 4124019381, established
at Waterfall Account Bank, in the name of Seller, pledged to Buyer and subject
to a Controlled Account Agreement.

 

“Waterfall Account Bank”:  Wells, or any other bank approved by Buyer.

 

“Wells”: Wells Fargo Bank, National Association, together with its successors
and permitted assigns.

 

“Whole Loan”:  A performing first priority commercial real estate fixed or
floating rate whole loan for which the Underlying Mortgaged Property is
performing, as determined by Buyer.

 

Section 2.02         Rules of Interpretation.  Headings are for convenience only
and do not affect interpretation.  The following rules of this Section 2.02
apply unless the context requires otherwise.  The singular includes the plural
and conversely.  A gender includes all genders.  Where a word or phrase is
defined, its other grammatical forms have a corresponding meaning.  A reference
to an Article, Section, Subsection, Paragraph, Subparagraph, Clause, Annex,
Schedule, Appendix, Attachment, Rider or Exhibit is, unless otherwise specified,
a reference to an Article, Section, Subsection, Paragraph, Subparagraph or
Clause of, or Annex, Schedule, Appendix, Attachment, Rider or Exhibit to, this
Agreement, all of which are hereby incorporated herein by this reference and
made a part hereof.  A reference to a party to this Agreement or another
agreement or document includes the party’s permitted successors, substitutes or
assigns.  In the event there is more than one Seller or Guarantor, the act or
omission by, or occurrence with respect to, any one Seller or Guarantor, as the
case may be, shall be sufficient to result in the triggering of the applicable
provision of the Repurchase Documents.  A reference to an agreement or document
is to the agreement or document as amended, modified, novated, supplemented or
replaced in accordance with the terms thereof, except to the extent prohibited
by any Repurchase Document.  A reference to legislation or to a provision of
legislation includes a modification, codification, replacement, amendment or
re-enactment of it, a legislative provision substituted for it and a rule,
regulation or

 

27

--------------------------------------------------------------------------------


 

statutory instrument issued under it.  A reference to writing includes a
facsimile or electronic transmission and any means of reproducing words in a
tangible and permanently visible form.  A reference to conduct includes an
omission, statement or undertaking, whether or not in writing.  A Default or
Event of Default exists until it has been cured or waived in writing by Buyer. 
The words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement,
unless the context clearly requires or the language provides otherwise.  The
word “including” is not limiting and means “including without limitation.” The
word “any” is not limiting and means “any and all” unless the context clearly
requires or the language provides otherwise.  In the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including,” the words “to” and “until” each mean “to but excluding,”
and the word “through” means “to and including.” The words “will” and “shall”
have the same meaning and effect.  A reference to day or days without further
qualification means calendar days.  A reference to any time means New York
time.  This Agreement may use several different limitations, tests or
measurements to regulate the same or similar matters.  All such limitations,
tests and measurements are cumulative and shall each be performed in accordance
with their respective terms.  Unless the context otherwise clearly requires, all
accounting terms not expressly defined herein shall be construed in accordance
with GAAP, and all accounting determinations, financial computations and
financial statements required hereunder shall be made, in accordance with GAAP,
without duplication of amounts, and on a consolidated basis with all
Subsidiaries.  All terms used in Articles 8 and 9 of the UCC, and used but not
specifically defined herein, are used herein as defined in such Articles 8
and 9.  A reference to “fiscal year” and “fiscal quarter” means the fiscal
periods of the applicable Person referenced therein.  A reference to a document
includes an agreement (as so defined) in writing or a certificate, notice,
instrument or document, or any information recorded in computer disk form. 
Whenever a Person is required to provide any document to Buyer under the
Repurchase Documents, the relevant document shall be provided in writing
including in the form of a PDF attachment to electronic mail or printed form
unless Buyer requests otherwise.  At the request of Buyer, the document shall be
provided in electronic format or both printed and electronic format.  The
Repurchase Documents are the result of negotiations between the Parties, have
been reviewed by counsel to Buyer and counsel to Seller, and are the product of
both Parties.  No rule of construction shall apply to disadvantage one Party on
the ground that such Party proposed or was involved in the preparation of any
particular provision of the Repurchase Documents or the Repurchase Documents
themselves.  Except where otherwise expressly stated, Buyer may give or
withhold, or give conditionally, approvals and consents, and may form opinions
and make determinations, in its sole and absolute discretion, subject in all
cases to the implied covenant of good faith and fair dealing.  Reference in any
Repurchase Document to Buyer’s discretion shall mean, unless otherwise expressly
stated herein or therein, Buyer’s sole and absolute discretion (exercised in
good faith), and the exercise of such discretion shall be final and conclusive. 
In addition, whenever Buyer has a decision or right of determination, opinion or
request, exercises any right given to it to agree, disagree, accept, consent,
grant waivers, take action or no action or to approve or disapprove (or any
similar language or terms), or any arrangement or term is to be satisfactory or
acceptable to or approved by Buyer (or any similar language or terms), the
decision of Buyer with respect thereto unless otherwise expressly stated herein
or therein shall be in the sole and absolute discretion of Buyer (exercised in
good faith), and such decision shall be final and conclusive.

 

28

--------------------------------------------------------------------------------


 

ARTICLE 3

 

THE TRANSACTIONS

 

Section 3.01         Procedures.

 

(a)           From time to time during the Funding Period, but not more
frequently than twice per calendar week, Seller may request that Buyer enter
into a proposed Transaction by sending Buyer a notice substantially in the form
of Exhibit A (“Transaction Request”) (i) describing the Transaction and each
proposed Asset and any related Underlying Mortgaged Property and other security
therefor in reasonable detail, (ii) transmitting a complete Underwriting Package
for each proposed Asset, and (iii) specifying which (if any) of the
representations and warranties of Seller set forth in this Agreement (including
in Schedule 1) Seller will be unable to make with respect to such Asset. Seller
shall promptly deliver to Buyer any supplemental materials requested at any time
by Buyer.  Buyer shall conduct such review of the Underwriting Package and each
such Asset as Buyer determines appropriate.  Buyer shall determine whether or
not it is willing to purchase any or all of the proposed Assets, and if so, on
what terms and conditions.  It is expressly agreed and acknowledged that Buyer
is entering into the Transactions on the basis of all such representations and
warranties and on the completeness and accuracy of the information contained in
the applicable Underwriting Package, and any incompleteness or inaccuracies in
the related Underwriting Package will only be acceptable to Buyer if disclosed
in writing to Buyer by Seller in advance of the related Purchase Date, and then
only if Buyer opts to purchase the related Asset from Seller notwithstanding
such incompleteness and inaccuracies.

 

(b)           Buyer shall give Seller notice of the date when Buyer has received
a complete Underwriting Package and supplemental materials.  Buyer shall
endeavor to communicate to Seller a preliminary non-binding determination of
whether or not it is willing to purchase any or all of such Assets, and if so,
on what terms and conditions, within five (5) Business Days (or, if more than
one Asset is proposed, within ten (10) Business Days) of such date.  Buyer shall
endeavor to communicate to Seller a final non-binding determination of whether
or not it is willing to purchase any or all of such Assets and if so, on what
terms and conditions, within ten (10) Business Days of Buyer’s receipt of all
supplemental due diligence documents and information as Buyer may request.  If
Buyer has not communicated its final non-binding indication to Seller by such
date, Buyer shall automatically and without further action be deemed to have
determined not to purchase any such Asset.

 

(c)           If Buyer, in its sole and absolute discretion, communicates to
Seller a final non-binding determination that it is willing to purchase any or
all of such Assets, Seller shall deliver to Buyer an executed preliminary
Confirmation for such Transaction, describing each such Asset and its proposed
Purchase Date, Market Value, Applicable Percentage, Purchase Price and such
other terms and conditions as Buyer may require.  If Buyer requires changes to
the preliminary Confirmation, Seller shall make such changes as are acceptable
to Seller, and if acceptable to Seller, re-execute the preliminary
Confirmation.  If Buyer, in its sole and absolute discretion, determines to
enter into the Transaction on the terms described in the preliminary
Confirmation, Buyer shall notify Seller that it intends to purchase such Asset
on the Purchase Date.  Buyer shall execute and return the Confirmation to Seller
on the Purchase Date, which shall thereupon become effective as the Confirmation
of the Transaction.  Buyer’s approval of the purchase of an Asset on such terms
and conditions as Buyer may require shall be evidenced only by its execution and
delivery of the related Confirmation.  For the avoidance of doubt, Buyer shall
not (i) be bound by any preliminary or final non-binding determination referred
to above, or (ii) be obligated to purchase an Asset notwithstanding a
Confirmation executed by the Parties unless and until all applicable conditions
precedent in Article 6 have been satisfied or waived by Buyer.

 

29

--------------------------------------------------------------------------------


 

(d)           Each Confirmation, together with this Agreement, shall be
conclusive evidence of the terms of the Transaction covered thereby, and shall
be construed to be cumulative to the extent possible.  If terms in a
Confirmation are inconsistent with terms in this Agreement with respect to a
particular Transaction, the Confirmation shall prevail.  Whenever the Applicable
Percentage, Excess Funding Capacity or any other term of a Transaction (other
than the Pricing Rate, Market Value and outstanding Purchase Price) with respect
to an Asset is revised or adjusted in accordance with this Agreement, an amended
and restated Confirmation reflecting such revision or adjustment and that is
otherwise acceptable to the Parties shall be prepared by Seller and executed by
the Parties.

 

(e)           The fact that Buyer has conducted or has failed to conduct any
partial or complete examination or any other due diligence review of any Asset
or Purchased Asset shall in no way affect any rights Buyer may have under the
Repurchase Documents or otherwise with respect to any representations or
warranties or other rights or remedies thereunder or otherwise, including the
right to determine at any time that such Asset or Purchased Asset is not an
Eligible Asset.

 

(f)            No Transaction shall be entered into if (i) any Margin Deficit,
Default or Event of Default exists or would exist as a result of such
Transaction, (ii) the Repurchase Date for the Purchased Assets subject to such
Transaction would be later than the Facility Termination Date, or (iii) after
giving effect to such Transaction, the aggregate Purchase Price of all Purchased
Assets subject to Transactions then outstanding would exceed the Maximum
Amount.  No Asset shall be a Table Funded Purchased Asset unless Buyer consents
to such.

 

Section 3.02         Transfer of Purchased Assets.  On the Purchase Date for
each Purchased Asset, and subject to the satisfaction of all applicable
conditions precedent in Article 6, (a) ownership of and title to such Purchased
Asset shall be transferred to and vest in Buyer or its designee against the
simultaneous transfer of the Purchase Price to the account of Seller specified
in Annex 2 (or, if not specified therein, in the related Confirmation or as
directed by Seller), and (b) Seller hereby sells, transfers, conveys and assigns
to Buyer on a servicing released basis all of Seller’s right, title and interest
(but no Retained Interests) in and to such Purchased Asset, subject to Seller’s
right to repurchase such Asset as set forth in this Agreement.  Subject to this
Agreement, during the Funding Period, Seller may sell to Buyer, repurchase from
Buyer and re-sell Eligible Assets to Buyer, but Seller may not substitute other
Eligible Assets for Purchased Assets.  Buyer has the right to designate the
servicer and sub-servicer (if any) of the Purchased Assets and, as of the
Closing Date, Buyer will appoint Wells as Servicer in accordance with the terms
of the Servicing Agreement and Article 17.  The Servicing Rights and other
servicing provisions under this Agreement are not severable from or to be
separated from the Purchased Assets under this Agreement, and such Servicing
Rights and other servicing provisions of this Agreement constitute (x) “related
terms” under this Agreement within the meaning of Section 101(47)(A)(i) of the
Bankruptcy Code and/or (y) a security agreement or other arrangement or other
credit enhancement related to the Repurchase Documents.

 

Section 3.03         Excess Funding Capacity.  If at any time Excess Funding
Capacity exists for any Purchased Asset (as determined by Buyer in its good
faith discretion), provided no Margin Deficit, Default or Event of Default
exists, Seller may request that Buyer increase the Purchase Price thereof by a
specified amount up to the Excess Funding Capacity for such Purchased Asset. 
Seller shall deliver to Buyer such information relating to the Purchased Asset
or the related Underlying Mortgaged Property as Buyer requests.  Buyer shall
communicate to Seller a final non-binding determination of whether or not it is
willing to increase the Purchase Price of any such Purchased Assets and, if so,
on what terms and conditions, within ten (10) Business Days of Buyer’s receipt
of all supplemental due diligence documents

 

30

--------------------------------------------------------------------------------


 

and information as Buyer may request.  If Buyer has not communicated its final
non-binding indication to Seller by such date, Buyer shall automatically and
without further action be deemed to have determined not to increase the Purchase
Price of any such Purchased Asset.  In connection with any such increase of
Purchase Price, Seller shall execute new Confirmations promptly following
request of Buyer.  Following such execution, Buyer shall advance the additional
Purchase Price, if any, approved by Buyer with respect to such Purchased Asset
and remit such amount in accordance with Section 3.01 hereof.

 

Section 3.04         Maximum Amount.  The aggregate outstanding Purchase Price
for all Purchased Assets as of any date shall not exceed the Maximum Amount.  If
such aggregate outstanding Purchase Price exceeds the Maximum Amount, Seller
shall within one (1) Business Day pay to Buyer an amount necessary to reduce
such aggregate outstanding Purchase Price to an amount equal to or less than the
Maximum Amount.

 

Section 3.05         Early Repurchase Date; Mandatory Repurchases.

 

(a)           Seller may terminate any Transaction (or make a partial reduction
of outstanding Purchase Price with respect to a Transaction) with respect to any
or all Purchased Assets and repurchase such Purchased Assets on any date prior
to the related Repurchase Date (an “Early Repurchase Date”); provided, that
(i) Seller notifies Buyer in writing at least three (3) Business Days (or such
shorter period as Buyer may agree) before the proposed Early Repurchase Date
identifying the Purchased Asset(s) to be repurchased and the Repurchase Price
thereof, (ii) Seller delivers a Repurchase Certificate certifying, and Buyer
shall further determine, that no Default or Event of Default exists or will
exist as a result of such repurchase and no Margin Deficit is outstanding that
will not be eliminated after giving effect to any such early repurchase,
(iii) if the Early Repurchase Date is not a Remittance Date, Seller pays to
Buyer any amount due under Section 12.03, (iv) Seller pays to Buyer any Exit Fee
and/or Release Amount due in accordance with the terms of the Repurchase
Documents, and (v) Seller thereafter complies with Section 3.06.

 

(b)           In addition to other rights and remedies of Buyer under any
Repurchase Document, Seller shall within three (3) Business Days repurchase any
Purchased Asset that no longer qualifies as an Eligible Asset, as determined by
Buyer.

 

Section 3.06         Repurchase.

 

(a)           On the Repurchase Date for each Purchased Asset (or in connection
with repayment in full of a Mortgage Note by the related Underlying Obligor),
Seller shall transfer to Buyer (or, in connection with repayment in full of a
Mortgage Note by the related Underlying Obligor, to Servicer, on Buyer’s behalf)
the Repurchase Price for such Purchased Asset as of the Repurchase Date, and, so
long as no Event of Default has occurred and is continuing (unless the
repurchase of such Asset cures such Event of Default), Buyer shall transfer to
Seller such Purchased Asset whereupon the Transaction with respect to such
Purchased Asset shall terminate.  So long as no Event of Default has occurred
and is continuing, Buyer shall be deemed to have simultaneously released its
security interest in such Purchased Asset, shall authorize Custodian, in
accordance with the terms of the Custodial Agreement, to release to Seller the
Mortgage Loan Documents for such Purchased Asset and, to the extent any UCC
financing statement filed against Seller specifically identifies such Purchased
Asset, Buyer shall deliver an amendment thereto or termination thereof
evidencing the release of such Purchased Asset from Buyer’s security interest
therein.  Any such transfer or release shall be without recourse to Buyer and
without representation or warranty by Buyer, except that Buyer shall represent
to Seller, to the extent that good title was transferred and assigned by Seller
to Buyer hereunder on the related Purchase Date, that Buyer is the sole owner of

 

31

--------------------------------------------------------------------------------


 

such Purchased Asset, free and clear of any other interests or Liens caused by
(i) Buyer’s actions or inactions or, (ii) in the event Servicer is Wells or an
Affiliate of Buyer, the actions or inactions of Servicer.  The portion of any
Release Amount paid in connection with the repurchase of a Purchased Asset that
is in excess of the then current Repurchase Price of the related Purchased Asset
shall be applied to the outstanding Repurchase Obligations in such manner and
order as Buyer may determine.  Any Income with respect to such Purchased Asset
received by Buyer or Waterfall Account Bank after payment of the Repurchase
Price therefor shall be remitted to Seller.  Notwithstanding the foregoing, on
or before the Facility Termination Date, Seller shall repurchase all Purchased
Assets by paying to Buyer the outstanding Repurchase Price therefor and all
other outstanding Repurchase Obligations.

 

(b)           In the event the repurchase of a Purchased Asset occurs in
connection with the full payoff of a Mortgage Note by the Underlying Obligor,
notwithstanding anything set forth in Section 5.02 to the contrary, so long as
no Event of Default has occurred and is continuing, Buyer shall remit to Seller
promptly (and, in any event, within two (2) Business Days of Buyer’s receipt of
the related Income from Servicer) any Income remaining from such Purchased Asset
after the payment in full of the related Repurchase Price for the Purchased
Asset being repaid.

 

(c)           At any time during the existence of a Default, Event of Default or
unsatisfied Margin Deficit, Seller shall not repurchase a Purchased Asset unless
the Repurchase Price (including any Release Amount) for such Purchased Asset is
paid directly to Buyer.  The portion of all such proceeds in excess of the
then-current Repurchase Price of the related Purchased Asset shall be applied in
accordance with Section 5.02 or 5.03, as applicable.

 

(d)           For each three-month period following the First Extended Facility
Termination Date, commencing with the three-month period ending following the
First Extended Facility Termination Date, if applicable, Seller shall reduce the
outstanding Purchase Price by an amount equal to the Required Purchase Price
Reduction.  In the event Seller shall not have made payment of outstanding
Purchase Price in the amount of the Required Purchase Price Reduction by the end
of each such three month period, Seller shall pay, on the last day of such three
month period (commencing with the three month period following the First
Extended Facility Termination Date), an amount equal to the difference between
the Required Purchase Price Reduction and the amount paid in reduction of
outstanding Purchase Price during such three month period.  Buyer shall apply
such amount to the outstanding Repurchase Obligations in such manner and order
as Buyer may determine.

 

(e)           For the avoidance of doubt, nothing herein shall prohibit Seller
from selling an Asset to Buyer on the Repurchase Date for a Purchased Asset so
long as Seller complies with the provisions of Section 3.01 and Buyer consents
to the purchase of any such Asset.

 

Section 3.07         Extension of the Facility Termination Date.  At the written
request of Seller delivered to Buyer no earlier than ninety (90) or later than
thirty (30) days before the Initial Facility Termination Date or the First
Extended Facility Termination Date (defined below), as applicable, Seller shall
have two (2) options to extend the Facility Termination Date, the first for an
additional one year term ending on the anniversary date of the Initial Facility
Termination Date (the “First Extended Facility Termination Date”) and the second
for an additional one year term ending on the anniversary date of the First
Extended Facility Termination Date (the “Second Extended Facility Termination
Date” and, together with the First Extended Facility Termination Date, the
“Extended Facility Termination Date”).  The extension of the Initial Facility
Termination Date shall be subject to the following:  (a) no Default or Event of
Default exists on the date of the request to extend or the current Facility
Termination Date, (b) no Margin Call has been made that has not been satisfied
on the current Facility Termination Date

 

32

--------------------------------------------------------------------------------


 

(provided Buyer shall permit a temporary extension until the related Margin
Correction Deadline to permit Seller time to cure any unsatisfied Margin Call),
(c) Seller shall have made a timely request to extend, (d) the Debt Yield for
all Purchased Assets (on a combined basis) is at least equal to the Required
Portfolio Debt Yield Percentage and (e) Seller shall have paid to Buyer the
Extension Fee on or before the Initial Facility Termination Date.  The extension
of the First Extended Facility Termination Date shall be subject to the
following:  (a) no Default or Event of Default exists on the date of the request
to extend or the current Facility Termination Date, (b) no Margin Deficit shall
be outstanding on the date of the request to extend or the current Facility
Termination Date, (c) the Debt Yield for each Purchased Asset is at least equal
to the Required Debt Yield Percentage, (d) the Debt Yield for all Purchased
Assets (on a combined basis) is at least equal to the Required Portfolio Debt
Yield Percentage, (e) the PPV for each Purchased Asset does not exceed the
Required PPV Percentage, (f) Seller shall have made a timely request to extend
and (g) Seller shall have paid to Buyer the Extension Fee on or before the First
Extended Facility Termination Date.

 

Section 3.08         Payment of Price Differential and Fees.

 

(a)           Notwithstanding that Buyer and Seller intend that the Transactions
hereunder be sales to Buyer of the Purchased Assets, Seller shall pay to Buyer
the accrued value of the Price Differential for each Purchased Asset on each
Remittance Date.  Buyer shall give Seller notice of the Price Differential and
any fees and other amounts due under the Repurchase Documents on or prior to the
Determination Date preceding each Remittance Date; provided, that Buyer’s
failure to deliver such notice shall not affect Seller’s obligation to pay such
amounts.  If the Price Differential includes any estimated Price Differential,
Buyer shall recalculate such Price Differential after the Remittance Date and,
if necessary, make adjustments to the Price Differential amount due on the
following Remittance Date.

 

(b)           Seller shall pay to Buyer all fees (including, without limitation,
the Structuring Fee, the Extension Fee and the Non-Utilization Fee) and other
amounts as and when due as set forth in the Fee Letter.

 

Section 3.09         Payment, Transfer and Custody.

 

(a)           Unless otherwise expressly provided herein, all amounts required
to be paid or deposited by Seller, Pledgor, Guarantor, Servicer or any other
Person under the Repurchase Documents shall be paid or deposited in accordance
with the terms thereof no later than 3:00 p.m. on the day when due, in
immediately available Dollars and without deduction, setoff or counterclaim,
and, if not received before such time, shall be deemed to be received on the
next Business Day.  Whenever any payment under the Repurchase Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next following Business Day, and such extension of time shall in such
case be included in the computation of such payment.  Seller, Guarantor and
Pledgor shall, to the extent permitted by Requirements of Law, pay to Buyer
interest in connection with any amounts not paid when due under the Repurchase
Documents, which interest shall be calculated at a rate equal to the Default
Rate, until all such amounts are received in full by Buyer.  Amounts payable to
Buyer and not otherwise required to be deposited into the Waterfall Account
shall be deposited into an account of Buyer.  Seller shall have no rights in,
rights of withdrawal from, or rights to give notices or instructions regarding
Buyer’s account, the Servicer Account or the Waterfall Account other than the
right to receive amounts in such accounts as expressly set forth herein.

 

(b)           Any Mortgage Loan Documents not delivered to Buyer or Custodian
under the Custodial Agreement are and shall be held in trust by Seller or its
agent for the benefit of Buyer as the owner

 

33

--------------------------------------------------------------------------------


 

thereof and, to the extent such Mortgage Loan Documents are required to be
delivered to Custodian under the Custodial Agreement, such Mortgage Loan
Documents shall be promptly delivered to Custodian in accordance with the terms
and conditions of the Custodial Agreement.  Seller or its agent shall maintain a
copy of the Mortgage Loan Documents and the originals of the Mortgage Loan
Documents not required to be delivered to Buyer or Custodian under the terms of
the Custodial Agreement.  The possession of Mortgage Loan Documents by Seller or
its agent is in a custodial capacity only at the will of Buyer for the sole
purpose of assisting Servicer with the performance of its duties under the
Servicing Agreement.  Each Mortgage Loan Document retained or held by Seller or
its agent shall be segregated on Seller’s books and records from the other
assets of Seller or its agent, and the books and records of Seller or its agent
shall be marked to reflect clearly the sale of the related Purchased Asset to
Buyer on a servicing-released basis.  Seller or its agent shall release its
custody of such Mortgage Loan Document only in accordance with written
instructions from Buyer, unless such release is required as incidental to the
servicing of the Purchased Assets or is in connection with a repurchase of any
Purchased Asset by Seller, in each case in accordance with the Custodial
Agreement.

 

Section 3.10         Repurchase Obligations Absolute.  All amounts payable by
Seller, Guarantor or Pledgor under the Repurchase Documents shall be paid
without notice (except as expressly set forth in the Repurchase Documents),
demand, counterclaim, setoff, deduction or defense (as to any Person and for any
reason whatsoever) and without abatement, suspension, deferment, diminution or
reduction (as to any Person and for any reason whatsoever), and the Repurchase
Obligations shall not be released, discharged or otherwise affected, except as
expressly provided herein, by reason of:  (a) any damage to, destruction of,
taking of, restriction or prevention of the use of, interference with the use
of, title defect in, encumbrance on or eviction from, any Purchased Asset, the
Pledged Collateral or any related Underlying Mortgaged Property, (b) any
Insolvency Proceeding relating to Seller, Guarantor, Pledgor or any Underlying
Obligor, or any action taken with respect to any Repurchase Document or Mortgage
Loan Document by any trustee or receiver of Seller, Guarantor, Pledgor or any
Underlying Obligor or by any court in any such proceeding, (c) any claim that
Seller, Guarantor or Pledgor has or might have against Buyer under any
Repurchase Document or otherwise, (d) any default or failure on the part of
Buyer to perform or comply with any Repurchase Document or other agreement with
Seller, Guarantor or Pledgor, (e) the invalidity or unenforceability of any
Purchased Asset, Repurchase Document or Mortgage Loan Document, or (f) any other
occurrence whatsoever, whether or not similar to any of the foregoing, and
whether or not Seller, Guarantor or Pledgor has notice or knowledge of any of
the foregoing.  The Repurchase Obligations shall be full recourse to Seller. 
This Section 3.10 shall survive the termination of the Repurchase Documents and
the indefeasible payment in full of the Repurchase Obligations.

 

ARTICLE 4

 

MARGIN MAINTENANCE

 

Section 4.01         Margin Deficit.

 

(a)           If the Asset Value for one or more Purchased Assets is less than
the outstanding Purchase Price for such Purchased Asset (as determined by Buyer
in its discretion) (a “Margin Deficit”), Buyer may give Seller notice of any
such Margin Deficit.  So long as no Default or Event of Default has occurred and
is continuing, to the extent Excess Funding Capacity exists (as determined by
Buyer in its sole and absolute discretion), Buyer shall reallocate such Margin
Deficit (a “Reallocation”) by increasing the Purchase Price for one or more
other Purchased Assets (such Purchased Assets and the amounts of such increases
to be determined by Buyer) so long as (i) such Reallocations do not result in a
Default, an

 

34

--------------------------------------------------------------------------------


 

Event of Default or a Margin Deficit with respect to any other Purchased Asset
as reasonably determined by Buyer and (ii) as a result of such Reallocations,
(A) the Approved Applicable Percentage shall not be exceeded for any Purchased
Asset, as determined by Buyer, (B) no Purchased Asset shall have a PPV in excess
of the Required PPV Percentage, as reasonably determined by Buyer, (C) each
Purchased Asset must have a Debt Yield at least equal to the Required Debt Yield
Percentage, as reasonably determined by Buyer, (D) each Purchased Asset shall
continue to be an Eligible Asset after such Reallocation, and (E) the
Concentration Limits shall not be exceeded for any Purchased Asset; provided,
however, in no event shall Buyer increase the Purchase Price for a Purchased
Asset with an outstanding Margin Deficit.  In connection with any such
Reallocation, Seller shall execute new Confirmations promptly following request
of Buyer.  Seller understands and acknowledges that Reallocations may not be
possible or, if possible, may not fully eliminate the Margin Deficit and that
the manner, method and all other factors relating to such Reallocation are in
Buyer’s sole and absolute discretion.

 

(b)           If a Reallocation does not occur or, if a Reallocation occurred
but the same did not fully eliminate the Margin Deficit, then Buyer may make a
margin call (a “Margin Call”) on Seller for the remaining Margin Deficit.  If
Buyer determines to make a Margin Call on Seller to correct the Margin Deficit,
Seller shall, within one (1) Business Day after notice from Buyer (the “Margin
Correction Deadline”), transfer cash to Buyer in an amount necessary to
eliminate such Margin Deficit or repurchase the Purchased Asset(s) which
resulted in the Margin Call.

 

(c)           Failure to satisfy any Margin Deficit by the Margin Correction
Deadline shall result in an Event of Default under this Agreement.

 

(d)           For the avoidance of doubt, Buyer may require the elimination of a
Margin Deficit with respect to a single Purchased Asset or multiple Purchased
Assets.

 

(e)           Buyer’s election not to give notice of a Margin Deficit or
otherwise make a Margin Call at any time there is a Margin Deficit shall not
waive the Margin Deficit or in any way limit or impair Buyer’s right to deliver
a Margin Deficit notice at any time when the same or any other Margin Deficit
exists.  Buyer’s rights under this Section 4.01 are in addition to and not in
lieu of any other rights of Buyer under the Repurchase Documents or Requirements
of Law.

 

(f)            Except as otherwise required by Buyer, all cash transferred to
Buyer pursuant to this Section 4.01 with respect to a Purchased Asset shall be
deposited into the Waterfall Account and, notwithstanding any provision in
Section 5.02 to the contrary, shall be applied to reduce the Purchase Price of
the Purchased Asset(s) to which the Margin Deficit relates.

 

ARTICLE 5

 

WATEFALL ACCOUNT; APPLICATION OF INCOME; LIQUIDITY RESERVE ACCOUNT

 

Section 5.01         Waterfall Account; Securities.  On or before the Closing
Date, Seller shall establish the Waterfall Account at the Waterfall Account
Bank.  Buyer shall have sole dominion and control (including, without
limitation, “control” within the meaning of Section 9-104(a) of the UCC) over
the Waterfall Account.  Neither Seller, Servicer nor any Person claiming through
or under Seller shall have any claim to or interest in the Waterfall Account. 
All Income received by Seller, Servicer or any Affiliate of Seller and the
Waterfall Account Bank in respect of the Purchased Assets shall be deposited
into the Waterfall Account within two (2) Business Days of receipt thereof
(provided, however, if

 

35

--------------------------------------------------------------------------------


 

Servicer is Wells, then Servicer shall only be required to remit to the
Waterfall Account once each month, on the date set forth in the Servicing
Agreement) and be applied by Buyer in accordance with this Article 5.

 

Section 5.02         Before Event of Default.  If no Event of Default exists,
all amounts described in Section 5.01 and deposited into the Waterfall Account
during each Pricing Period shall be applied by Buyer by no later than the next
following Remittance Date (except as set forth below) in the following order of
priority:

 

first, to the extent not withheld by Servicer (for so long as Servicer is Wells)
in accordance with Section 8.06, to pay to Servicer an amount equal to any
accrued and unpaid Servicing Fees and servicer advances made and reimbursable in
accordance with the terms of the Servicing Agreement;

 

second, to pay to Buyer an amount equal to the Price Differential accrued with
respect to all Purchased Assets as of such Remittance Date;

 

third, to pay to Buyer an amount equal to all default interest, late fees, fees,
expenses and Indemnified Amounts then due and payable from Seller to Buyer and
other applicable Persons under the Repurchase Documents (other than any amounts
owed to the Custodian under the Custodial Agreement);

 

fourth, to pay to Buyer an amount sufficient to eliminate any outstanding Margin
Deficit (without limiting Seller’s obligation to satisfy a Margin Deficit in a
timely manner as required by Section 4.01);

 

fifth, to pay any custodial fees and expenses due and payable to Custodian under
the Custodial Agreement;

 

sixth, with respect to each Purchased Asset, to pay to Buyer an amount equal to
the product of (a) any Principal Payments collected in respect of such Purchased
Asset and (b) the Applicable Percentage for such Purchased Asset to be applied
in reduction of the outstanding Purchase Price of such Purchased Asset;

 

seventh, to pay to Buyer any other amounts due and payable to Buyer under the
Repurchase Documents;

 

eighth, to pay to any other Person any other amounts due and payable from Seller
or any other Repurchase Party to such other Person under the Repurchase
Documents; and

 

ninth, if a Default has occurred and is continuing, any remainder to be held in
the Waterfall Account until the next Remittance Date or, application under
Section 5.03, if applicable, or, if no Default or Event of Default has occurred
and is continuing, to pay to Seller any remainder for its own account.

 

Section 5.03         After Event of Default.  If an Event of Default exists, all
amounts deposited into the Waterfall Account (including amounts on deposit in
the Liquidity Reserve Account) in respect of the Purchased Assets or the Pledged
Collateral shall be applied by Buyer, on the Business Day next following the
Business Day on which such amount is so deposited, in the following order of
priority:

 

36

--------------------------------------------------------------------------------

 

first, to pay to Buyer an amount equal to the Price Differential accrued with
respect to all Purchased Assets as of such Remittance Date;

 

second, to pay to Buyer an amount equal to all default interest, late fees,
fees, expenses and Indemnified Amounts then due and payable from Seller and
other applicable Persons to Buyer under the Repurchase Documents (other than any
amounts owed to the Custodian under the Custodial Agreement);

 

third, to pay any custodial fees and expenses due and payable to Custodian under
the Custodial Agreement;

 

fourth, to pay to Buyer an amount equal to the aggregate Repurchase Price (other
than any amounts payable to Wells with respect to any Interest Rate Protection
Agreement with Wells) of all Purchased Assets (to be applied in reduction of the
aggregate Repurchase Price in such amounts, order and manner as determined by
Buyer, until such Repurchase Price has been reduced to zero (0));

 

fifth, to pay to Buyer, on behalf of Wells as Hedge Counterparty, any amounts
payable to Wells with respect to any Interest Rate Protection Agreement with
Wells;

 

sixth, to the extent not already withheld, to pay any Servicing Fees and
expenses due and payable to Servicer under the Servicing Agreement;

 

seventh, to pay to Buyer and any other applicable Person all other Repurchase
Obligations due to Buyer and such other applicable Person; and

 

eighth, to Seller, any remainder.

 

Section 5.04                            Seller to Remain Liable.  If the amounts
remitted to Buyer as provided in Sections 5.02 and 5.03 are insufficient to pay
all amounts due and payable from Seller to Buyer under this Agreement or any
Repurchase Document on a Remittance Date, a Repurchase Date, upon the occurrence
of an Event of Default or otherwise, Seller shall nevertheless remain liable for
and shall pay to Buyer when due all such amounts.

 

Section 5.05                          Liquidity Reserve Account.

 

(a)                               On or before the Closing Date, Seller shall
establish the Liquidity Reserve Account at the Waterfall Account Bank.  The
Liquidity Reserve Account shall be subject to a Controlled Account Agreement.

 

(b)                                 On the Closing Date, Seller shall deposit
into the Liquidity Reserve Account an amount in the form of unrestricted cash
equal to the Required Liquidity Amount.  At all times, Seller shall be obligated
to maintain on deposit in the Liquidity Reserve Account an amount not less than
the Required Liquidity Amount.

 

(c)                                  Following an Event of Default, Buyer may,
in its discretion, apply the funds on deposit in the Liquidity Reserve Account
to the aggregate outstanding Repurchase Price and the outstanding Repurchase
Obligations in accordance with Section 5.03.

 

37

--------------------------------------------------------------------------------


 

(d)                                 All funds in the Liquidity Reserve Account
and Collection Account will be promptly disbursed to Seller upon termination of
the Facility in accordance with this Agreement.

 

ARTICLE 6

 

CONDITIONS PRECEDENT

 

Section 6.01                            Conditions Precedent to Initial
Transaction.  Buyer shall not be obligated to enter into any Repurchase Document
or Transaction or purchase any Asset until the following conditions have been
satisfied, or waived by Buyer, on and as of the Closing Date and the initial
Purchase Date:

 

(a)                                 Buyer has received the following documents,
each dated the Closing Date or as of the Closing Date unless otherwise
specified:  (i) each Repurchase Document (other than the Controlled Account
Agreement with respect to the Liquidity Reserve Account) duly executed and
delivered by all of the parties thereto, (ii) an official good standing
certificate dated a recent date with respect to Seller, Pledgor and Guarantor
(including in each jurisdiction where any Underlying Mortgaged Property is
located to the extent necessary for Buyer to enforce its rights and remedies
thereunder), (iii) a Closing Certificate executed by Seller, Pledgor and
Guarantor, (iv) an executed Power of Attorney of Seller and Pledgor, (v) such
opinions from counsel to Seller, Pledgor and Guarantor as Buyer may require,
including, without limitation, with respect to corporate matters,
enforceability, no consents or approvals required other than those that have
been obtained, absence of conflicts with Requirements of Law, Governing
Documents and material agreements, perfected security interest in the Purchased
Assets by filing, first priority perfected security interest in the Mortgage
Loan Documents by possession, first priority perfected security interest in the
Pledged Collateral, the Waterfall Account and any other collateral pledged
pursuant to the Repurchase Documents, Investment Company Act matters, the
applicability of Bankruptcy Code safe harbors, and a true sale opinion (if
applicable under Section 7.10) and (vi) all other documents, certificates,
information, financial statements, reports, approvals and opinions of counsel as
it may require;

 

(b)                                 no Default, Event of Default, Margin
Deficit, Material Adverse Effect or Market Disruption Event exists;

 

(c)                                  delivery by Guarantor to Buyer of a
Compliance Certificate;

 

(d)                                 (i) UCC financing statements have been filed
against Seller and Pledgor in all filing offices reasonably required by Buyer,
(ii) Buyer has received such searches of UCC filings, tax Liens, judgments,
pending litigation and other matters relating to Seller, Guarantor and Pledgor,
as Buyer may require, and (iii) the results of such searches are satisfactory to
Buyer;

 

(e)                                  no Requirements of Law shall prohibit or
render it unlawful, and no order, judgment or decree of any Governmental
Authority shall prohibit, enjoin or render it unlawful, to enter into any
Repurchase Document, including after giving effect to the consummation thereof;

 

(f)                                   all information, reports, certificates,
documents, financial statements, operating statements, forecasts, books,
records, files, exhibits and schedules furnished by or on behalf of

 

38

--------------------------------------------------------------------------------


 

Seller or any other Repurchase Party to Buyer in connection with the Repurchase
Documents, when taken as a whole, do not contain any untrue statement of
material fact or omit to state any material fact necessary to make the
statements herein or therein, in light of the circumstances under which they
were made, not misleading;

 

(g)                                  Buyer has received payment from Seller of
all fees and expenses then payable under the Fee Letter and the other Repurchase
Documents, including as contemplated by Section 13.02;

 

(h)                                 at least five (5) Business Days prior to the
Closing Date (or such lesser period of time as permitted by Buyer), Buyer shall
have received a Patriot Act Certificate with respect to Seller, Pledgor and
Guarantor;

 

(i)                                     Seller has deposited the Required
Liquidity Amount into the Liquidity Reserve Account;

 

(j)                                    Buyer has received approval from its
internal credit committee and all other necessary approvals required for Buyer
to enter into this Agreement and consummate Transactions hereunder; and

 

(k)                                 Buyer has completed to its satisfaction such
due diligence and modeling as it may require.

 

Section 6.02                            Conditions Precedent to All
Transactions.  Buyer shall not be obligated to enter into any Transaction,
purchase any Asset, or be obligated to take, fulfill or perform any other action
hereunder, until the following additional conditions have been satisfied or
waived by Buyer, with respect to each Asset on and as of the Purchase Date
therefor:

 

(a)                                 Buyer and/or Custodian has received the
following documents:  (i) a Transaction Request, (ii) an Underwriting Package,
(iii) a Confirmation, (iv) if the Asset is not serviced by Wells, originals of
the related Servicing Agreements, (v) Irrevocable Redirection Notices duly
executed by Seller, (vi) a trust receipt and other items required to be
delivered under the Custodial Agreement, (vii) the Controlled Account Agreement
with respect to the Liquidity Reserve Account, duly executed and delivered by
all parties thereto, and (viii) all other documents, certificates, information,
financial statements, reports, approvals and opinions of counsel as Buyer may
require;

 

(b)                                 Servicer has received copies of all
documents in the Mortgage Asset File and the Critical to Board Package (as
defined in the Servicing Agreement);

 

(c)                                  immediately before such Transaction and
after giving effect thereto and to the intended use thereof, no Representation
Breach (other than with respect to a Purchased Asset purchased prior to the
related Purchase Date) other than Approved Representation Exceptions, Default or
Event of Default exists;

 

(d)                                 immediately before such Transaction and
after giving effect thereto and to the intended use thereof, no (i) Material
Adverse Effect, (ii) Market Disruption Event or (iii) Margin Deficit exists;

 

39

--------------------------------------------------------------------------------


 

(e)                                  delivery by Guarantor to Buyer of a
Compliance Certificate;

 

(f)                                   no Requirements of Law shall prohibit or
render it unlawful, and no order, judgment or decree of any Governmental
Authority shall prohibit, enjoin or render it unlawful, to enter into any
Transaction, including after giving effect to the consummation thereof;

 

(g)                                  Buyer has completed its due diligence
review of the Underwriting Package, Mortgage Loan Documents and such other
documents, records and information as Buyer deems appropriate, and the results
of such reviews are satisfactory to Buyer;

 

(h)                                 Buyer has (i) determined that such Asset is
an Eligible Asset, (ii) approved the purchase of such Asset, (iii) obtained all
necessary internal credit and other approvals for such Transaction, and
(iv) executed the Confirmation;

 

(i)                                     the aggregate outstanding Purchase Price
of all Transactions does not exceed the Maximum Amount after giving effect to
such Transaction;

 

(j)                                    the Purchase Date specified in the
Confirmation is not later than the Funding Expiration Date;

 

(k)                                 the Repurchase Date is not later than the
Facility Termination Date;

 

(l)                                     Seller, Guarantor, Servicer (in the
event Wells is not the Servicer), Pledgor and Custodian (in the event Wells is
not the Custodian) have satisfied all requirements and conditions and have
performed all covenants, duties, obligations and agreements contained in the
Repurchase Documents to be performed by such Person on or before the Purchase
Date;

 

(m)                             to the extent any Purchased Asset was not
originated by Seller, all requirements of Section 7.10 have been fulfilled with
respect to any such Purchased Asset;

 

(n)                                 to the extent the related Mortgage Loan
Documents contain notice, cure and other provisions in favor of a pledgee under
a repurchase or warehouse facility, and without prejudice to the sale treatment
of such Asset to Buyer, Buyer has received evidence that Seller has given notice
to the applicable Persons of Buyer’s interest in such Asset and otherwise
satisfied any other applicable requirements under such pledgee provisions so
that Buyer is entitled to the rights and benefits of a pledgee under such
pledgee provisions;

 

(o)                                 if requested by Buyer, such opinions from
counsel to Seller, Pledgor and Guarantor as Buyer may require, including,
without limitation, with respect to the perfected security interest in the
Purchased Assets, the Pledged Collateral and any other collateral pledged
pursuant to the Repurchase Documents;

 

(p)                                 (i) Buyer has received a copy of any
Interest Rate Protection Agreement and related documents entered into with
respect to such Asset, (ii) Seller has collaterally assigned to Buyer all of
Seller’s rights (but none of its obligations) under such Interest Rate
Protection Agreement and related documents, and (iii) no termination event,
default or event of default (however defined) exists thereunder;

 

40

--------------------------------------------------------------------------------


 

(q)                                 after giving effect to any proposed
Transaction, the amount on deposit in the Liquidity Reserve Account is not less
than the Required Liquidity Amount; and

 

(r)                                    Seller has complied with all other
requirements set forth in the Repurchase Documents for the purchase of such
Asset.

 

Each Confirmation delivered by Seller shall constitute a certification by Seller
that all of the conditions precedent in this Article 6 have been satisfied (or
waived by Buyer) other than those set forth in Section 6.01(h) and Sections
6.02(g) and (h).

 

The failure of Seller to satisfy (or obtain a waiver, in writing, from Buyer of)
any of the conditions precedent in any material respect in Section 6.02 (other
than those set forth in Sections 6.02(g) and (h)) with respect to any
Transaction or Purchased Asset shall, unless such failure was set forth in an
exceptions schedule to the relevant Confirmation or otherwise waived in writing
by Buyer on or before the related Purchase Date, give rise to the right of Buyer
at any time to rescind the related Transaction, whereupon Seller shall
immediately pay to Buyer the Repurchase Price of such Purchased Asset.

 

ARTICLE 7

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents, warrants and, as applicable, covenants, on and as of the date
of this Agreement, each Purchase Date and at all times when any Repurchase
Document or Transaction is in full force and effect, as follows:

 

Section 7.01                            Seller.  Seller has been duly organized
and validly exists in good standing as a corporation, limited liability company
or limited partnership, as applicable, under the laws of the jurisdiction of its
incorporation, organization or formation.  Seller (a) has all requisite power,
authority, legal right, licenses and franchises, (b) is duly qualified to do
business in all jurisdictions necessary and (c) has been duly authorized by all
necessary action to (i) own, lease and operate its properties and assets,
(ii) conduct its business as presently conducted, (iii) execute, deliver and
perform its obligations under the Repurchase Documents to which it is a party,
and (iv) acquire, own, sell, assign, pledge and repurchase the Purchased Assets,
except with respect to licenses, franchises and qualification to do business in
clauses (a) or (b) to the extent failure to obtain any such license, franchise
or qualification would not have made a Material Adverse Effect.  Seller’s exact
legal name is set forth in the preamble and signature pages of this Agreement. 
Seller’s location (within the meaning of Article 9 of the UCC), and the office
where Seller keeps all records (within the meaning of Article 9 of the UCC)
relating to the Purchased Assets, is at the address of Seller referred to in
Annex 1.  Seller has not changed its name or location within the past twelve
(12) months.  Seller’s organizational identification number is 5051165 and its
tax identification number is 45-3614892.  Seller is a wholly-owned Subsidiary of
Pledgor.  The fiscal year of Seller is the calendar year.  Seller has no
Indebtedness, Contractual Obligations or Investments other than (a) ordinary
trade payables, (b) in connection with Assets acquired or originated for the
Transactions, (c) the Repurchase Documents and (d) Interest Rate Protection
Agreements entered into in connection with Section 8.09 of this Agreement. 
Seller has no Guarantee Obligations.

 

Section 7.02                            Repurchase Documents.  Each Repurchase
Document to which Seller is a party has been duly executed and delivered by
Seller and constitutes the legal, valid and binding obligation of Seller
enforceable against Seller in accordance with its terms, except as such
enforceability may be

 

41

--------------------------------------------------------------------------------


 

limited by Insolvency Laws and general principles of equity.  The execution,
delivery and performance by Seller of each Repurchase Document to which it is a
party do not and will not (a) conflict with, result in a breach of, or
constitute (with or without notice or lapse of time or both) a default under,
any (i) Governing Document, Indebtedness, Guarantee Obligation or Contractual
Obligation applicable to Seller or any of its properties or assets,
(ii) Requirements of Law, or (iii) approval, consent, judgment, decree, order or
demand of any Governmental Authority, or (b) result in the creation of any Lien
(other than Permitted Liens) on any of the properties or assets of Seller.  All
approvals, authorizations, consents, orders, filings, notices or other actions
of any Person or Governmental Authority required for the execution, delivery and
performance by Seller of the Repurchase Documents to which it is a party and the
sale of and grant of a security interest in each Purchased Asset to Buyer, have
been obtained, effected, waived or given and are in full force and effect. 
Unless notice is given to Buyer from time to time, there is no material
litigation, proceeding or investigation pending or, to the knowledge of Seller
threatened, against Seller or any other Repurchase Party before any Governmental
Authority (a) asserting the invalidity of any Repurchase Document, (b) seeking
to prevent the consummation of any Transaction, or (c) seeking any determination
or ruling that could reasonably be expected to have a Material Adverse Effect.

 

Section 7.03                            Solvency.  Neither Seller nor any other
Repurchase Party is or has ever been the subject of an Insolvency Proceeding. 
Seller and each other Repurchase Party is Solvent and the transactions
contemplated under the terms of the Repurchase Documents do not and will not
render Seller or any other Repurchase Party not Solvent.  Seller is not entering
into the Repurchase Documents or any Transaction with the intent to hinder,
delay or defraud any creditor of Seller or any other Repurchase Party.  Seller
has received or will receive reasonably equivalent value for the Purchased
Assets.  Seller has adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations.  Seller is generally able to pay, and as of
the date hereof is paying, its debts as they come due.

 

Section 7.04                            Taxes.  Seller and each other Repurchase
Party have filed all required federal income tax returns and all other material
tax returns, domestic and foreign, required to be filed by them and have paid
all material taxes (including mortgage recording taxes), assessments, fees, and
other governmental charges payable by them, or with respect to any of their
properties or assets, which have become due and payable, except taxes that are
being contested in good faith by appropriate proceedings diligently conducted
and for which appropriate reserves have been established in accordance with
GAAP.  Seller and each other Repurchase Party have paid, or have provided
adequate reserves for the payment of, all such taxes for all prior fiscal years
and for the current fiscal year to date.  There is no material action, suit,
proceeding, investigation, audit or claim relating to any such taxes now
pending, or, to the knowledge of Seller, threatened, by any Governmental
Authority which is not being contested in good faith as provided above.  Neither
Seller nor any other Repurchase Party has entered into any agreement or waiver
or been requested to enter into any agreement or waiver extending any statute of
limitations relating to the payment or collection of taxes, or is aware of any
circumstances that would cause the taxable years or other taxable periods of
Seller or any other Repurchase Party not to be subject to the normally
applicable statute of limitations.  No tax Liens (other than Permitted Liens)
have been filed against any property or assets of Seller or any other Repurchase
Party.  Seller does not intend to treat any Transaction as being a “reportable
transaction” as defined in Treasury Regulation Section 1.6011—4.  If Seller
determines to take any action inconsistent with such intention, it will promptly
notify Buyer, in which case Buyer may treat each Transaction as subject to
Treasury Regulation Section 301.6112—1 and will maintain the lists and other
records required thereunder.

 

Section 7.05                            True and Complete Disclosure.  The
information, reports, certificates, documents, financial statements, operating
statements, forecasts, books, records, files, exhibits and

 

42

--------------------------------------------------------------------------------


 

schedules furnished by or on behalf of Seller, Guarantor and/or Pledgor to Buyer
in connection with the Repurchase Documents and the Transactions, when taken as
a whole, do not contain any untrue statement of material fact or omit to state
any material fact necessary to make the statements herein or therein, in light
of the circumstances under which they were made, not misleading.  All written
information furnished after the date hereof by or on behalf of Seller, Guarantor
and/or Pledgor to Buyer in connection with the Repurchase Documents and the
Transactions will be true, correct and complete in all material respects, or in
the case of projections, will be based on reasonable estimates prepared and
presented in good faith, on the date as of which such information is stated or
certified.

 

Section 7.06                            Compliance with Laws.  Seller has
complied in all material respects with all Requirements of Law, and no Purchased
Asset contravenes in any material respect any Requirements of Law.  Neither
Seller nor any Affiliate of Seller (a) is an “enemy” or an “ally of the enemy”
as defined in the Trading with the Enemy Act, (b) is in violation of any
Anti-Terrorism Laws, (c) is a blocked person described in Section 1 of Executive
Order 13224 or to its knowledge engages in any dealings or transactions or is
otherwise associated with any such blocked person, (d) is in violation of any
country or list based economic and trade sanction administered and enforced by
the Office of Foreign Assets Control, (e) is a Sanctioned Entity, (f) has more
than 10% of its assets located in Sanctioned Entities, or (g) derives more than
10% of its operating income from investments in or transactions with Sanctioned
Entities.  The proceeds of any Transaction have not been and will not be used to
fund any operations in, finance any investments or activities in or make any
payments to a Sanctioned Entity.  Neither Seller nor any other Repurchase Party
(a) is, or is controlled by, an “investment company” as defined in the
Investment Company Act, or is required to register as an “investment company”
under the Investment Company Act, (b) is a “broker” or “dealer” as defined in,
or could be subject to a liquidation proceeding under, the Securities Investor
Protection Act of 1970, or (c) is subject to regulation by any Governmental
Authority limiting its ability to incur the Repurchase Obligations.  Seller and
all Affiliates of Seller are in compliance with the Foreign Corrupt Practices
Act and any foreign counterpart thereto.  Neither Seller nor any other
Repurchase Party has made, offered, promised or authorized a payment of money or
anything else of value (a) in order to assist in obtaining or retaining business
for or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to any
foreign official, foreign political party, party official or candidate for
foreign political office, or (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to Seller, any
other Repurchase Party or any other Person, in violation of the Foreign Corrupt
Practices Act.

 

Section 7.07                            Compliance with ERISA.  With respect to
Seller, Guarantor or any Commonly Controlled Entity, during the immediately
preceding five (5) year period, (a) neither a Reportable Event nor an
“accumulated funding deficiency” nor “an unpaid minimum required contribution”
as defined in the Code or ERISA has occurred, (b) each Plan has complied in all
material respects with the applicable provisions of the Code and ERISA, (c) no
termination of a Single Employer Plan has occurred resulting in any liability
that has remained underfunded, and (d) no Lien in favor of the PBGC or a Plan
has arisen.  The present value of all accumulated benefit obligations under each
Single Employer Plan (based on the assumptions used for the purposes of
Financial Accounting Statement Bulletin 87) relating to Seller, Guarantor or any
Commonly Controlled Entity did not, as of the last annual valuation date prior
to the date hereof, exceed the value of the assets of such Plan allocable to
such accumulated benefit obligations.  Neither Seller nor any Affiliate of
Seller is currently subject to any liability for a complete or partial
withdrawal from a Multiemployer Plan.  Each Seller and Guarantor do not provide
any medical or health benefits to former employees other than as required by the
Consolidated Omnibus Budget Reconciliation Act, as amended, or similar state or
local law at no cost to the employer.  None of the assets of Seller or

 

43

--------------------------------------------------------------------------------


 

any Guarantor are deemed to be plan assets within the meaning of 29 C.F.R. 
2510.3-101 as modified by Section 3(42) of ERISA.

 

Section 7.08                            No Default or Material Adverse Effect. 
No Default or Event of Default exists.  No Internal Control Event has occurred. 
Seller has delivered to Buyer all underlying servicing agreements (or provided
Buyer with access to a service, internet website or other system where Buyer can
successfully access such agreements) with respect to the Purchased Assets, and
to Seller’s knowledge no material default or event of default (however defined)
exists thereunder.  Seller has delivered to Buyer copies of all credit
facilities, repurchase facilities and substantially similar facilities of Seller
that are presently in effect, if any, and no default or event of default
(however defined) on the part of Seller exists thereunder.

 

Section 7.09                            Purchased Assets.

 

Each Purchased Asset is an Eligible Asset.  Each representation and warranty of
Seller set forth in the Repurchase Documents (including in Schedule 1 applicable
to such Purchased Asset) and each representation and warranty set forth in the
Mortgage Loan Documents with respect to each Purchased Asset is true and correct
in all material respects.  The review and inquiries made on behalf of Seller in
connection with the next preceding sentence have been made by Persons having the
requisite expertise, knowledge and background to verify such representations and
warranties.  Seller has complied in all material respects with all requirements
of the Custodial Agreement with respect to each Purchased Asset, including
delivery to Custodian of all required Mortgage Loan Documents.  Seller has no
knowledge of any fact that could reasonably lead it to expect that any Purchased
Asset will not be paid in full.

 

Section 7.10                            Purchased Assets Acquired from
Transferors.  With respect to each Purchased Asset purchased by Seller or an
Affiliate of Seller from a Transferor, (a) such Purchased Asset was acquired and
transferred pursuant to a Purchase Agreement, (b) such Transferor received
reasonably equivalent value in consideration for the transfer of such Purchased
Asset, (c) no such transfer was made for or on account of an antecedent debt
owed by such Transferor to Seller or an Affiliate of Seller, (d) no such
transfer is or may be voidable or subject to avoidance under the Bankruptcy
Code, (e) if Seller acquired the Purchased Asset from an Affiliate, Seller shall
have delivered to Buyer on or before the related Purchase Date an opinion of
counsel regarding the true sale of the purchase of such Asset by Seller and, if
such Asset was acquired by Seller’s Affiliate from another Affiliate, the true
sale of the purchase of the Asset by the Affiliate of Seller from the Transferor
Affiliate, which opinions shall be in form and substance satisfactory to Buyer,
and (f) the representations and warranties made by such Transferor to Seller
and/or such Affiliate in such Purchase Agreements are hereby incorporated herein
mutatis mutandis and are hereby remade by Seller to Buyer on each date as of
which they speak in such Purchase Agreement.  To the extent Seller and/or such
Affiliate of Seller have been granted a security interest in each such Purchased
Asset, Seller shall have filed one or more UCC financing statements against the
Transferor to perfect such security interest and assigned such financing
statements in blank and delivered such assignments to Buyer or Custodian.

 

Section 7.11                            Transfer and Security Interest.  The
Repurchase Documents constitute a valid and effective transfer to Buyer of all
right, title and interest of Seller in, to and under all Purchased Assets, free
and clear of any Liens (other than Permitted Liens), subject to the terms of
this Agreement.  With respect to the protective security interest granted by
Seller in Section 11.01, upon the delivery of the Confirmations and the Mortgage
Loan Documents to Custodian, the execution and delivery of the Controlled
Account Agreement and, if applicable, the Account Control Agreement, and the
filing of the UCC financing statements as provided herein, such security
interest shall be a valid first priority perfected

 

44

--------------------------------------------------------------------------------


 

security interest to the extent such security interest can be perfected by
possession, filing or control under the UCC, subject only to Permitted Liens. 
Upon receipt by Custodian of each Mortgage Loan Document required to be endorsed
in blank by Seller and payment by Buyer of the Purchase Price for the related
Purchased Asset, Buyer shall either own such Purchased Asset and the related
Mortgage Loan Documents or have a valid first priority perfected security
interest in such Mortgage Loan Documents.  The Purchased Assets constitute one
or more of the following, as defined in the UCC:  a general intangible,
instrument, account, investment property, security, deposit account, financial
asset, uncertificated security, securities account, securities entitlement
and/or chattel paper.  Seller has not sold, assigned, pledged, granted a
security interest in, encumbered or otherwise conveyed, and is not a party to
any agreement to do so, any of the Purchased Assets to any Person other than
pursuant to the Repurchase Documents.  Seller has not authorized the filing of
and is not aware of any UCC financing statements filed against Seller as debtor
that include the Purchased Assets, other than any financing statement that has
been terminated or filed pursuant to this Agreement.

 

Section 7.12                            No Broker.  Neither Seller nor any other
Repurchase Party has dealt with any broker, investment banker, agent or other
Person, except for Buyer or an Affiliate of Buyer, who may be entitled to any
commission or compensation in connection with any Transaction.

 

Section 7.13                            Interest Rate Protection Agreements. 
(a) Seller has entered into all Interest Rate Protection Agreements required
under Section 8.09, (b) each such Interest Rate Protection Agreement is in full
force and effect, (c) no termination event, default or event of default (however
defined) exists thereunder, and (d) Seller has effectively assigned to Buyer all
of Seller’s rights (but none of its obligations) under such Interest Rate
Protection Agreement.

 

Section 7.14                            Separateness.  Seller is in compliance
with the requirements of Article 9.

 

Section 7.15                            Appraisal.  An Appraisal of the related
Underlying Mortgaged Property was conducted in connection with the origination
of each Whole Loan and such Appraisal satisfied the requirements of Title XI of
the Financial Institutions Reform, Recovery and Enforcement Act of 1989 (as
amended, modified or replaced from time to time) (“FIRREA”) and was undertaken
consistent with the requirements of the Interagency Appraisal and Evaluation
Guidelines (2010-12) issued December 2010, as appropriate.

 

ARTICLE 8

 

COVENANTS OF SELLER

 

From the date hereof until the Repurchase Obligations are indefeasibly paid in
full and the Repurchase Documents are terminated, Seller shall perform and
observe the following covenants, which shall (a) be given independent effect (so
that if a particular action or condition is prohibited by any covenant, the fact
that it would be permitted by an exception to or be otherwise within the
limitations of another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists) and (b) also
apply to all Subsidiaries of Seller:

 

Section 8.01                            Existence; Governing Documents; Conduct
of Business.  Seller shall (a) preserve and maintain its legal existence,
(b) qualify and remain qualified in good standing in each jurisdiction where the
failure to be so qualified would have a Material Adverse Effect, (c) comply with
its Governing Documents, including all special purpose entity provisions, and
(d) not materially modify,

 

45

--------------------------------------------------------------------------------


 

amend or terminate its Governing Documents without Buyer’s prior written
consent.  Seller shall (a) continue to engage in the same (and no other) general
lines of business as presently conducted by it, (b) maintain and preserve all of
its material rights, privileges, licenses and franchises necessary for the
operation of its business, and (c) maintain Seller’s status as a qualified
transferee, qualified institutional lender or qualified lender (however defined)
under the Mortgage Loan Documents.  Seller shall not (a) change its name,
organizational number, tax identification number, fiscal year, method of
accounting, identity, structure or jurisdiction of organization (or have more
than one such jurisdiction), move the location of its principal place of
business and chief executive office (as defined in the UCC) from the location
referred to in Section 7.01, without delivery of notice to Buyer, or (b) move,
or consent to Custodian moving, the Mortgage Loan Documents from the location
thereof on the Closing Date, unless in each case Seller has given at least
thirty (30) days prior notice to Buyer and has taken all actions required under
the UCC to continue the first priority perfected security interest of Buyer in
the Purchased Assets.  Seller shall enter into each Transaction as principal,
unless Buyer agrees before a Transaction that Seller may enter into such
Transaction as agent for a principal and under terms and conditions disclosed to
Buyer.

 

Section 8.02                            Compliance with Laws, Contractual
Obligations and Repurchase Documents.  Seller shall comply in all material
respects with all Requirements of Law, including those relating to any Purchased
Asset, and to the reporting and payment of taxes.  No part of the proceeds of
any Transaction shall be used for any purpose that violates Regulation T, U or X
of the Board of Governors of the Federal Reserve System.  Seller shall conduct
the requisite due diligence in connection with the origination or acquisition of
each Asset for purposes of complying with the Anti—Terrorism Laws, including
with respect to the legitimacy of the applicable Underlying Obligor and the
origin of the assets used by such Person to purchase the Underlying Mortgaged
Property, and will maintain sufficient information to identify such Person for
purposes of the Anti—Terrorism Laws.  Seller shall maintain the Custodial
Agreement and Controlled Account Agreement in full force and effect.

 

Section 8.03                            Protection of Buyer’s Interest in
Purchased Assets.  With respect to each Purchased Asset, Seller shall take all
action necessary or required by the Repurchase Documents, Mortgage Loan
Documents or Requirements of Law, or requested by Buyer, to perfect, protect and
more fully evidence the security interest granted in the Purchase Agreements and
Buyer’s ownership of and first priority perfected security interest in the
Purchased Assets and related Mortgage Loan Documents, including executing or
causing to be executed (a) such other instruments or notices as may be necessary
or appropriate and filing and maintaining effective UCC financing statements,
continuation statements and assignments and amendments thereto, and (b) all
documents necessary to both collaterally and absolutely and unconditionally
assign all rights (but none of the obligations) of Seller under each Purchase
Agreement, in each case, as additional collateral security for the payment and
performance of each of the Repurchase Obligations.  Seller (or Servicer, on
Seller’s behalf) shall use commercially reasonable efforts to cause the
Underlying Obligors to perform their obligations under the Mortgage Loan
Documents.  Seller shall (a) not assign, sell, transfer, pledge, hypothecate,
grant, create, incur, assume or suffer or permit to exist any security interest
in or Lien (other than Permitted Liens) on any Purchased Asset to or in favor of
any Person other than Buyer, (b) defend such Purchased Asset against, and take
such action as is necessary to remove, any such Lien (other than a Permitted
Lien), and (c) defend the right, title and interest of Buyer in and to all
Purchased Assets against the claims and demands of all Persons whomsoever. 
Notwithstanding the foregoing, if Seller grants a Lien on any Purchased Asset in
violation of this Section 8.03 or any other Repurchase Document, Seller shall be
deemed to have simultaneously granted an equal and ratable Lien on such
Purchased Asset in favor of Buyer to the extent such Lien has not already been
granted to Buyer; provided, that such equal and ratable Lien shall not cure any
resulting Event of Default.  Seller shall not materially amend, modify, waive or
terminate any

 

46

--------------------------------------------------------------------------------

 

provision of any Purchase Agreement relating to any Purchased Asset without the
consent of Buyer.  Seller shall not, or permit Servicer to, (i) extend, amend,
waive, terminate, rescind, cancel, release or otherwise modify (x) the material
terms of or (y) any collateral, guaranty or indemnity for, or (ii) exercise any
material right or remedy of a holder (including all lending, corporate and
voting rights, remedies, consents, approvals and waivers) of, any Purchased
Asset or Mortgage Loan Document except as otherwise provided in Article 17. 
Seller shall not take any action to cause any Purchased Asset that is not
evidenced by an instrument or chattel paper (as defined in the UCC) to be so
evidenced.  If a Purchased Asset becomes evidenced by an instrument or chattel
paper, the same shall be immediately delivered to Custodian on behalf of Buyer,
together with endorsements required by Buyer.

 

Section 8.04                            Actions of Seller Relating to
Distributions, Indebtedness, Guarantee Obligations, Contractual Obligations and
Liens.  Seller shall not declare or make any payment on account of, or set apart
assets for, a sinking or similar fund for the purchase, redemption, defeasance,
retirement or other acquisition of any Equity Interest of Seller, Guarantor or
any Affiliate of Seller or Guarantor, whether now or hereafter outstanding, or
make any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of Seller, Guarantor or any
Affiliate of Seller or Guarantor; provided, that Seller may declare and pay
dividends in accordance with its Governing Documents if no Default or Event of
Default exists or would exist as a result thereof.  Seller shall not contract,
create, incur, assume or permit to exist any Indebtedness, Guarantee
Obligations, Contractual Obligations or Investments, except to the extent
(a) arising or existing under the Repurchase Documents, (b) incurred after the
Closing Date to originate or acquire Assets or to provide funding with respect
to Assets, and (c) related to Interest Rate Protection Agreements to the extent
required by Section 8.09 or entered into in order to manage risks related to
Assets.  Seller shall not (a) contract, create, incur, assume, grant or permit
to exist any Lien on or with respect to any of its property or assets (including
the Purchased Assets and any other collateral pledged under the Repurchase
Documents) of any kind (whether real or personal, tangible or intangible),
whether now owned or hereafter acquired, except for Permitted Liens, or
(b) except as provided in the preceding clause (a), grant, allow or enter into
any agreement or arrangement with any Person (other than Buyer) that prohibits
or restricts or purports to prohibit or restrict the granting of any Lien on any
of the foregoing.

 

Section 8.05                            [Reserved.]

 

Section 8.06                            Delivery of Income.  Seller shall,
pursuant to Irrevocable Redirection Notices, direct the Underlying Obligors and
all other applicable Persons (including any bank or financial institution
holding any Income under the terms of the Mortgage Loan Documents) to deposit
all Income payable to Seller as lender or holder under the terms of the Mortgage
Loan Documents for the Purchased Assets into an account held by the Servicer or
the Waterfall Account on the day the related payments are due, payable or
required or permitted to be disbursed under the terms of the related Mortgage
Loan Documents.  Within five (5) Business Days of the related Purchase Date,
Seller shall use its commercially reasonable efforts to deliver to Buyer an
Irrevocable Redirection Notice with respect to each Purchased Asset, fully
executed by each Underlying Obligor or other applicable Person.  In no event
shall Seller direct any Underlying Obligor with respect to a Purchased Asset to
direct funds to any account other than the Waterfall Account or an account held
by Servicer (so long as Servicer is Wells).  To the extent Seller or any
Affiliate of Seller receives any Income directly, Seller or such Affiliate shall
hold such Income in trust for Buyer, segregated from other funds of Seller and
its Affiliates, until delivered to the Waterfall Account or an account of the
Servicer (so long as the Servicer is Wells) in accordance with the terms
hereof.  Seller shall deposit, or cause to be deposited, such amounts into the
Servicer Account within two (2) Business Days of receipt thereof.  Seller shall
cause Servicer to remit all Income (other than amounts permitted to be withheld
by the Servicer in accordance with the terms of the Servicing Agreement) in the

 

47

--------------------------------------------------------------------------------


 

Servicer Account to the Waterfall Account within two (2) Business Days of the
receipt thereof (provided, however, if the Servicer is Wells or an Affiliate
thereof, then the Servicer shall only be required to remit to the Waterfall
Account once each month, on the date set forth in the Servicing Agreement and
the failure of the Servicer to make such remittance shall not be an Event of
Default hereunder).  Seller shall (a) comply with and enforce each Irrevocable
Redirection Notice, (b) not amend, modify, waive, terminate or revoke any
Irrevocable Redirection Notice without Buyer’s prior written consent, (c) take
all reasonable steps to enforce each Irrevocable Redirection Notice and
(d) shall obtain such additional executed Irrevocable Redirection Notices as may
be required to ensure all Income is directed to the Servicer (if the Servicer is
Wells) or the Waterfall Account.  In connection with each Principal Payment or
prepayment under a Purchased Asset, Seller shall provide or cause to be provided
to Buyer sufficient detail to enable Buyer to identify the Purchased Asset to
which such payment applies.  If Seller receives any rights, whether in addition
to, in substitution of, as a conversion of, or in exchange for any Purchased
Assets, or otherwise in respect thereof, Seller shall accept the same as Buyer’s
agent, hold the same in trust for Buyer and immediately deliver the same to
Buyer or its designee in the exact form received, together with duly executed
instruments of transfer, stock powers or assignment in blank and such other
documentation as Buyer shall reasonably request.  Neither Seller nor any
Servicer shall deposit or cause to be deposited to the Waterfall Account cash or
cash proceeds other than Income or other payments required to be deposited
therein under the Repurchase Documents.

 

Section 8.07                            Delivery of Financial Statements and
Other Information.  Seller shall deliver or cause to be delivered the following
to Buyer, as soon as available and in any event within the time periods
specified:

 

(a)                                 within forty-five (45) days after the end of
each fiscal quarter of Guarantor, (i) the unaudited balance sheets of Guarantor
and its Consolidated Subsidiaries as at the end of such period, (ii) the related
unaudited statements of operations, stockholders’ equity and cash flows for such
period and the portion of the fiscal year through the end of such period,
setting forth in each case the information required to be in a 10-Q, and (iii) a
Compliance Certificate;

 

(b)                                 within ninety (90) days after the end of
each fiscal year of Guarantor, (i) the audited balance sheets of Guarantor as at
the end of such fiscal year, (ii) the related statements of operations,
stockholders’ equity and cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, (iii) an opinion thereon of
an independent certified public accountant of recognized national standing,
which opinion shall not be qualified as to scope of audit or going concern and
shall state that said financial statements fairly present the financial
condition and results of operations of Guarantor as at the end of and for such
fiscal year in accordance with GAAP, (iv) while Guarantor is a public company,
any certification from such accountants required to be publicly filed or, from
and after the time Guarantor is no longer a public company, a certification from
such accountants that, in making the examination necessary therefor, no
information was obtained of any Default or Event of Default except as specified
therein, (v) projections of Guarantor of the operating budget and cash flow
budget of Guarantor for the following fiscal year, and (vi) a Compliance
Certificate;

 

(c)                                  any management letter submitted to Seller
or Guarantor by independent certified public accountants in connection with each
annual or interim audit of the books and records of Seller or Guarantor made by
such accountants relating to internal controls;

 

(d)                                 with respect to each Purchased Asset and
related Underlying Mortgaged Property serviced or sub-serviced by Seller or an
Affiliate of Seller:  (i) within thirty (30) days after the

 

48

--------------------------------------------------------------------------------


 

end of each fiscal quarter of Seller, a quarterly report of the following: 
delinquency, loss experience, internal risk rating, surveillance, rent roll,
occupancy and other property-level information, and (ii) within ten (10) days
after receipt or preparation thereof by Seller or any Servicer, remittance,
servicing, securitization, exception and other reports, operating and financial
statements of Underlying Obligors, and modifications or updates to the items
contained in the Underwriting Package;

 

(e)                                  with respect to Seller, all financial
statements, reports, notices and other documents that Seller sends to holders of
its Equity Interests or makes to or files with any Governmental Authority,
promptly after the delivery or filing thereof, and, with respect to Guarantor,
all material reports, notices and other documents that Guarantor makes to or
files with any Governmental Authority, promptly after the delivery or filing
thereof;

 

(f)                                   any other material agreements,
correspondence, documents or other information not included in the Underwriting
Package which is related to Seller or the Purchased Assets, as soon as possible
after the discovery thereof by Seller or any other Repurchase Party; and

 

(g)                                  such other information regarding the
financial condition, operations or business of Seller, Guarantor, any
Consolidated Subsidiaries of Guarantor or any Underlying Obligor as Buyer may
reasonably request.

 

Notwithstanding the foregoing, the requirement to deliver financial statements
will be satisfied at any such time as such financial statements are publicly
posted on the official web site of the Guarantor or appropriately filed with the
United States Securities and Exchange Commission.

 

Section 8.08                            Delivery of Notices.  Seller shall
promptly notify Buyer of the occurrence of any of the following of which Seller
or any other Repurchase Party has knowledge, together with a certificate of a
Responsible Officer of Seller setting forth details of such occurrence and any
action Seller, Guarantor or Pledgor has taken or proposes to take with respect
thereto:

 

(a)                                 a Representation Breach other than an
Approved Representation Exception;

 

(b)                                 any of the following:  (i) with respect to
any Purchased Asset or related Underlying Mortgaged Property:  material change
in Market Value, material loss or damage, material licensing or permit issues,
material violation of Requirements of Law, discharge of or damage from Materials
of Environmental Concern in violation of Environmental Laws or any other actual
or expected event or change in circumstances that could reasonably be expected
to result in a default or material decline in value or cash flow, and (ii) with
respect to Seller:  material violation of Requirements of Law, material decline
in the value of Seller’s assets or properties, an Internal Control Event or
other event or circumstance that could reasonably be expected to have a Material
Adverse Effect;

 

(c)                                  the existence of any Default or Event of
Default or of any default under or related to a Purchased Asset, Mortgage Loan
Document, Purchase Agreement, Irrevocable Redirection Notice or any
Indebtedness, Guarantee Obligation or Contractual Obligation of Seller;

 

(d)                                 the resignation or termination of Servicer
(other than Buyer or an Affiliate of Buyer) under the Servicing Agreement;

 

49

--------------------------------------------------------------------------------


 

(e)                                  in the event of a margin call (however
defined or described in the applicable underlying Indebtedness documents) or
other similar event occurs pursuant to which a lender or buyer requires any of
Guarantor or any Affiliate of Seller or any Guarantor pursuant to another
facility to post additional cash or assets in connection with any Indebtedness
and the amount of any such margin call or other similar request made or
outstanding on such day or the five (5) Business Day period in which such day
occurs is equal to or greater than $2,000,000, Seller shall promptly (and in no
event later than two (2) Business Days after any such margin call or request)
provide Buyer notice of any such margin call(s) or request(s) which details
(i) the amount of such margin call(s), (ii) the time period for such margin
call(s) to be satisfied, (iii) whether cash or other assets were used to satisfy
the margin call(s), (iv) the name of the counterparty and (v) any other
information reasonably requested by Buyer with respect thereto;

 

(f)                                   the establishment of a rating by any
Rating Agency applicable to Seller, Guarantor or any Affiliate of Seller or
Guarantor and any downgrade in or withdrawal of such rating once established;

 

(g)                                  the balance of the Liquidity Reserve
Account falling below the Required Liquidity Amount; and

 

(h)                                 the commencement of, settlement of or
material judgment in any litigation, action, suit, arbitration, investigation or
other legal or arbitrable proceedings before any Governmental Authority that
(i) affects Seller or any other Repurchase Party, any Purchased Asset,
Underlying Mortgaged Property or the Pledged Collateral, (ii) questions or
challenges the validity or enforceability of any Repurchase Document,
Transaction, Pledged Collateral, Purchased Asset or Mortgage Loan Document, or
(iii) individually or in the aggregate, if adversely determined, could
reasonably be likely to have a Material Adverse Effect.

 

Section 8.09                            Hedging.  Seller shall employ at its
expense a hedging strategy acceptable to Buyer in its reasonable discretion. 
All such hedging transactions shall, at all times, be with a Hedge Counterparty
and be fully cash-collateralized.  In the event that an Underlying Obligor
enters into any Interest Rate Protection Agreement(s) in connection with any
Purchased Asset, Seller shall take such actions as Buyer deems reasonably
necessary to perfect the security interest granted in each Interest Rate
Protection Agreement pursuant to Section 11.01.  Furthermore, in the event that
Seller or any Underlying Obligor enters into any Interest Rate Protection
Agreement with respect to a Purchased Asset pursuant to the Mortgage Loan
Documents, Seller shall cause the Hedge Counterparty to deliver an Irrevocable
Redirection Notice (or other direction reasonably satisfactory to Buyer)
acknowledging that all payments with respect to such Interest Rate Protection
Agreement should be made to the Waterfall Account.

 

Section 8.10                            Pledge and Security Agreement.  Seller
shall not take any direct or indirect action inconsistent with the Pledge and
Security Agreement or the security interest granted thereunder to Buyer in the
Pledged Collateral.  Seller shall not permit any additional Persons to acquire
Equity Interests in Seller other than the Equity Interests owned by Pledgor and
pledged to Buyer on the Closing Date, and Seller shall not permit any sales,
assignments, pledges or transfers of the Equity Interests in Seller other than
to Buyer.

 

Section 8.11                            Post-Closing.  Seller shall, not later
than ten (10) Business Days after the Closing Date (or such later date agreed to
by Buyer in its sole discretion), (i) enter into the Controlled Account
Agreement with respect to the Liquidity Reserve Account and (ii) deliver a legal
opinion to Buyer with respect to such Controlled Account Agreement (unless
waived by Buyer in its discretion).

 

50

--------------------------------------------------------------------------------


 

ARTICLE 9

 

SINGLE-PURPOSE ENTITY

 

Section 9.01                            Covenants Applicable to Seller.  Seller
shall (a) own no assets, and shall not engage in any business other than the
assets and transactions specifically contemplated by this Agreement and any
other Repurchase Document, (b) except as permitted by Section 8.04, not incur
any Indebtedness or other obligation, secured or unsecured, direct or indirect,
absolute or contingent (including guaranteeing any obligation), other than
(i) with respect to the Mortgage Loan Documents and the Retained Interests,
(ii) commitments to make loans which may become Purchased Assets, and (iii) as
otherwise permitted under this Agreement, (c) not make any loans or advances to
any Affiliate or third-party and shall not acquire obligations or securities of
its Affiliates, in each case other than in connection with the origination or
acquisition of Assets for purchase under the Repurchase Documents, (d) pay its
debts and liabilities (including, as applicable, shared personnel and overhead
expenses) only from its own assets, (e) comply with the provisions of its
Governing Documents, (f) do all things necessary to observe organizational
formalities and to preserve its existence, and shall not materially amend,
modify, waive provisions of or otherwise change its Governing Documents without
Buyer’s prior written consent, (g) maintain all of its books, records, financial
statements and bank accounts separate from those of its Affiliates (except that
such financial statements may be consolidated to the extent consolidation is
required under GAAP or as a matter of Requirements of Law; provided, that
(i) appropriate notation shall be made on such financial statements to indicate
the separateness of Seller from such Affiliate and to indicate that Seller’s
assets and credit are not available to satisfy the debts and other obligations
of such Affiliate or any other Person and (ii) such assets shall also be listed
on Seller’s own separate balance sheet) and file its own tax returns (except to
the extent consolidation is required or permitted under Requirements of Law),
(h) be, and at all times shall hold itself out to the public as, a legal entity
separate and distinct from any other entity (including any Affiliate), shall
correct any known misunderstanding regarding its status as a separate entity,
shall conduct business in its own name, and shall not identify itself or any of
its Affiliates as a division of the other, (i) maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations and shall remain
Solvent, (j) not engage in or suffer any Change of Control, dissolution, winding
up, liquidation, consolidation or merger in whole or in part or convey or
transfer all or substantially all of its properties and assets to any Person
(except as contemplated herein), (k) not commingle its funds or other assets
with those of any Affiliate or any other Person and shall maintain its
properties and assets in such a manner that it would not be costly or difficult
to identify, segregate or ascertain its properties and assets from those of
others, (l) maintain its properties, assets and accounts separate from those of
any Affiliate or any other Person, (m) not hold itself out to be responsible for
the debts or obligations of any other Person, (n) shall be a Delaware limited
liability company, (o) not take any Insolvency Action without the prior
unanimous written consent of all of its Independent Directors, (p) (i) have at
all times at least one Independent Director (or such greater number as required
by Buyer or any Rating Agency) and (ii) provide Buyer with up to date contact
information for each such Independent Director and a copy of the agreement
pursuant to which such Independent Director consents to and serves as an
“Independent Director” for Seller, (q) the Governing Documents for Seller shall
provide (i) that Buyer be given at least two (2) Business Days prior notice of
the removal and/or replacement of any Independent Director, together with the
name and contact information of the replacement Independent Director and
evidence of the replacement’s satisfaction of the definition of Independent
Director and (ii) to the extent permitted by Requirements of Law, that any
Independent Director of Seller shall not have any fiduciary duty to anyone
including the holders of the Equity Interest in Seller and any Affiliates of

 

51

--------------------------------------------------------------------------------


 

Seller except Seller and the creditors of Seller with respect to taking of, or
otherwise voting on, the Insolvency Action; provided, that the foregoing shall
not eliminate the implied contractual covenant of good faith and fair dealing,
(r) shall have either (A) a member which owns no economic interest in the
company, has signed the company’s limited liability company agreement and has no
obligation to make capital contributions to the company, or (B) one Person that
is not a member of the company, that has signed its limited liability company
agreement and that, under the terms of such limited liability company agreement
becomes a member of the company immediately prior to the resignation or
dissolution of the last remaining member of the company, (s) not enter into any
transaction with an Affiliate of Seller except on commercially reasonable terms
similar to those available to unaffiliated parties in an arm’s length
transaction, (t) use separate stationary, invoices and checks bearing its own
name, (u) allocate fairly and reasonably any overhead for shared office space
and for services performed by an employee of an affiliate, (v) not pledge its
assets to secure the obligations of any other Person, and (w) not form, acquire
or hold any Subsidiary or own any Equity Interest in any other entity.

 

ARTICLE 10

 

EVENTS OF DEFAULT AND REMEDIES

 

Section 10.01                     Events of Default.  Each of the following
events shall be an “Event of Default”:

 

(a)                                 (i) Seller fails to make a payment of
(y) Repurchase Price (other than Price Differential) or any Margin Deficit when
due, whether by acceleration or otherwise, (z) Price Differential within one
(1) Business Day of when due or (ii) Seller, Guarantor or Pledgor fails to make
a payment of any other amount within two (2) Business Days of when due, in each
case, under the Repurchase Documents;

 

(b)                                 Seller, Guarantor or Pledgor fails to
observe or perform in any material respect any covenant, duty, obligation or
agreement of or term or condition applicable to such Person under the Repurchase
Documents or the Mortgage Loan Documents to which such Person is a party, and
(except in the case of a failure to perform or observe the Repurchase
Obligations of Seller under Section 8.03 and 18.08(a)) such failure continues
unremedied for twenty (20) Business Days after the earlier of receipt of notice
thereof from Buyer or the discovery of such failure by the applicable Person;

 

(c)                                  any Representation Breach by Seller,
Guarantor or Pledgor (other than an Approved Representation Exception or a
Representation Breach with respect to a Purchased Asset (including, without
limitation, as set forth in Section 7.10(f))) exists and continues unremedied
for ten (10) Business Days after the earlier of receipt of notice thereof from
Buyer or the discovery of such failure by the applicable Person;

 

(d)                                 Seller, Guarantor or Pledgor defaults beyond
any applicable grace period in paying any amount or performing any obligation
under any Indebtedness, Guarantee Obligation or Contractual Obligation with an
outstanding amount of at least $100,000, with respect to Seller, and $5,000,000,
with respect to Indebtedness of any Repurchase Party other than Seller, and the
effect of such default is to permit the acceleration thereof (regardless of
whether such default is waived or such acceleration occurs);

 

(e)                                  (i) Seller, Guarantor or any Affiliate of
Seller or Guarantor defaults beyond any applicable grace period in paying any
amount or performing any obligation due to Buyer or any

 

52

--------------------------------------------------------------------------------


 

Affiliate of Buyer under any repurchase facility (including the facility
evidenced by the CMBS Repurchase Agreement) between Seller, Guarantor or any
Affiliate of Seller or Guarantor, on the one hand, and Buyer or any Affiliate of
Buyer, on the other; or (ii) Seller or any other Repurchase Party defaults
beyond any applicable grace period in paying any amount or performing any
material obligation due to Buyer or any Affiliate of Buyer under any other
financing, Derivatives Contract, security or other agreement between Seller or
any other Repurchase Party, on the one hand, and Buyer or any Affiliate of
Buyer, on the other, with an outstanding amount of at least $100,000;

 

(f)                                   an Insolvency Event occurs with respect to
Seller or any other Repurchase Party;

 

(g)                                  a Change of Control occurs with respect to
Seller or any other Repurchase Party;

 

(h)                                 a final, non-appealable judgment or
judgments for the payment of money in excess of $100,000, with respect to
Seller, and, in all other cases, $5,000,000, in the aggregate is entered against
Seller, Guarantor or Pledgor by one or more Governmental Authorities and the
same is not satisfied, discharged (or provision has not been made for such
discharge) or bonded, or a stay of execution thereof has not been procured,
within twenty (20) Business Days from the date of entry thereof;

 

(i)                                     a Governmental Authority takes any
action to (i) condemn, seize or appropriate, or assume custody or control of,
all or any substantial part of the property of Seller, Guarantor or Pledgor,
(ii) displace the management of Seller or any other Repurchase Party or curtail
its authority in the conduct of the business of Seller or any other Repurchase
Party, (iii) terminate the activities of Seller or any other Repurchase Party as
contemplated by the Repurchase Documents, or (iv) remove, limit or restrict the
approval of Seller or any other Repurchase Party as an issuer, buyer or a seller
of securities, and, in each case, such action is not discontinued or stayed
within thirty (30) days;

 

(j)                                    Seller or any other Repurchase Party
makes a public disclosure or otherwise admits in writing that it is not Solvent
or is not able or not willing to perform any of its obligations under the
Repurchase Documents, Contractual Obligations, Guarantee Obligations, Capital
Lease Obligations or Off-Balance Sheet Obligations;

 

(k)                                 any provision of the Repurchase Documents,
any right or remedy of Buyer or obligation, covenant, agreement or duty of
Seller or any other Repurchase Party thereunder, or any Lien, security interest
or control granted under or in connection with the Repurchase Documents, the
Purchased Assets or the Pledged Collateral terminates, is declared null and
void, ceases to be valid and effective, ceases to be the legal, valid, binding
and enforceable obligation of Seller, any other Repurchase Party or any other
Person, or the validity, effectiveness, binding nature or enforceability thereof
is contested, challenged, denied or repudiated by Seller, any other Repurchase
Party or any other Person, in each case directly, indirectly, in whole or in
part;

 

(l)                                     Buyer ceases for any reason (other than
the failure of Custodian to hold the Mortgage Loan Documents in accordance with
the terms of the Custodial Agreement and Requirements of Law) to have a valid
and perfected first priority security interest in any Purchased Asset or any
Pledged Collateral;

 

53

--------------------------------------------------------------------------------


 

(m)                             Seller or any other Repurchase Party is required
to register as an “investment company” (as defined in the Investment Company
Act) or the arrangements contemplated by the Repurchase Documents shall require
registration of Seller or Guarantor as an “investment company”;

 

(n)                                 Seller or any other Repurchase Party engages
in any conduct or action where Buyer’s prior consent is required by any
Repurchase Document and Seller or any applicable Repurchase Party fails to
obtain such consent;

 

(o)                                 Seller or any Affiliate of Seller fails to
deposit all Income and other amounts actually received as required by
Section 8.06 and other provisions of this Agreement within the time period such
funds are required to be deposited under Section 8.06;

 

(p)                                 Seller fails to maintain on deposit in the
Liquidity Reserve Account at least the Required Liquidity Amount, or Pledgor
fails to maintain on deposit in the Pledgor Liquidity Reserve Account at least
the Pledgor Required Liquidity Amount;

 

(q)                                 Guarantor’s audited annual financial
statements or the notes thereto or other opinions or conclusions stated therein
are qualified or limited by reference to the status of Guarantor, Seller or
Pledgor as a “going concern” or a reference of similar import, other than a
qualification or limitation expressly related to Buyer’s rights in the Purchased
Assets;

 

(r)                                    any condition or circumstance exists
which causes, constitutes or could reasonably be expected to cause or constitute
a Material Adverse Effect, as determined by Buyer; or

 

(s)                                   (i) any Person shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan unless a prohibited transaction exemption is
available therefor or the liability therefor is not material to the Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan (other than a Permitted Lien) shall arise on the assets of
Seller, Guarantor, Pledgor or any Commonly Controlled Entity, (iii) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of Buyer,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, unless no material liability to Seller, Guarantor, Pledgor or any
Commonly Controlled Entity results, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA unless a prohibited transaction
exemption is available therefor or the liability therefor is not material to the
Plan, (v) Seller, Guarantor, Pledgor, any of their Subsidiaries or any Commonly
Controlled Entity shall, or in the reasonable opinion of Buyer is likely to,
incur any material liability in connection with a withdrawal from, or the
insolvency or reorganization of, any Multiemployer Plan or (vi) any other
similar event or condition shall occur or exist with respect to a Plan.

 

Section 10.02                     Remedies of Buyer as Owner of the Purchased
Assets.  If an Event of Default exists, at the option of Buyer, exercised by
notice to Seller (which option shall be deemed to be exercised, even if no
notice is given, automatically and immediately upon the occurrence of an Event
of Default under Section 10.01(f)), the Repurchase Date for all Purchased Assets
shall be deemed automatically and

 

54

--------------------------------------------------------------------------------


 

immediately to occur (the date on which such option is exercised or deemed to be
exercised, the “Accelerated Repurchase Date”).  If Buyer exercises or is deemed
to have exercised the foregoing option:

 

(a)                                 All Repurchase Obligations shall become
immediately due and payable on and as of the Accelerated Repurchase Date.

 

(b)                                 All amounts in the Waterfall Account and all
Income paid after the Accelerated Repurchase Date shall be retained by Buyer and
applied in accordance with Article 5.

 

(c)                                  To the extent not already completed and
recorded, Buyer may complete any assignments, allonges, endorsements, powers or
other documents or instruments executed in blank and otherwise obtain physical
possession of all Mortgage Loan Documents and other instruments, certificates
and documents then held by Custodian under the Custodial Agreement.  Buyer may
obtain physical possession of all Servicing Files, Servicing Agreements and
other files and records of Seller or any Servicer.  Seller shall deliver to
Buyer such assignments and other documents with respect thereto as Buyer shall
request.

 

(d)                                 (i) Buyer may, following one (1) Business
Day’s prior notice to Seller, sell such Purchased Assets on a servicing-released
basis and/or without providing any representations and warranties on an “as-is
where is” basis in a recognized market and by means of a public or private sale
at such price or prices as Buyer accepts, and apply the net proceeds thereof in
accordance with Article 5, or (ii) Buyer may one (1) Business Day after the
Accelerated Repurchase Date (or anytime thereafter) retain such Purchased Assets
and give Seller credit against the Repurchase Price for such Purchased Assets
(or if the amount of such credit exceeds the Repurchase Price for such Purchased
Assets, to credit against Repurchase Obligations due and any other amounts then
owing to Buyer by any other Person pursuant to any Repurchase Document, in such
order and in such amounts as determined by Buyer), in an amount equal to the
Market Value of such Purchased Assets.  Until such time as Buyer exercises
either such remedy with respect to a Purchased Asset, Buyer may hold such
Purchased Asset for its own account and retain all Income with respect thereto
and apply such Income in accordance with Article 5.

 

(e)                                  The Parties agree that the Purchased Assets
are of such a nature that they may decline rapidly in value, and may not have a
ready or liquid market.  Accordingly, Buyer shall not be required to sell more
than one Purchased Asset on a particular Business Day, to the same purchaser or
in the same manner.  Buyer may determine whether, when and in what manner a
Purchased Asset shall be sold, it being agreed that both a good faith public and
a good faith private sale shall be deemed to be commercially reasonable.  Buyer
shall not be required to give notice to Seller or any other Person prior to
exercising any remedy in respect of an Event of Default.  If no prior notice is
given, Buyer shall give notice to Seller of the remedies exercised by Buyer
promptly thereafter.

 

(f)                                   Seller shall be liable to Buyer for
(i) any amount by which the Repurchase Obligations due to Buyer exceed the
aggregate of the net proceeds and credits referred to in the preceding
clause (d), (ii) the amount of all actual out-of-pocket expenses, including
reasonable legal fees and expenses, actually incurred by Buyer in connection
with or as a consequence of an Event of Default, (iii) any costs and losses
incurred in connection with terminating, liquidating, obtaining or
reestablishing any hedging, trading or covering transactions, and (iv) any other
actual loss, damage, cost or expense resulting from the occurrence of an Event
of Default.

 

55

--------------------------------------------------------------------------------


 

(g)                                  Buyer shall be entitled to an injunction,
an order of specific performance or other equitable relief to compel Seller to
fulfill any of its obligations as set forth in the Repurchase Documents,
including this Article 10, if Seller fails or refuses to perform its obligations
as set forth herein or therein.

 

(h)                                 Upon the occurrence and during the
continuance of an Event of Default, Seller hereby appoints Buyer as
attorney-in-fact of Seller for purposes of carrying out the Repurchase
Documents, including executing, endorsing and recording any instruments or
documents and taking any other actions that Buyer deems necessary or advisable
to accomplish such purposes, which appointment is coupled with an interest and
is irrevocable.

 

(i)                                     Buyer may, without prior notice to
Seller, exercise any or all of its set-off rights including those set forth in
Section 18.17.  This Section 10.02(i) shall be without prejudice and in addition
to any right of set-off, combination of accounts, Lien or other rights to which
Buyer is at any time otherwise entitled.

 

(j)                                    All rights and remedies of Buyer under
the Repurchase Documents, including those set forth in Section 18.17, are
cumulative and not exclusive of any other rights or remedies that Buyer may have
and may be exercised at any time when an Event of Default exists.  Such rights
and remedies may be enforced without prior judicial process or hearing.  Seller
agrees that nonjudicial remedies are consistent with the usages of the trade,
are responsive to commercial necessity and are the result of a bargain at
arm’s-length.  Seller hereby expressly waives any defenses Seller might have to
require Buyer to enforce its rights by judicial process or otherwise arising
from the use of nonjudicial process, disposition of any or all of the Purchased
Assets, or any other election of remedies.

 

ARTICLE 11

 

SECURITY INTEREST

 

Section 11.01                     Grant.  Buyer and Seller intend that all
Transactions shall be sales to Buyer of the Purchased Assets and not loans from
Buyer to Seller secured by the Purchased Assets.  However, to preserve and
protect Buyer’s rights with respect to the Purchased Assets and under the
Repurchase Documents in the event that any Governmental Authority
recharacterizes the Transactions as other than sales, and as security for
Seller’s performance of the Repurchase Obligations, Seller hereby grants to
Buyer a Lien on and security interest in all of the right, title and interest of
Seller in, to and under the Purchased Assets (which for this purpose shall be
deemed to include the items described in the proviso in the definition thereof),
and the transfers of the Purchased Assets to Buyer shall be deemed to constitute
and confirm such grant, to secure the payment and performance of the Repurchase
Obligations (including the obligation of Seller to pay the Repurchase Price, or
if the Transactions are recharacterized as loans, to repay such loans for the
Repurchase Price).

 

Section 11.02                     Effect of Grant.  If any circumstance
described in Section 11.01 occurs, (a) this Agreement shall also be deemed to be
a security agreement as defined in the UCC, (b) Buyer shall have all of the
rights and remedies provided to a secured party by Requirements of Law
(including the rights and remedies of a secured party under the UCC and the
right to set off any mutual debt and claim) and under any other agreement
between Buyer and Seller, (c) without limiting the generality of the foregoing,
Buyer shall be entitled to set off the proceeds of the liquidation of the
Purchased Assets against all of the

 

56

--------------------------------------------------------------------------------

 

Repurchase Obligations, without prejudice to Buyer’s right to recover any
deficiency, (d) the possession by Buyer or any of its agents, including
Custodian, of the Mortgage Loan Documents, the Purchased Assets and such other
items of property as constitute instruments, money, negotiable documents,
securities or chattel paper shall be deemed to be possession by the secured
party for purposes of perfecting such security interest under the UCC and
Requirements of Law, and (e) notifications to Persons (other than Buyer) holding
such property, and acknowledgments, receipts or confirmations from Persons
(other than Buyer) holding such property, shall be deemed notifications to, or
acknowledgments, receipts or confirmations from, financial intermediaries,
bailees or agents of the secured party for the purpose of perfecting such
security interest under the UCC and Requirements of Law.  The assignment, pledge
and grant of security interest contained herein shall be, and Seller hereby
represents and warrants to Buyer that it is, a first priority perfected security
interest.  For the avoidance of doubt, (x) each Purchased Asset secures the
Repurchase Obligations of Seller with respect to all other Transactions and all
other Purchased Assets, including any Purchased Assets that are junior in
priority to the Purchased Asset in question, and (y) if an Event of Default
exists, no Purchased Asset relating to a Purchased Asset will be released from
Buyer’s Lien or transferred to Seller until the Repurchase Obligations are
indefeasibly paid in full.  Notwithstanding the foregoing, the Repurchase
Obligations shall be full recourse to Seller.

 

Section 11.03       Seller to Remain Liable.  The grant of a security interest
under this Article 11 shall not constitute or result in the creation or
assumption by Buyer of any Retained Interest or other obligation of Seller or
any other Person in connection with any Purchased Asset, whether or not Buyer
exercises any right with respect thereto.  Seller shall remain liable under the
Purchased Assets and Mortgage Loan Documents to perform all of Seller’s duties
and obligations thereunder to the same extent as if the Repurchase Documents had
not been executed.

 

Section 11.04       Waiver of Certain Laws.  Seller agrees, to the extent
permitted by Requirements of Law, that neither it nor anyone claiming through or
under it will set up, claim or seek to take advantage of any appraisement,
valuation, stay, extension or redemption law now or hereafter in force in any
locality where any Purchased Assets may be situated in order to prevent, hinder
or delay the enforcement or foreclosure of this Agreement, or the absolute sale
of any of the Purchased Assets, or the final and absolute putting into
possession thereof, immediately after such sale, of the purchasers thereof, and
Seller, for itself and all who may at any time claim through or under it, hereby
waives, to the full extent that it may be lawful so to do, the benefit of all
such laws and any and all right to have any of the properties or assets
constituting the Purchased Assets marshaled upon any such sale, and agrees that
Buyer or any court having jurisdiction to foreclose the security interests
granted in this Agreement may sell the Purchased Assets as an entirety or in
such parcels as Buyer or such court may determine.

 

 

ARTICLE 12

 

INCREASED COSTS; CAPITAL ADEQUACY

 

Section 12.01       Market Disruption.  If prior to any Pricing Period, Buyer
determines that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the LIBO Rate for
such Pricing Period, Buyer shall give prompt notice thereof to Seller, whereupon
the Pricing Rate for such Pricing Period, and for all subsequent Pricing Periods
until such notice has been withdrawn by Buyer, shall be the Alternative Rate.

 

57

--------------------------------------------------------------------------------


 

Section 12.02       Illegality.  If the adoption of or any change in any
Requirements of Law or in the interpretation or application thereof after the
date hereof shall make it unlawful for Buyer to effect or continue Transactions
as contemplated by the Repurchase Documents, (a) any commitment of Buyer
hereunder to enter into new Transactions shall be terminated and the Facility
Termination Date shall be deemed to have occurred, (b) the Pricing Rate shall be
converted automatically to the Alternative Rate on the last day of the then
current Pricing Period or within such earlier period as may be required by
Requirements of Law, and (c) if required by such adoption or change, the
Facility Termination Date shall be deemed to have occurred.

 

Section 12.03       Breakfunding.  Seller shall indemnify Buyer and hold Buyer
harmless from any actual, out-of-pocket loss, cost or expense (including
reasonable legal fees and expenses) which Buyer may sustain or incur arising
from (a) any payment to Buyer on account of the outstanding Repurchase Price,
including a payment made pursuant to Section 3.05 but excluding a payment made
pursuant to Section 5.02, on any day other than a Remittance Date (based on the
assumption that Buyer funded its commitment with respect to the Transaction in
the London Interbank Eurodollar market and using any reasonable attribution or
averaging methods that Buyer deems appropriate and practical), or (b) any
conversion of the Pricing Rate to the Alternative Rate because the LIBO Rate is
not available for any reason on a day that is not the last day of the then
current Pricing Period.

 

Section 12.04       Increased Costs.  If the adoption of or any change in any
Requirements of Law or in the interpretation or application thereof by any
Governmental Authority or compliance by Buyer with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority having jurisdiction over Buyer made after the date of
this Agreement (a) shall subject Buyer to any tax of any kind whatsoever with
respect to the Repurchase Documents, any Purchased Asset or any Transaction, or
change the basis of taxation of payments to Buyer in respect thereof (except for
income taxes and any changes in the rate of tax on Buyer’s overall net income),
(b) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of Buyer, or
(c) shall impose on Buyer any other condition; and the result of any of the
preceding clauses (a), (b) and (c) is to increase the cost to Buyer, by an
amount that Buyer deems to be material, of entering into, continuing or
maintaining Transactions, or to reduce any amount receivable under the
Repurchase Documents in respect thereof, then, in any such case, upon not less
than thirty (30) days’ prior written notice to Seller, Seller shall pay to Buyer
such additional amount or amounts as reasonably necessary to fully compensate
Buyer for such increased cost or reduced amount receivable; provided, however,
that Buyer shall not treat Seller differently than other similarly situated
customers in requiring the payment of such amount or amounts.

 

Section 12.05       Capital Adequacy.  If Buyer determines that the adoption of
or any change in any Requirements of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by Buyer or any corporation
Controlling Buyer with any request or directive regarding capital adequacy
(whether or not having the force of law) from any Governmental Authority made
after the date of this Agreement has or shall have the effect of reducing the
rate of return on Buyer’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which Buyer or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration Buyer’s or such corporation’s policies with respect to capital
adequacy) by an amount deemed by Buyer to be material, then, in any such case,
upon not less than thirty (30) days’ prior written notice to Seller, Seller
shall pay to Buyer such additional amount or amounts as reasonably necessary to
fully compensate Buyer for such reduction; provided, however, that Buyer shall
not treat Seller differently than other similarly situated customers in
requiring the payment of such amount or amounts.

 

58

--------------------------------------------------------------------------------


 

Section 12.06       Withholding Taxes.

 

(a)           All payments made by Seller to Buyer or any other Indemnified
Person under the Repurchase Documents and by Underlying Obligors with respect to
the Purchased Assets shall be made free and clear of and without deduction or
withholding for or on account of any present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities (including penalties,
interest and additions to tax) with respect thereto imposed by any Governmental
Authority therewith or thereon, excluding income taxes, branch profits taxes,
franchise taxes or any other tax imposed on net income by the United States, a
state or a foreign jurisdiction under the laws of which Buyer or such other
Indemnified Person is organized or of its applicable lending office, or a state
or foreign jurisdiction with respect to which Buyer or such other Indemnified
Person has a present or former connection, or any political subdivision thereof
(collectively, “Taxes”), all of which shall be paid by Seller for its own
account not later than the date when due.  If any taxes are required to be
deducted or withheld from any amounts payable to Buyer and/or any other
Indemnified Person, then Seller shall (a) make such deduction or withholding,
(b) pay the amount so deducted or withheld to the appropriate Governmental
Authority not later than the date when due; and (c) pay to Buyer or other
Indemnified Person such additional amounts (the “Additional Amount”) as may be
necessary so that every net payment made under this Agreement after deduction or
withholding for or on account of any Taxes (including any Taxes on such increase
and any penalties) is not less than the amount that would have been paid absent
such deduction or withholding.  The foregoing obligation to pay Additional
Amounts, however, will not apply with respect to (i) net income or franchise
taxes imposed on Buyer and/or any other Indemnified Person, with respect to
payments required to be made by Seller under the Repurchase Documents, by a
taxing jurisdiction in which Buyer and/or any other Indemnified Person is
organized, conducts business or is paying taxes (as the case may be).  Promptly
after Seller pays any taxes referred to in this Section 12.06, Seller will send
Buyer appropriate evidence of such payment, or (ii) any U.S. federal withholding
tax imposed on “withholdable payments” made after December 31, 2012 on any
advances of Purchase Price made after March 18, 2012, if Buyer is a “foreign
financial institution” that fails to comply with the requirements of section
1471(b) of the Code or a “non-financial foreign entity” that fails to comply
with section 1472(b) of the Code, each as in effect on the date hereof, or
Treasury regulations or administrative guidance promulgated thereunder.

 

(b)           In addition, Seller agrees to pay to the relevant Governmental
Authority in accordance with applicable law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies (including, without limitation, mortgage recording taxes, transfer taxes
and similar fees) imposed by the United States or any taxing authority thereof
or therein that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement
(“Other Taxes”).

 

(c)           Seller agrees to indemnify Buyer for the full amount of Taxes
(including additional amounts with respect thereto) and Other Taxes, and the
full amount of Taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 12.06(c), and any liability (including penalties, interest
and expenses arising thereon or with respect thereto) arising therefrom or with
respect thereto, provided that Buyer shall have provided Seller with evidence,
reasonably satisfactory to Seller, of payment of Taxes or Other Taxes, as the
case may be.

 

(d)           If a Person acquires any of the rights and obligations of Buyer
under this Agreement, and such Person is not organized under the laws of the
United States, any state thereof or the District of Columbia (a “Non—U.S.
Person”), such Non—U.S. Person shall deliver to Seller on or before the date on

 

59

--------------------------------------------------------------------------------


 

which such Person becomes a party to this Agreement, two duly completed and
executed copies of, as applicable, IRS Form W-8BEN or IRS Form W-8ECI or any
successor forms thereto designated as such by the IRS.  If the Non—U.S. Person
is eligible for and wishes to claim exemption from or reduction in U.S. federal
withholding tax through benefit of a treaty, such Person shall deliver a
Form W-8ECI.  If the Non—U.S. Person is eligible for and wishes to claim
exemption from U.S. federal withholding tax under Section 871(h) or
Section 881(c) of the Code with respect to payments of “portfolio interest,”
such Person shall deliver both the Form W-8BEN and a statement certifying that
such Person is not a bank, a “10 percent shareholder” or a “controlled foreign
corporation” within the meaning of Section 881(c)(3) of the Code.  If any
previously delivered form or statement becomes inaccurate with respect to the
Non—U.S. Person that delivered it, the Non—U.S. Person shall promptly notify
Seller of this fact.

 

(e)           Without prejudice to the survival or any other agreement of Seller
hereunder, the agreements and obligations of Seller contained in this
Section 12.06 shall survive the termination of this Agreement.  Nothing
contained in this Section 12.06 shall require Buyer to make available any of
their tax returns or other information that it deems to be confidential or
proprietary.

 

Section 12.07       Payment and Survival of Repurchase Obligations.  Buyer may
at any time send Seller a notice showing the calculation of any amounts payable
pursuant to this Article 12, and Seller shall pay such amounts to Buyer within
ten (10) Business Days after Seller receives such notice.  The obligations of
Seller under this Article 12 shall apply to Buyer, its successors and assigns
and Participants and survive the termination of the Repurchase Documents and the
indefeasible payment in full of the Repurchase Obligations.

 

ARTICLE 13

 

INDEMNITY AND EXPENSES

 

Section 13.01       Indemnity.

 

(a)           Seller shall release, defend, indemnify and hold harmless Buyer,
Affiliates of Buyer and its and their respective officers, directors,
shareholders, partners, members, owners, employees, agents, attorneys,
Affiliates and advisors (each an “Indemnified Person” and collectively the
“Indemnified Persons”), on a net after-tax basis, from and against any and all
liabilities, obligations, losses, damages, penalties, fines, actions, judgments,
suits or taxes (other than net income taxes and franchise taxes of Buyer) or any
actual, out-of-pocket and reasonable fees, costs or expenses (including
reasonable legal fees and expenses), of any kind that may be imposed on,
incurred by or asserted against such Indemnified Person (collectively, the
“Indemnified Amounts”) in any way relating to, arising out of or resulting from
or in connection with (i) the Repurchase Documents, the Mortgage Loan Documents,
the Purchased Assets, the Pledged Collateral, the Transactions, any Underlying
Mortgaged Property or related property, or any action taken or omitted to be
taken by any Indemnified Person in connection with or under any of the
foregoing, or any transaction contemplated hereby or thereby, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of
any Repurchase Document, any Transaction, any Purchased Asset, any Mortgage Loan
Document or any Pledged Collateral, (ii) any claims, actions or damages by an
Underlying Obligor or lessee with respect to a Purchased Asset, (iii) any
violations or alleged violation of, non—compliance with or liability under
Requirements of Law, (iv) ownership of, Liens on, security interests in or the
exercise of rights or remedies under any of the items referred to in the
preceding clause (i), (v) any accident, injury to or death of any Person or loss
of or damage to property occurring in, on or about any Underlying Mortgaged
Property or on the adjoining

 

60

--------------------------------------------------------------------------------


 

sidewalks, curbs, parking areas, streets or ways, (vi) any use, nonuse or
condition in, on or about, or possession, alteration, repair, operation,
maintenance or management of, any Underlying Mortgaged Property or on the
adjoining sidewalks, curbs, parking areas, streets or ways, (vii) any failure by
Seller to perform or comply with any Repurchase Document, Mortgage Loan Document
or Purchased Asset, (viii) performance of any labor or services or the
furnishing of any materials or other property in respect of any Underlying
Mortgaged Property or Purchased Asset, (ix) any claim by brokers, finders or
similar Persons claiming to be entitled to a commission in connection with any
lease or other transaction involving any Repurchase Document, Purchased Asset or
Underlying Mortgaged Property, (x) any taxes attributable to the execution,
delivery, filing or recording of any Repurchase Document, Mortgage Loan Document
or any memorandum of any of the foregoing, (xi) any Lien or claim arising on or
against any Purchased Asset or related Underlying Mortgaged Property under any
Requirements of Law or any liability asserted against Buyer or any Indemnified
Person with respect thereto, (xii) (1) a past, present or future violation or
alleged violation of any Environmental Laws in connection with any property
owned or leased by Seller or any Underlying Mortgaged Property by any Person or
other source, (2) any presence of any Materials of Environmental Concern in, on,
within, above, under, near, affecting or emanating from any Underlying Mortgaged
Property, (3) the failure to timely perform any Remedial Work, (4) any past,
present or future activity by any Person or other source, whether such Person or
source is related or unrelated to Seller or any Underlying Obligor in connection
with any actual, proposed or threatened use, treatment, storage, holding,
existence, disposition or other release, generation, production, manufacturing,
processing, refining, control, management, abatement, removal, handling,
transfer or transportation to or from any Underlying Mortgaged Property of any
Materials of Environmental Concern at any time located in, under, on, above or
affecting any Underlying Mortgaged Property, (5) any past, present or future
actual Release (whether intentional or unintentional, direct or indirect,
foreseeable or unforeseeable) to, from, on, within, in, under, near or affecting
any Underlying Mortgaged Property by any Person or other source, whether related
or unrelated to Seller or any Underlying Obligor, (6) the imposition, recording
or filing or the threatened imposition, recording or filing of any Lien on any
Underlying Mortgaged Property with regard to, or as a result of, any Materials
of Environmental Concern or pursuant to any Environmental Law, or (7) any
misrepresentation or failure to perform any obligations pursuant to any
Repurchase Document or Mortgage Loan Document relating to environmental matters
in any way, (xiii) the term sheet or any business communications or dealings
between the Parties relating thereto, or (xiv) Seller’s conduct, activities,
actions and/or inactions in connection with, relating to or arising out of any
of the foregoing clauses of this Section 13.01, that, in each case, results from
anything whatsoever other than any Indemnified Person’s gross negligence or
intentional misconduct, as determined by a court of competent jurisdiction
pursuant to a final, non—appealable judgment.  In any suit, proceeding or action
brought by an Indemnified Person in connection with any Purchased Asset for any
sum owing thereunder, or to enforce any provisions of any Purchased Asset,
Seller shall defend, indemnify and hold such Indemnified Person harmless from
and against all expense, loss or damage suffered by reason of any defense,
setoff, counterclaim, recoupment or reduction of liability whatsoever of the
account debtor or Underlying Obligor arising out of a breach by Seller of any
obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of such account debtor or Underlying
Obligor from Seller.  In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 13.01 applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by Seller, an Indemnified Person or any other Person or any
Indemnified Person is otherwise a party thereto and whether or not any
Transaction is entered into.

 

(b)           If for any reason the indemnification provided in this
Section 13.01 is unavailable to the Indemnified Person or is insufficient to
hold an Indemnified Person harmless, even though such Indemnified Person is
entitled to indemnification under the express terms hereof, then Seller shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such loss, claim,

 

61

--------------------------------------------------------------------------------


 

damage or liability in such proportion as is appropriate to reflect the relative
benefits received by such Indemnified Person on the one hand and Seller on the
other hand, the relative fault of such Indemnified Person, and any other
relevant equitable considerations.

 

(c)           An Indemnified Person may at any time send Seller a notice showing
the calculation of Indemnified Amounts, and Seller shall pay such Indemnified
Amounts to such Indemnified Person within ten (10) Business Days after Seller
receives such notice.  The obligations of Seller under this Section 13.01 shall
apply to all Persons to whom this Agreement is assigned and Participants and
survive the termination of the Repurchase Documents and the indefeasible payment
in full of the Repurchase Obligations.

 

Section 13.02       Expenses.  Seller shall promptly on demand pay to or as
directed by Buyer all third-party out-of-pocket costs and expenses (including
reasonable legal, accounting and advisory fees and expenses) incurred by Buyer
in connection with (a) the development, evaluation, preparation, negotiation,
execution, consummation, delivery and administration of, and any amendment,
supplement or modification to, or extension, renewal or waiver of, the
Repurchase Documents and the Transactions, (b) any Repurchase Party, Asset,
Purchased Asset, Mortgage Loan Document or Pledged Collateral, including due
diligence, inspection, testing, review, recording, registration, travel,
custody, care, insurance or preservation, and any amendments, supplements,
modifications to, or extension, renewal or waiver of, the Mortgage Loan
Documents for Purchased Assets, (c) the enforcement of and the exercise of
remedies with respect to the Repurchase Documents, the Purchased Assets, the
Mortgage Loan Documents, the Pledged Collateral or any other collateral under
the Repurchase Documents or the payment or performance by Seller or Guarantor of
any Repurchase Obligations, and (d) any actual or attempted sale, exchange,
enforcement, collection, compromise or settlement relating to the Purchased
Assets or the Pledged Collateral; provided, however, so long as no Event of
Default has occurred and is continuing, Seller shall not be obligated to pay any
costs and expenses of Buyer incurred pursuant to Section 13.02(b) that are in
excess of $100,000 in any calendar year (which amount, for the avoidance of
doubt, excludes any legal fees incurred by Buyer for review of any Purchased
Asset or any modification to any Purchased Asset).

 

ARTICLE 14

 

INTENT

 

Section 14.01       Safe Harbor.  The Parties intend (a) for each Transaction to
qualify for the safe harbor treatment provided by the Bankruptcy Code and for
Buyer to be entitled to all of the rights, benefits and protections afforded to
Persons under the Bankruptcy Code with respect to a “securities contract” as
defined in Section 741(7) of the Bankruptcy Code and that payments under this
Agreement are deemed “margin payments” or “settlement payments,” as defined in
Section 101 of the Bankruptcy Code, (b) for the grant of a security interest set
forth in Article 11 to also be a “securities contract” as defined in
Section 741(7)(A)(xi) of the Bankruptcy Code, and (c) that Buyer (for so long as
Buyer is a “financial institution,” “financial participant” or other entity
listed in Section 555, 559 or 362(b)(6) of the Bankruptcy Code) shall be
entitled to the “safe harbor” benefits and protections afforded under the
Bankruptcy Code with respect to a “securities contract,” including (x) the
rights, set forth in Article 10 and in Section 555, 559 and 561 of the
Bankruptcy Code, to liquidate the Purchased Assets and terminate this Agreement,
and (y) the right to offset or net out as set forth in Article 10 and
Section 18.17 and in Section 362(b)(6) of the Bankruptcy Code.

 

62

--------------------------------------------------------------------------------


 

Section 14.02               Right to Liquidate.  The Parties acknowledge and
agree that Buyer’s right to liquidate Purchased Assets delivered to it in
connection with Transactions hereunder or to exercise any other remedies
pursuant to Articles 10 and 11 and as otherwise provided in the Repurchase
Documents is a contractual right to liquidate such Transactions as described in
Section 555, 559 and 561 of the Bankruptcy Code.

 

Section 14.03               Federal Deposit Insurance Act.  The Parties
acknowledge and agree that if a Party is an “insured depository institution,” as
such term is defined in the Federal Deposit Insurance Act, as amended (“FDIA”),
then each Transaction hereunder is a “qualified financial contract,” as that
term is defined in FDIA and any rules, orders or policy statements thereunder
(except insofar as the type of assets subject to such Transaction would render
such definition inapplicable).

 

Section 14.04       Federal Deposit Insurance Corporation Improvement Act.  The
Parties acknowledge and agree that this Agreement constitutes a “netting
contract,” as defined in and subject to Title IV of the Federal Deposit
Insurance Corporation Improvement Act of 1991, as amended (“FDICIA”), and each
payment entitlement and payment obligation under any Transaction shall
constitute a “covered contractual payment entitlement” or “covered contractual
payment obligation,” respectively, as defined in and subject to FDICIA (except
insofar as one or both of the parties is not a “financial institution,” as that
term is defined in FDICIA).

 

Section 14.05       Master Netting Agreement.  The Parties expressly represent,
warrant, acknowledge and agree that this Agreement constitutes a “master netting
agreement,” as defined in Section 101(38A) of the Bankruptcy Code.

 

ARTICLE 15

 

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

 

Section 15.01       Disclosure.  The Parties acknowledge that they have been
advised and understand that:

 

(a)           in the case of Transactions in which one of the Parties is a
broker or dealer registered with the Securities and Exchange Commission under
Section 14 of the Exchange Act, the Securities Investor Protection Corporation
has taken the position that the provisions of the Securities Investor Protection
Act of 1970 do not protect the other Party with respect to any Transaction;

 

(b)           in the case of Transactions in which one of the Parties is a
government securities broker or a government securities dealer registered with
the Securities and Exchange Commission under Section 14C of the Exchange Act,
the Securities Investor Protection Act of 1970 will not provide protection to
the other Party with respect to any Transaction;

 

(c)           in the case of Transactions in which one of the Parties is a
financial institution, funds held by the financial institution pursuant to a
Transaction are not a deposit and therefor are not insured by the Federal
Deposit Insurance Corporation or the National Credit Union Share Insurance Fund;
and

 

63

--------------------------------------------------------------------------------


 

(d)           in the case of Transactions in which one of the Parties is an
“insured depository institution” as that term is defined in
Section 1813(c)(2) of Title 12 of the United States Code, funds held by the
financial institution pursuant to a Transaction are not a deposit and therefor
are not insured by the Federal Deposit Insurance Corporation, the Savings
Association Insurance Fund or the Bank Insurance Fund.

 

ARTICLE 16

 

NO RELIANCE

 

Section 16.01       No Reliance.  Each Party acknowledges, represents and
warrants to the other Party that, in connection with the negotiation of,
entering into, and performance under, the Repurchase Documents and each
Transaction:

 

(a)           It is not relying (for purposes of making any investment decision
or otherwise) on any advice, counsel or representations (whether written or
oral) of the other Party, other than the representations expressly set forth in
the Repurchase Documents;

 

(b)           It has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent that it has deemed
necessary, and it has made its own investment, hedging and trading decisions
(including decisions regarding the suitability of any Transaction) based on its
own judgment and on any advice from such advisors as it has deemed necessary and
not on any view expressed by the other Party;

 

(c)           It is a sophisticated and informed Person that has a full
understanding of all the terms, conditions and risks (economic and otherwise) of
the Repurchase Documents and each Transaction and is capable of assuming and
willing to assume (financially and otherwise) those risks;

 

(d)           It is entering into the Repurchase Documents and each Transaction
for the purposes of managing its borrowings or investments or hedging its
underlying assets or liabilities and not for purposes of speculation;

 

(e)           It is not acting as a fiduciary or financial, investment or
commodity trading advisor for the other Party and has not given the other Party
(directly or indirectly through any other Person) any assurance, guaranty or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Repurchase
Documents or any Transaction; and

 

(f)            No partnership or joint venture exists or will exist as a result
of the Transactions or entering into and performing the Repurchase Documents.

 

ARTICLE 17

 

SERVICING

 

This Article 17 shall apply to all Purchased Assets.

 

64

--------------------------------------------------------------------------------


 

Section 17.01       Servicing Rights.  Buyer is the owner of all Servicing
Rights.  Without limiting the generality of the foregoing, Buyer shall have the
right to hire or otherwise engage any Person (including Buyer) at Seller’s
expense to service or sub-service all or part of the Purchased Assets; provided,
however, that if Buyer decides that a Person other than Buyer is to act as
Servicer, so long as no Default or Event of Default exists, any successor
servicer selected by Buyer shall be subject to the consent of Seller (such
consent not to be unreasonably withheld, conditioned or delayed), and such
Person shall have only such obligations with respect to such Purchased Assets as
are designated by Buyer.  Notwithstanding the preceding sentence, Buyer agrees
with Seller as follows with respect to the servicing of the Purchased Assets:

 

(a)           As of the Closing Date, Buyer will appoint Wells as Servicer in
accordance with the terms of the Servicing Agreement and this Article 17. 
Contemporaneously with the execution of this Agreement, Buyer will enter into,
and cause Servicer to enter into, the Servicing Agreement, and Seller will enter
into the Servicing Agreement.  Servicer shall service the Purchased Assets on
behalf of Buyer.

 

(b)           Seller shall cause Servicer to comply with all of Servicer’s
obligations under the Servicing Agreement, including, without limitation, its
obligations to provide such reports and information with respect to the
Purchased Assets as required by the terms of the Servicing Agreement or as
otherwise requested by Buyer.  Seller may not assign its rights or delegate its
duties and obligations under the Servicing Agreement without the prior written
consent of Buyer.

 

(c)           Seller shall not, and shall not direct or permit Servicer to,
(i) take any Material Action without the prior written consent of Buyer (such
consent not to be unreasonably withheld or delayed), (ii) take any action which
would result in a violation of the obligations of any Person under the Servicing
Agreement, this Agreement or any other Repurchase Document, or which would
otherwise be inconsistent with the rights of Buyer under the Repurchase
Documents or (iii) take any actions after a Default or Event of Default.  Seller
shall be permitted to make decisions and direct Servicer with respect to any
action with respect to the Purchased Assets other than any Material Action
without Buyer’s consent provided that, at the time of such decisions, there is
no Default or Event of Default and Seller provides Buyer with documentation
thereof in connection with any such decisions.

 

(d)           The servicing fee payable to Servicer under the Servicing
Agreement shall be payable in accordance with the terms of the Servicing
Agreement.  Seller shall be solely responsible for the payment of all fees and
expenses of Servicer.

 

(e)           Upon the occurrence and during the continuance of a Default or
Event of Default, in addition to all of the other rights and remedies of Buyer
and Servicer under the Servicing Agreement, this Agreement and the other
Repurchase Documents, for the avoidance of doubt, the right, if any, of Seller
to direct the servicing of and make any decisions with respect to the Purchased
Assets shall immediately and automatically cease to exist.

 

Section 17.02       Accounts Related to Purchased Assets.  All accounts directly
related to the Purchased Assets shall be maintained at institutions in
accordance with and pursuant to the terms and conditions of the existing
Mortgage Loan Documents and this Agreement; provided, however,  that if any
institution in which such accounts are currently held is not reasonably
acceptable to Buyer, then at Buyer’s request, Seller shall cause the Underlying
Obligor to enter into the contractual arrangements with Buyer and Seller that
are necessary in order to create a perfected security interest in favor of Buyer
in all

 

65

--------------------------------------------------------------------------------


 

such accounts, including, without limitation, an account control agreement in
form and substance satisfactory to Buyer in its reasonable discretion.

 

Section 17.03       Servicing Reports.  Seller shall deliver and cause Servicer
to deliver to Buyer and Custodian a monthly remittance report on or before two
(2) Business Days prior to the Remittance Date containing servicing information,
including those fields reasonably requested by Buyer from time to time, on an
asset-by-asset basis and in the aggregate, with respect to the Purchased Assets
serviced by Servicer for the month (or any portion thereof) before the date of
such report.

 

Section 17.04       Modification of Servicing Agreements.  Seller shall not and
shall not permit the Servicer to amend, modify, waive or terminate any provision
of the Servicing Agreement without the prior written consent of Buyer (which may
be granted or withheld in its discretion).

 

Section 17.05.              Event of Default.  If Seller or an Affiliate of
Seller is servicing a Purchased Asset and an Event of Default exists, Buyer
shall have the right at any time thereafter to terminate the Servicing Agreement
with Seller or such Affiliate and transfer servicing of such Purchased Asset to
Buyer or its designee, at no cost or expense to Buyer.  If a Person other than
Seller or an Affiliate of Seller is servicing a Purchased Asset, Buyer shall
have the right at any time thereafter to terminate the Servicing Agreement with
such Person and transfer servicing of such Purchased Asset to Buyer or its
designee, at no cost or expense to Buyer, it being agreed that Seller will pay
any actual out-of-pocket fees and expenses required to terminate such Servicing
Agreement and transfer servicing to Buyer or its designee.

 

ARTICLE 18

 

MISCELLANEOUS

 

Section 18.01       Governing Law.  This Agreement and any claim, controversy or
dispute arising under or related to or in connection with this Agreement, the
relationship of the Parties, and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by the laws of the State of
New York without regard to any conflicts of law principles other than
Section 5-1401 of the New York General Obligations Law.

 

Section 18.02       Submission to Jurisdiction; Service of Process.  Each of the
Parties hereto irrevocably and unconditionally submits, for itself and its
property, to the non-exclusive jurisdiction of the courts of the State of New
York sitting in the Borough of Manhattan and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to the Repurchase
Documents, or for recognition or enforcement of any judgment, and each Party
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such state court or, to the
fullest extent permitted by Requirements of Law, in such federal court.  Each
Party agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Requirements of Law.  Nothing in this Agreement
or the other Repurchase Documents shall affect any right that either party or
any Indemnified Person may otherwise have to bring any action or proceeding
arising out of or relating to the Repurchase Documents in the courts of any
jurisdiction.  Each of the parties irrevocably and unconditionally waives, to
the fullest extent permitted by

 

66

--------------------------------------------------------------------------------

 

Requirements of Law, any objection that it may now or hereafter have to the
laying of venue of any action or proceeding arising out of or relating to the
Repurchase Documents in any court referred to above, and the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.  Each Party irrevocably consents to service of process in the manner
provided for notices in Section 18.12.  Nothing in this Agreement will affect
the right of either Party hereto to serve process in any other manner permitted
by Requirements of Law.

 

Section 18.03       IMPORTANT WAIVERS.

 

(a)           SELLER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY
RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY
ACTION OR PROCEEDING BROUGHT AGAINST IT BY BUYER OR ANY INDEMNIFIED PERSON.

 

(b)           TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, EACH PARTY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE BETWEEN IT AND ANY INDEMNIFIED PERSON,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, ARISING OUT OF, CONNECTED WITH
OR RELATED TO THE REPURCHASE DOCUMENTS, THE PURCHASED ASSETS, THE TRANSACTIONS,
ANY DEALINGS OR COURSE OF CONDUCT BETWEEN IT AND ANY INDEMNIFIED PERSON, OR ANY
STATEMENTS (WRITTEN OR ORAL) OR OTHER ACTIONS OF EITHER PARTY OR ANY INDEMNIFIED
PERSON.  NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  INSTEAD, ANY
SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

 

(c)           TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, EACH PARTY HEREBY
WAIVES ANY RIGHT TO CLAIM OR RECOVER IN ANY LITIGATION WHATSOEVER INVOLVING ANY
INDEMNIFIED PERSON, ANY SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE WHATSOEVER OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES, WHETHER SUCH WAIVED DAMAGES ARE BASED
ON STATUTE, CONTRACT, TORT, COMMON LAW OR ANY OTHER LEGAL THEORY, WHETHER THE
LIKELIHOOD OF SUCH DAMAGES WAS KNOWN AND REGARDLESS OF THE FORM OF THE CLAIM OF
ACTION.  NO PARTY OR INDEMNIFIED PERSON SHALL BE LIABLE FOR ANY DAMAGES ARISING
FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS
DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION
TRANSMISSION SYSTEMS IN CONNECTION WITH ANY REPURCHASE DOCUMENT OR THE
TRANSACTIONS.

 

(d)           EACH PARTY CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
THE OTHER PARTY OR AN INDEMNIFIED PERSON HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT BUYER OR AN INDEMNIFIED PERSON WOULD NOT SEEK TO ENFORCE ANY OF
THE WAIVERS IN THIS SECTION 18.03 IN THE EVENT OF LITIGATION OR OTHER
CIRCUMSTANCES.  THE SCOPE OF SUCH WAIVERS IS INTENDED TO BE ALL—ENCOMPASSING OF
ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THE REPURCHASE DOCUMENTS, REGARDLESS OF THEIR LEGAL THEORY.

 

67

--------------------------------------------------------------------------------


 

(e)           EACH PARTY ACKNOWLEDGES THAT THE WAIVERS IN THIS SECTION 18.03 ARE
A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT SUCH PARTY HAS
ALREADY RELIED ON SUCH WAIVERS IN ENTERING INTO THE REPURCHASE DOCUMENTS, AND
THAT SUCH PARTY WILL CONTINUE TO RELY ON SUCH WAIVERS IN THEIR RELATED FUTURE
DEALINGS UNDER THE REPURCHASE DOCUMENTS.  EACH PARTY FURTHER REPRESENTS AND
WARRANTS THAT IT HAS REVIEWED SUCH WAIVERS WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS RIGHT TO A JURY TRIAL AND OTHER RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

(f)            THE WAIVERS IN THIS SECTION 18.03 ARE IRREVOCABLE, MEANING THAT
THEY MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND SHALL APPLY TO ANY
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY OF THE REPURCHASE
DOCUMENTS.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

(g)           THE PROVISIONS OF THIS SECTION 18.03 SHALL SURVIVE TERMINATION OF
THE REPURCHASE DOCUMENTS AND THE INDEFEASIBLE PAYMENT IN FULL OF THE REPURCHASE
OBLIGATIONS.

 

Section 18.04       Integration.  The Repurchase Documents supersede and
integrate all previous negotiations, contracts, agreements and understandings
(whether written or oral) between the Parties relating to a sale and repurchase
of Purchased Assets and the other matters addressed by the Repurchase Documents,
and contain the entire final agreement of the Parties relating to the subject
matter thereof.

 

Section 18.05       Single Agreement.  Seller agrees that (a) each Transaction
is in consideration of and in reliance on the fact that all Transactions
constitute a single business and contractual relationship, and that each
Transaction has been entered into in consideration of the other Transactions,
(b) a default by it in the payment or performance of any its obligations under a
Transaction shall constitute a default by it with respect to all Transactions,
(c) Buyer may set off claims and apply properties and assets held by or on
behalf of Buyer with respect to any Transaction against the Repurchase
Obligations owing to Buyer with respect to other Transactions, and (d) payments,
deliveries and other transfers made by or on behalf of Seller with respect to
any Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers with respect to all Transactions, and the
obligations of Seller to make any such payments, deliveries and other transfers
may be applied against each other and netted.

 

Section 18.06       Use of Employee Plan Assets.  No assets of an employee
benefit plan subject to any provision of ERISA shall be used by either Party in
a Transaction.

 

Section 18.07       Survival and Benefit of Seller’s Agreements.  The Repurchase
Documents and all Transactions shall be binding on and shall inure to the
benefit of the Parties and their successors and permitted assigns.  All of
Seller’s indemnities in the Repurchase Documents and all other provisions of the
Repurchase Documents that, by their terms, expressly survive termination of the
Repurchase Documents shall survive the termination of the Repurchase Documents
and the indefeasible payment in full of the Repurchase Obligations, and shall
apply to and benefit all Indemnified Persons, Buyer and its successors and
assigns and Participants.  No other Person shall be entitled to any benefit,
right, power, remedy or claim under the Repurchase Documents.

 

68

--------------------------------------------------------------------------------


 

Section 18.08       Assignments and Participations.

 

(a)           Seller shall not sell, assign, delegate or transfer any of its
rights, the Repurchase Obligations or any other duties or obligations under this
Agreement or the other Repurchase Documents without the prior written consent of
Buyer, and any attempt by Seller to do so without such consent shall be null and
void.

 

(b)           Buyer may at any time, without the consent of or notice to Seller,
sell participations to any Person (other than a natural Person, Seller or any
Affiliate of Seller) (a “Participant”) in all or any portion of Buyer’s rights
and/or obligations under the Repurchase Documents; provided, that (A) Buyer’s
obligations under the Repurchase Documents shall remain unchanged, (B) Buyer
shall remain solely responsible to Seller for the performance of such
obligations, and (C) Seller shall continue to deal solely and directly with
Buyer in connection with Buyer’s rights and obligations under the Repurchase
Documents.  No Participant shall have any right to approve any amendment, waiver
or consent with respect to any Repurchase Document, except to the extent that
the Repurchase Price or Price Differential of any Purchased Asset would be
reduced or the Repurchase Date of any Purchased Asset would be postponed.  Each
Participant shall be entitled to the benefits of Article 12 to the same extent
as if it had acquired its interest by assignment pursuant to Section 18.08(c),
but shall not be entitled to receive any greater payment thereunder than Buyer
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with Seller’s prior written consent.   To the extent permitted by
Requirements of Law, each Participant shall be entitled to the benefits of
Sections 10.02(j) and 18.17 to the same extent as if it had acquired its
interest by assignment pursuant to Section 18.08(c) and in the case of the
benefits of Section 12.06(a), if such Participant is a Non—U.S. Person, such
Participant shall be subject to the requirements and limitations under
Section 12.06(b).

 

(c)           Buyer may at any time, with notice to Seller, sell and assign to
any Person all or any portion of the rights and obligations of Buyer under the
Repurchase Documents; provided, however, so long as no Default or Event of
Default has occurred and is continuing, Buyer shall not assign to any Person
that is a Sponsor Competitor without the prior written consent of Seller,
provided, further, in the event of any assignment by Wells in its capacity as
Buyer, so long as no Event of Default has occurred and Wells has not commenced
the exercise of its remedies in accordance with Section 10.02 hereof, Wells
shall (x) act as agent for all Buyers and the point of contact for Seller
pursuant to agency provisions to be agreed upon by Wells and such assignees,
which provisions, subject to the preceding clause, shall be for the sole benefit
of Buyers and shall not be subject to any consent or approval of Seller
(including any amendments, modifications or supplements thereto) and (y) shall
retain all rights to approve any Transaction entered into after the date of
assignment, declare an Event of Default under this Agreement or any other
Repurchase Document and make (and determine the amount of) Margin Calls, and
Seller shall not be required to deal with any assignee with respect to Seller’s
performance under this Agreement.  Each such assignment shall be made pursuant
to an Assignment and Acceptance substantially in the form of Exhibit G (an
“Assignment and Acceptance”).  From and after the effective date of such
Assignment and Acceptance, (i) such Person shall be a Party and, to the extent
provided therein, have the rights and obligations of Buyer under the Repurchase
Documents with respect to the percentage and amount of the Repurchase Price
allocated to it, (ii) Buyer shall, to the extent provided therein, be released
from such obligations (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of Buyer’s rights and obligations under the
Repurchase Documents, Buyer shall cease to be a Party), (iii) the

 

69

--------------------------------------------------------------------------------


 

obligations of Buyer shall be deemed to be so reduced, and (iv) Buyer will give
prompt written notice thereof (including identification of the assignee and the
amount of Repurchase Price allocated to it) to each Party (but Buyer shall not
have any liability for any failure to timely provide such notice).  Any sale or
assignment by Buyer of rights or obligations under the Repurchase Documents that
does not comply with this Section 18.08(c) shall be treated for purposes of the
Repurchase Documents as a sale by such Buyer of a participation in such rights
and obligations in accordance with Section 18.08(b).

 

(d)           Seller shall cooperate with Buyer in connection with any such sale
and assignment of participations or assignments and shall enter into such
restatements of, and amendments, supplements and other modifications to, the
Repurchase Documents to give effect to any such sale or assignment; provided,
that none of the foregoing shall change any economic or other material term of
the Repurchase Documents in a manner adverse to Seller without the consent of
Seller, such consent not to be unreasonably withheld, conditioned or delayed;
provided, further, the cost and expense of any such sale or assignment shall be
borne by Buyer.

 

(e)           Buyer shall have the right to partially or completely syndicate
and or all of its rights under the Agreement and the other Repurchase Documents
to any Person.

 

Section 18.09       Ownership and Hypothecation of Purchased Assets.  Title to
all Purchased Assets shall pass to and vest in Buyer on the applicable Purchase
Dates and, subject to the terms of the Repurchase Documents, Buyer or its
designee shall have free and unrestricted use of all Purchased Assets and be
entitled to exercise all rights, privileges and options relating to the
Purchased Assets as the owner thereof, including rights of subscription,
conversion, exchange, substitution, voting, consent and approval, and to direct
any servicer or trustee.  Buyer or its designee may engage in repurchase
transactions with the Purchased Assets or otherwise sell, pledge, repledge,
transfer, hypothecate, or rehypothecate the Purchased Assets, all on terms that
Buyer may determine; provided, that no such transaction shall affect the
obligations of Buyer to transfer the Purchased Assets to Seller on the
applicable Repurchase Dates free and clear of any pledge, Lien, security
interest, encumbrance, charge or other adverse claim.  In the event Buyer
engages in a repurchase transaction with any of the Purchased Assets or
otherwise pledges or hypothecates any of the Purchased Assets, Buyer shall have
the right to assign to Buyer’s counterparty any of the applicable
representations or warranties herein and the remedies for breach thereof, as
they relate to the Purchased Assets that are subject to such repurchase
transaction, pledge or hypothecation.

 

Section 18.10      Confidentiality.  All information regarding the terms set
forth in any of the Repurchase Documents or the Transactions shall be kept
confidential and shall not be disclosed by either Party to any Person except
(a) to the Affiliates of such Party or its or their respective directors,
officers, employees, agents, advisors, attorneys and other representatives who
are informed of the confidential nature of such information and instructed to
keep it confidential, (b) to the extent requested by any regulatory authority or
required by Requirements of Law, (c) to the extent required to be included in
the financial statements of either Party or an Affiliate thereof, (d) to the
extent required to exercise any rights or remedies under the Repurchase
Documents, Purchased Assets, the Mortgage Loan Documents or Underlying Mortgaged
Properties, (e) to the extent required to consummate and administer a
Transaction, (f) to the extent required in connection with any litigation
between the Parties in connection with any Repurchase Document, or (g) to any
actual or prospective Participant, assignee, pledge transferee or Hedge
Counterparty which agrees to comply with this Section 18.10; provided, that no
such disclosure made with respect to any Repurchase Document shall include a
copy of such Repurchase Document to the extent a summary would suffice, and any
such disclosure shall redact all pricing and other economic terms set forth
therein to the extent such disclosure can be satisfied by a redacted copy of
such

 

70

--------------------------------------------------------------------------------


 

Repurchase Documents.  Notwithstanding anything to the contrary contained herein
or in any Repurchase Document, Guarantor and any Affiliate of Guarantor shall be
entitled to disclose any and all terms of any Repurchase Document (including the
public filing thereof) if the Guarantor, in its sole discretion, deems it
necessary or appropriate under the rules or regulations of the Securities and
Exchange Commission and/or the New York Stock Exchange.

 

Section 18.11       No Implied Waivers; Amendments.  No failure on the part of
Buyer to exercise, or delay in exercising, any right or remedy under the
Repurchase Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right or remedy thereunder preclude any further exercise
thereof or the exercise of any other right.  The rights and remedies in the
Repurchase Documents are cumulative and not exclusive of any rights and remedies
provided by Requirements of Law.  Application of the Default Rate after an Event
of Default shall not be deemed to constitute a waiver of any Event of Default or
Buyer’s rights and remedies with respect thereto, or a consent to any extension
of time for the payment or performance of any obligation with respect to which
the Default Rate is applied.  Except as otherwise expressly provided in the
Repurchase Documents, no amendment, waiver or other modification of any
provision of the Repurchase Documents shall be effective without the signed
agreement of Seller and Buyer.  Any waiver or consent under the Repurchase
Documents shall be effective only if it is in writing and only in the specific
instance and for the specific purpose for which given.

 

Section 18.12       Notices and Other Communications.  Unless otherwise provided
in this Agreement, all notices, consents, approvals, requests and other
communications required or permitted to be given to a Party hereunder shall be
in writing and sent prepaid by hand delivery, by certified or registered mail,
by expedited commercial or postal delivery service, or by facsimile or email if
also sent by one of the foregoing, to the address for such Party specified in
Annex 1 or such other address as such Party shall specify from time to time in a
notice to the other Party.  Any of the foregoing communications shall be
effective when delivered on a Business Day (or if not a Business Day, on the
next Business Day thereafter).  A Party receiving a notice that does not comply
with the technical requirements of this Section 18.12 may elect to waive any
deficiencies and treat the notice as having been properly given.

 

Section 18.13       Counterparts; Electronic Transmission.  Any Repurchase
Document may be executed in counterparts, each of which shall be deemed to be an
original, but all of which shall together constitute but one and the same
instrument.  The parties agree that this Agreement, any documents to be
delivered pursuant to this Agreement, any other Repurchase Document and any
notices hereunder may be transmitted between them by email and/or facsimile. 
The parties intend that faxed signatures and electronically imaged signatures
such as pdf files shall constitute original signatures and are binding on all
Parties.

 

Section 18.14       No Personal Liability.  No administrator, incorporator,
Affiliate, owner, member, partner, stockholder, officer, director, employee,
agent or attorney of Seller, Guarantor, Buyer or any Indemnified Person, as
such, shall be subject to any recourse or personal liability under or with
respect to any obligation of Buyer, Seller, Pledgor or Guarantor under the
Repurchase Documents, whether by the enforcement of any assessment, by any legal
or equitable proceeding, by virtue of any statute or otherwise; it being
expressly agreed that the obligations of Buyer, Seller, Pledgor and Guarantor
under the Repurchase Documents are solely their respective corporate, limited
liability company or partnership obligations, as applicable, and that any such
recourse or personal liability is hereby expressly waived.  This Section 18.14
shall survive the termination of the Repurchase Documents and the indefeasible
payment in full of the Repurchase Obligations.

 

71

--------------------------------------------------------------------------------


 

Section 18.15       Protection of Buyer’s Interests in the Purchased Assets;
Further Assurances.

 

(a)           Seller shall cause the Repurchase Documents and/or all financing
statements and continuation statements and any other necessary documents
covering the right, title and interest of Buyer to the Purchased Assets to be
promptly recorded, registered and filed, and at all times to be kept recorded,
registered and filed, all in such manner and in such places as may be required
by Requirements of Law fully to preserve and protect such right, title and
interest.  Seller shall deliver to Buyer file—stamped copies of, or filing
receipts for, any document recorded, registered or filed as provided above, as
soon as available following such recording, registration or filing.  Seller
shall execute any and all documents reasonably required to fulfill the intent of
this Section 18.15.

 

(b)           Seller will promptly at its expense execute and deliver such
instruments and documents and take such other actions as Buyer may reasonably
request from time to time in order to perfect, protect, evidence, exercise and
enforce Buyer’s rights and remedies under and with respect to the Repurchase
Documents, the Transactions and the Purchased Assets.

 

(c)           If Seller fails to perform any of its Repurchase Obligations,
Buyer may (but shall not be required to) perform or cause to be performed such
Repurchase Obligation, and the costs and expenses incurred by Buyer in
connection therewith shall be payable by Seller.  Without limiting the
generality of the foregoing, if Seller fails to perform any of its Repurchase
Obligations, Seller authorizes Buyer, at the option of Buyer and the expense of
Seller, at any time and from time to time, to take all actions and pay all
amounts that Buyer deems necessary or appropriate to protect, enforce, preserve,
insure, service, administer, manage, perform, maintain, safeguard, collect or
realize on the Purchased Assets and Buyer’s Liens and interests therein or
thereon and to give effect to the intent of the Repurchase Documents.  No
Default or Event of Default shall be cured by the payment or performance of any
Repurchase Obligation by Buyer on behalf of Seller.  Buyer may make any such
payment in accordance with any bill, statement or estimate procured from the
appropriate public office or holder of the claim to be discharged without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax assessment, sale, forfeiture, tax Lien, title or claim
except to the extent such payment is being contested in good faith by Seller in
appropriate proceedings and against which adequate reserves are being maintained
in accordance with GAAP.

 

(d)           Without limiting the generality of the foregoing, Seller will no
earlier than six (6) or later than three (3) months before the fifth (5th)
anniversary of the date of filing of each UCC financing statement filed in
connection with any Repurchase Document or any Transaction, (i)  deliver and
file or cause to be filed an appropriate continuation statement with respect to
such financing statement (provided that Buyer may elect to file such
continuation statement), and (ii) deliver or cause to be delivered to Buyer an
opinion of counsel, in form and substance reasonably satisfactory to Buyer,
confirming and updating the opinion delivered pursuant to
Section 6.01(a)(v) with respect to perfection and otherwise to the effect that
the security interests hereunder continue to be enforceable and perfected
security interests, subject to no other Liens of record except as provided
herein or otherwise permitted hereunder, which opinion may contain usual and
customary assumptions, limitations and exceptions.

 

(e)           Except as provided in the Repurchase Documents, the sole duty of
Buyer, Custodian or any other designee or agent of Buyer with respect to the
Purchased Assets shall be to use reasonable care in the custody, use, operation
and preservation of the Purchased Assets in

 

72

--------------------------------------------------------------------------------


 

its possession or control.  Buyer shall incur no liability to Seller or any
other Person for any act of a Governmental Authority, act of God or other
destruction in whole or in part or negligence or wrongful act of custodians or
agents selected by Buyer with reasonable care, or Buyer’s failure to provide
adequate protection or insurance for the Purchased Assets.  Buyer shall have no
obligation to take any action to preserve any rights of Seller in any Purchased
Asset against prior parties, and Seller hereby agrees to take such action. 
Buyer shall have no obligation to realize upon any Purchased Asset except
through proper application of any distributions with respect to the Purchased
Assets made directly to Buyer or its agent(s).  So long as Buyer and Custodian
shall act in good faith in their handling of the Purchased Assets, Seller waives
or is deemed to have waived the defense of impairment of the Purchased Assets by
Buyer and Custodian.

 

(f)            At Buyer’s election (at Buyer’s sole cost and expense prior to an
Event of Default) and at any time during the term of this Agreement, Buyer may
complete and record any or all of the blank assignment documents as further
evidence of Buyer’s ownership interest in the related Purchased Assets.  To the
extent Buyer records any assignment documents prior to the occurrence of an
Event of Default and Seller is repurchasing a Purchased Asset, so long as no
Event of Default has occurred, any costs and expenses related to recording
assignment documents (including any transfer and/or mortgage recording taxes) to
reflect Seller as owner of any Asset repurchased by Seller in accordance with
the terms of this Agreement shall be the responsibility of Buyer.

 

Section 18.16       Default Rate.  To the extent permitted by Requirements of
Law, Seller shall pay interest at the Default Rate on the amount of all
Repurchase Obligations not paid when due under the Repurchase Documents until
such Repurchase Obligations are paid or satisfied in full.

 

Section 18.17       Set-off.

 

(a)           In addition to any rights now or hereafter granted under the
Repurchase Documents, Requirements of Law or otherwise, Seller hereby grants to
Buyer and each Indemnified Person, to secure repayment of the Repurchase
Obligations, a right of set-off upon any and all of the following: monies,
securities, collateral or other property of Seller and any proceeds from the
foregoing, now or hereafter held or received by Buyer, any Affiliate of Buyer or
any Indemnified Person, for the account of Seller, whether for safekeeping,
custody, pledge, transmission, collection or otherwise, and also upon any and
all deposits (general, specified, special, time, demand, provisional or final)
and credits, claims or Indebtedness of Seller at any time existing, and any
obligation owed by Buyer, any Affiliate of Buyer or any other Indemnified Person
to Seller and to set—off against any Repurchase Obligations or Indebtedness owed
by Seller and any Indebtedness owed by Buyer, any Affiliate of Buyer or any
other Indemnified Person to Seller, in each case whether direct or indirect,
absolute or contingent, matured or unmatured, whether or not arising under the
Repurchase Documents and irrespective of the currency, place of payment or
booking office of the amount or obligation and in each case at any time held or
owing by Buyer, any Affiliate of Buyer or any Indemnified Person to or for the
credit of any Seller, without prejudice to Buyer’s right to recover any
deficiency.  Each of Buyer, each Affiliate of Buyer and each Indemnified Person
is hereby authorized upon any amount becoming due and payable by Seller to Buyer
or any Indemnified Person under the Repurchase Documents, the Repurchase
Obligations or otherwise or upon the occurrence of an Event of Default, without
notice to Seller or any other Repurchase Party, any such notice being expressly
waived by Seller and each other Repurchase Party to the extent permitted by any
Requirements of Law, to set—off, appropriate, apply and enforce such right of
set—off against any and all items hereinabove referred to against any amounts
owing to Buyer or any Indemnified Person by Seller under the Repurchase
Documents and the Repurchase Obligations, irrespective of whether Buyer,

 

73

--------------------------------------------------------------------------------


 

any Affiliate of Buyer or any Indemnified Person shall have made any demand
under the Repurchase Documents and regardless of any other collateral securing
such amounts, and in all cases without waiver or prejudice of Buyer’s rights to
recover a deficiency.  ANY AND ALL RIGHTS TO REQUIRE BUYER OR OTHER INDEMNIFIED
PERSONS TO EXERCISE THEIR RIGHTS OR REMEDIES WITH RESPECT TO THE PURCHASED
ASSETS, THE PLEDGED COLLATERAL OR OTHER COLLATERAL UNDER THE REPURCHASE
DOCUMENTS, PRIOR TO EXERCISING THE FOREGOING RIGHT OF SET—OFF, ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY SELLER.

 

(b)           Buyer or any Indemnified Person shall promptly notify Seller after
any such set—off and application made by Buyer or such Indemnified Person,
provided that the failure to give such notice shall not affect the validity of
such set—off and application.  If an amount or obligation is unascertained,
Buyer may in good faith estimate that obligation and set-off in respect of the
estimate, subject to the relevant Party accounting to the other Party when the
amount or obligation is ascertained.  Nothing in this Section 18.17 shall be
effective to create a charge or other security interest.  This Section 18.17
shall be without prejudice and in addition to any right of set-off, combination
of accounts, Lien or other rights to which any Party is at any time otherwise
entitled.

 

Section 18.18       Seller’s Waiver of Setoff.   Seller hereby waives any right
of setoff it may have or to which it may be or become entitled under the
Repurchase Documents, Requirements of Law or otherwise against Buyer, any
Affiliate of Buyer, any Indemnified Person or their respective assets or
properties.

 

Section 18.19       Periodic Due Diligence Review.  Buyer may perform continuing
due diligence reviews with respect to the Purchased Assets, Seller and
Affiliates of Seller, including ordering new third-party reports, for purposes
of, among other things, verifying compliance with the representations,
warranties, covenants, agreements, duties, obligations and specifications made
under the Repurchase Documents or otherwise.  Upon reasonable prior notice to
Seller, unless a Default or Event of Default exists, in which case no notice is
required, Buyer or its representatives may during normal business hours inspect
any properties and examine, inspect and make copies of the books and records of
Seller and Affiliates of Seller, the Mortgage Loan Documents and the Servicing
Files.  Seller shall make available to Buyer one or more knowledgeable financial
or accounting officers and representatives of the independent certified public
accountants of Seller and its Affiliates for the purpose of answering questions
of Buyer concerning any of the foregoing.  Seller shall cause Servicer to
cooperate with Buyer by permitting Buyer to conduct due diligence reviews of the
Servicing Files.  Seller shall pay all costs and expenses (including legal fees
and expenses) incurred by Buyer in connection with Buyer’s activities pursuant
to this Section 18.19, subject to Section 13.02.  Buyer may purchase Purchased
Assets from Seller based solely on the information provided by Seller to Buyer
in the Underwriting Package and the representations, warranties, duties,
obligations and covenants contained herein, and Buyer may at any time conduct a
partial or complete due diligence review on some or all of the Purchased Assets,
including ordering new credit reports and new Appraisals on the Underlying
Mortgaged Properties and otherwise re-generating the information used to
originate and underwrite such Purchased Assets.  Buyer may underwrite such
Purchased Assets itself or engage a mutually acceptable third-party underwriter
to do so.

 

Section 18.20       Time of the Essence.  Time is of the essence with respect to
all obligations, duties, covenants, agreements, notices or actions or inactions
of the Parties under the Repurchase Documents.

 

74

--------------------------------------------------------------------------------


 

Section 18.21       Joint and Several Repurchase Obligations.

 

(a)           At all times when there is more than one Seller under this
Agreement, each Seller hereby acknowledges and agrees that (i) each Seller shall
be jointly and severally liable to Buyer to the maximum extent permitted by
Requirements of Law for all Repurchase Obligations, (ii) the liability of each
Seller (A) shall be absolute and unconditional and shall remain in full force
and effect (or be reinstated) until all Repurchase Obligations shall have been
indefeasibly paid in full, the Repurchase Documents have been terminated and the
expiration of any applicable preference or similar period pursuant to any
Insolvency Law, or at law or in equity, without any claim having been made
before the expiration of such period asserting an interest in all or any part of
any payment(s) received by Buyer, and (B) until such payment has been made,
shall not be discharged, affected, modified or impaired on the occurrence from
time to time of any event, including any of the following, whether or not with
notice to or the consent of each Seller, (1) the waiver, compromise, settlement,
release, termination or amendment (including any extension or postponement of
the time for payment or performance or renewal or refinancing) of any of the
Repurchase Obligations, (2) the failure to give notice to each Seller of the
occurrence of an Event of Default, (3) the release, substitution or exchange by
Buyer of any Purchased Asset (whether with or without consideration) or the
acceptance by Buyer of any additional collateral or the availability or claimed
availability of any other collateral or source of repayment or any nonperfection
or other impairment of collateral, (4) the release of any Person primarily or
secondarily liable for all or any part of the Repurchase Obligations, whether by
Buyer or in connection with any Insolvency Proceeding affecting any Seller or
any other Person who, or any of whose property, shall at the time in question be
obligated in respect of the Repurchase Obligations or any part thereof, or
(5) to the extent permitted by Requirements of Law, any other event, occurrence,
action or circumstance that would, in the absence of this Section 18.21, result
in the release or discharge of any or all of Sellers from the performance or
observance of any Repurchase Obligation, (iii) Buyer shall not be required first
to initiate any suit or to exhaust its remedies against any Seller or any other
Person to become liable, or against any of the Purchased Assets, in order to
enforce the Repurchase Documents and each Seller expressly agrees that,
notwithstanding the occurrence of any of the foregoing, each Seller shall be and
remain directly and primarily liable for all sums due under any of the
Repurchase Documents, (iv) when making any demand hereunder against any Seller,
Buyer may, but shall be under no obligation to, make a similar demand on any
other Seller, and any failure by Buyer to make any such demand or to collect any
payments from any other Seller, or any release of any such other Seller shall
not relieve any Seller in a respect of which a demand or collection is not made
or Sellers not so released of their obligations or liabilities hereunder, and
shall not impair or affect the rights and remedies, express or implied, or as a
matter of law, of Buyer against Sellers, and (v) on disposition by Buyer of any
property encumbered by any Purchased Assets, each Seller shall be and shall
remain jointly and severally liable for any deficiency.

 

(b)           To the extent that any Seller (the “paying Seller”) pays more than
its proportionate share of any payment made hereunder, the paying Seller shall
be entitled to seek and receive contribution from and against any other Seller
that has not paid its proportionate share; provided, that the provisions of this
Section 18.21 shall not limit the duties, covenants, agreements, obligations and
liabilities of any Seller to Buyer, and, notwithstanding any payment or payments
made by the paying Seller hereunder or any setoff or application of funds of the
paying Seller by Buyer, the paying Seller shall not be entitled to be subrogated
to any of the rights of Buyer against any other Seller or any collateral
security or guarantee or right of setoff held by Buyer, nor shall the paying
Seller seek or be entitled to seek any contribution or reimbursement from any
other Seller in respect of payments made by the paying Seller hereunder,

 

75

--------------------------------------------------------------------------------


 

until all Repurchase Obligations are indefeasibly paid in full and the
Repurchase Documents have been terminated.  If any amount shall be paid to the
paying Seller on account of such subrogation rights at any time when all such
amounts shall not have been paid in full, such amount shall be held by the
paying Seller in trust for Buyer, segregated from other funds of the paying
Seller, and shall, forthwith upon receipt by the paying Seller, be turned over
to Buyer in the exact form received by the paying Seller (duly indorsed by the
paying Seller to Buyer, if required), to be applied against the Repurchase
Obligations, whether matured or unmatured, in such order as Buyer may determine.

 

(c)           The Repurchase Obligations are full recourse obligations to each
Seller, and each Seller hereby forever waives, demises, acquits and discharges
any and all defenses, and shall at no time assert or allege any defense, to the
contrary.

 

Section 18.22       Patriot Act Notice.  Buyer hereby notifies Seller that Buyer
is required by the Patriot Act to obtain, verify and record information that
identifies Seller.

 

Section 18.23       Successors and Assigns.  Subject to the foregoing, the
Repurchase Documents and any Transactions shall be binding upon and shall inure
to the benefit of the Parties and their successors and permitted assigns.

 

Section 18.24       Acknowledgement of Anti-Predatory Lending Policies.  Seller
and Buyer each have in place internal policies and procedures that expressly
prohibit their purchase of any high cost mortgage loan.

 

[ONE OR MORE UNNUMBERED SIGNATURE PAGES FOLLOW]

 

76

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.

 

 

 

SELLER:

 

 

 

NRFC WF LOAN, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Daniel R. Gilbert

 

Name:

Daniel R. Gilbert

 

Title:

Co-President and Chief Investment Officer

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

S-1

--------------------------------------------------------------------------------


 

 

BUYER:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ H. Lee Goins

 

Name:

H. Lee Goins III

 

Title:

Managing Director

 

 

 

S-2

--------------------------------------------------------------------------------
